EXECUTION

 

A PORTION OF THIS EXHIBIT HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL
TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Originally dated as of November 15, 2007

Originally Amended and Restated as of July 11, 2008

 

among

QUEST RESOURCE CORPORATION

as the Borrower,

ROYAL BANK OF CANADA,

as Administrative Agent and Collateral Agent

and

The Lenders Party Hereto

 

$28,250,000.00 ORIGINAL TERM LOAN

$8,000,000.00 REVOLVING OIL & GAS DEVELOPMENT LOAN

$862,785.96 INTEREST DEFERRAL NOTE

$282,500.00 PIK NOTE

$25,000.00 SECOND PIK NOTE

RBC CAPITAL MARKETS

As Lead Arranger and Sole Bookrunner

 

Dated as of September 11, 2009

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

ARTICLE I. DEFINITIONS AND ACOUNTING TERMS

2

 

1.01 Defined Terms

2

 

1.02 Other Interpretive Provisions

24

 

1.03 Accounting Terms

24

 

1.04 Rounding

25

 

1.05 References to Agreements and Laws

25

ARTICLE II.       OUTSTANDING LOANS AND REVOLVING O&G DEVELOPMENT LOAN
COMMITMENT

25

 

2.01 Loans Outstanding on Restatement Date

25

 

2.02 Revolving O&G Development Loans

26

 

2.03 Borrowings of O&G Development Loans

26

 

2.04 Prepayments

28

 

2.05   Reduction or Termination of AggregateRevolving O&G Development Loan
Commitment

29

 

2.06 Repayment of Loans

29

 

2.07 Interest

29

 

2.08 Fees

30

 

2.09 Computation of Interest and Fees

32

 

2.10 Evidence of Debt

32

 

2.11 Payments Generally

32

 

2.12 Sharing of Payments

35

 

2.13   Pari Passu Lien Securing Lender Hedging Obligations and Approved Hedge
Counterparty Swap Contracts

35

 

2.14 Letters of Credit

35

ARTICLE III TAXES AND YIELD PROTECTION

42

 

3.01 Taxes

42

 

3.02 Intentionally Deleted

44

 

3.03 Intentionally Deleted

44

 

3.04 Increased Cost and Reduced Return; Capital Adequacy

44

 

3.05 Intentionally Deleted

45

 

3.06 Matters Applicable to all Requests for Compensation

45

 

3.07 Survival

45

 

3.08 Mitigation Obligations

45

ARTICLE IV. CONDITIONS PRECEDENT

46

 

4.01 Conditions Precedent

46

 

4.02 Conditions Precedent to all Credit Extensions

48

ARTICLE V REPRESENTATIONS AND WARRANTIES.

49

 

5.01 Existence; Qualification and Power; Compliance with Laws

49

 

5.02 Authorization; No Contravention

50

i

 



--------------------------------------------------------------------------------

 

5.03 Governmental Authorization

50

 

5.04 Binding Effect

50

 

5.05 Financial Statements; No Material Adverse Effect

50

 

5.06 Litigation

50

 

5.07 No Default

51

 

5.08 Ownership of Property; Liens;

51

 

5.09 Environmental Compliance

51

 

5.10 Insurance

51

 

5.11 Taxes

51

 

5.12 ERISA Compliance

51

 

5.13 Subsidiaries and other Investments

52

 

5.14 Margin Regulations; Investment Company Act; Use of Proceeds

52

 

5.15 Disclosure; No Material Misstatements

52

 

5.16 Location of Business and Offices

53

 

5.17 Compliance with Laws

53

 

5.18 Third Party Approvals

53

 

5.19 Solvency

53

 

5.20 Oil and Gas Leases

53

 

5.21 Oil and Gas Contracts

53

 

5.22 Producing Wells

54

 

5.23 Purchasers of Production

54

 

5.24 Swap Contracts

54

ARTICLE VI. AFFIRMATIVE COVENANTS

54

 

6.01 Financial Statements and Reports

54

 

6.02 Certificates; Other Information

56

 

6.03 Notices

56

 

6.04 Payment of Obligations

57

 

6.05 Preservation of Existence, Etc.

57

 

6.06 Maintenance of Assets and Business

57

 

6.07 Maintenance of Insurance

58

 

6.08 Compliance with Laws and Contractual Obligations

58

 

6.09 Books and Records

59

 

6.10 Inspection Rights

59

 

6.11 Compliance with ERISA

59

 

6.12 Use of Proceeds

59

 

6.13 Material Agreements

59

 

6.14 Guaranties

59

 

6.15 Further Assurances; Additional Collateral; In Lieu Letters

60

 

6.16 Title Defects

61

 

6.17 Leases

61

 

6.18 Development of Phase I Oil and Gas Properties

61

 

6.19 Operation of Phase I Oil and Gas Properties

62

 

6.20 Change of Purchasers of Production

62

 

6.21 Fiscal Year

62

 

6.22 Liens on Oil and Gas Properties; Title Information

62

ii

 



--------------------------------------------------------------------------------

 

6.23 Available Cash Balances

63

ARTICLE VII NEGATIVE COVENANTS.

63

 

7.01 Liens

63

 

7.02 Investments

66

 

7.03 Hedging Agreements

67

 

7.04 Indebtedness

67

 

7.05 Lease Obligations

68

 

7.06 Fundamental Changes

69

 

7.07 Dispositions

69

 

7.08 Restricted Payments; Distributions and Redemptions

70

 

7.09 ERISA

70

 

7.10 Nature of Business; Capital Expenditures; Risk Management

70

 

7.11 Transactions with Affiliates

70

 

7.12 Burdensome Agreements

70

 

7.13 Use of Proceeds

70

 

7.14 Material Agreements

71

 

7.15 Phase I Oil and Gas Property Capital Expenditures

71

 

7.16 Material Acquisitions

71

 

7.17 Financial Covenants

71

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

71

 

8.01 Events of Default

71

 

8.02 Remedies Upon Event of Default

74

 

8.03 Application of Funds

75

ARTICLE IX. ADMINISTRATIVE AGENT

75

 

9.01 Appointment and Authorization of Agents; Lender Hedging Agreements

75

 

9.02 Delegation of Duties

76

 

9.03 Default; Collateral

76

 

9.04 Liability of Agents

78

 

9.05 Reliance by Administrative Agent

78

 

9.06 Notice of Default

79

 

9.07 Credit Decision; Disclosure of Information by Administrative Agent

79

 

9.08 Indemnification of Agents

80

 

9.09 Administrative Agent in its Individual Capacity

80

 

9.10 Successor Administrative Agent and Collateral Agent

81

 

9.11 Other Agents; Arranger

81

 

9.12 Administrative Agent May File Proofs of Claim

81

 

9.13 Hedging Agreements

82

ARTICLE X MISCELLANEOUS.

82

 

10.01 Amendments, Release of Collateral, Etc

82

 

10.02 Notices and Other Communications; Facsimile Copies

84

 

10.03 No Waiver; Cumulative Remedies

85

 

10.04 Attorney Costs; Expenses and Taxes

86

 

10.05 Indemnification

86

iii

 



--------------------------------------------------------------------------------

 

10.06 Payments Set Aside

87

 

10.07 Successors and Assigns

87

 

10.08 Confidentiality

90

 

10.09 Set-off

91

 

10.10 Interest Rate Limitation

91

 

10.11 Counterparts

91

 

10.12 Integration

91

 

10.13 Survival of Representations and Warranties

92

 

10.14 Severability

92

 

10.15 Replacement of Lenders

92

 

10.16 Governing Law

93

 

10.17 Waiver of Right to Trial by Jury, Etc

93

 

10.18 Time of the Essence

94

 

10.19 Amendment and Restatement

94

 

10.20 ENTIRE AGREEMENT

94

 

 

iv

 



--------------------------------------------------------------------------------

SCHEDULES

2.01

Loans and Commitments as of Restatement Date

5.06

Litigation

5.12

ERISA Compliance

5.13

Subsidiaries and Equity Investments

5.21

Take-or Pay and Gas Balancing Obligations

5.23

Purchasers of Production

5.24

Swap Contracts

6.12

Phase I Oil and Gas Property Development Funding

7.01

Existing Liens

7.04

Indebtedness

7.11

Transactions With Affiliates

10.02

Addresses for Notices to Borrower, Guarantors and Administrative Agent

EXHIBITS

Exhibit:

Form of:

A-1

Borrowing Notice

A-2

Repayment Notice

B-1

Original Term Loan Note

B-2

Revolving O&G Development Loan Note

B-3

PIK Note

B-4

Interest Deferral Note

B-5

Second PIK Note

C

Compliance Certificate pursuant to Section 6.02(a)

D

Assignment and Assumption

E

ORRI Conveyance

 

v

 



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
September 11, 2009, among QUEST RESOURCE CORPORATION a Nevada corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, “Lender”), and ROYAL BANK OF CANADA, as
Administrative Agent and Collateral Agent.

PRELIMINARY STATEMENTS

A.        The Borrower, Royal Bank of Canada, as administrative agent and
collateral agent, and Royal Bank of Canada, as sole lender, entered into a
Credit Agreement dated as of November 15, 2007 providing for an aggregate
revolving credit facility of $50,000,000 (as amended, the “Original Credit
Agreement”).

B.        The Original Credit Agreement was amended and restated in its entirety
by an Amended and Restated Credit Agreement dated as of July 11, 2008 among the
Borrower, Royal Bank of Canada, as administrative agent and collateral agent,
and Royal Bank of Canada, as sole lender(as amended, the “First Amended and
Restated Credit Agreement”). Pursuant to the First Amended and Restated Credit
Agreement the outstanding balance of $35,000,000.00 owing under the Original
Credit Agreement was converted to a $35,000,000.00 term loan with a maturity
date of July 11, 2010.

C.        In connection with the Fourth Amendment to the First Amended and
Restated Credit Agreement, in lieu of paying the 1% amendment fee payable in
connection therewith, the Borrower issued to Royal Bank of Canada, as Lender, a
$282,500.00 note dated May 29, 2009 with a maturity date of July 11, 2010.

D.        In connection with the Fifth Amendment to the First Amended and
Restated Credit Agreement, in lieu of paying a $25,000.00 amendment fee in
connection therewith, the Borrower issued to Royal Bank of Canada, as Lender, a
$25,000.00 note dated June 30, 2009 with a maturity date of July 11, 2010.
Additionally, in lieu of paying interest accrued on the indebtedness outstanding
under the First Amended and Restated Credit Agreement on June 30, 2009, the
Borrower issued to Royal Bank of Canada, as Lender, a $862,785.96 note dated
June 30, 2009 with a maturity date of September 30, 2009.

E.        The Borrower has requested that Royal Bank of Canada, as sole lender,
agree to advance up to $8,000,000.00 to fund development costs associated with
the Borrower's Phase I Oil and Gas Properties, general and administrative
expenses, working capital and other corporate purposes and Royal Bank of Canada,
subject to the terms and conditions set forth herein, has agreed to provide the
requested $8,000,000.00 development loan, to renew and rearrange the Outstanding
Amount of the Term Loan ($28,250,000.00) and in furtherance thereof the parties
have agreed to amend and restate the First Amended and Restated Credit Agreement
in its entirety.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree that the First Amended and Restated
Credit Agreement is amended and restated in its entirety to read as follows:

 

 

1

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

 

As used in this Agreement, the terms defined in the introductory paragraph
hereof shall have the meanings therein indicated and the following terms shall
have the meanings set forth below:

Additional PIK Interest means interest that accrues and is payable on each
Interest Payment Date on each Loan that the Borrower elects not to pay in cash
but to pay via a "payment-in-kind" or Additional PIK Loan made by Lenders to
Borrower, which shall be added to the outstanding principal balance of the
respective Loan, and shall thereafter accrue interest thereon at a rate equal to
the rate payable on the respective Loan from time to time as provided herein,
but in no event to exceed the Maximum Rate.

Additional PIK Loan means the additional "payment-in-kind" loan advance made by
Lenders to Borrower automatically in the event Borrower does not pay accrued
interest payable on the Original Term Loan, the Interest Deferral Loan, the PIK
Loan or the Second PIK Loan on any Interest Payment Date, which Additional PIK
Loan shall be added to the outstanding principal balance of the respective Loan,
and shall thereafter accrue interest thereon at a rate equal to the rate payable
on the respective Loan from time to time as provided herein, but in no event to
exceed the Maximum Rate.

Adjusted Base Rate means the Base Rate plus ten percent (10%) per annum, but in
no event to exceed the Maximum Rate.

Administrative Agent means Royal Bank of Canada in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

Administrative Agent's Office means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

Administrative Details Form means the Administrative Details Reply Form
furnished by a Lender to the Administrative Agent in connection with this
Agreement.

Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be controlled by any other Person if
such other Person possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

Agent-Related Persons means the Administrative Agent (including any successor
administrative agent), the Collateral Agent (including any successor collateral
agent) and their respective Affiliates (including the officers, directors,
employees, agents and attorneys-in-fact of such Person).

Aggregate Revolving O&G Development Loan Commitment means collectively the
Revolving O&G Development Loan Commitments of all the Lenders which Revolving
O&G Development Loan Commitment collectively for all Lenders shall be an amount
(subject to increase, reduction or cancellation as herein provided) up to
$5,600,000.00 through November 30, 2009; provided if no Event of Default

 

 

2

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

shall have occurred and be continuing on November 30, 2009, the Revolving O&G
Development Loan Commitment will be automatically increased to an amount not
exceeding $8,000,000.00.

Agreement means this Second Amended and Restated Credit Agreement.

Approved Budgets means the Approved Capital and Operating Budget and the
Approved General and Administrative Budget.

Approved Capital and Operating Budget means Borrower's budget, as approved by
Administrative Agent and set forth on Schedule 6.12, as such Schedule 6.12 may
be changed to accelerate expenditures for Value Enhancing CapEx or to provide
for such other changes as may be approved by the Administrative Agent, in each
case pursuant to Section 6.01(c), for conducting Approved Development Activities
on the Phase I Oil and Gas Properties (including Mandatory CapEx and Value
Enhancing CapEx for the 4 wells identified on Schedule 6.12). Schedule 6.12
shall set forth, by well, projected Mandatory CapEx and Value Enhancing CapEx
related to the operation and development of the Phase I Oil and Gas Properties.

Approved Development Activities means, subject to prudent industry standards,
drilling, geological and geophysical investigations and evaluations and related
activities on the Phase I Oil and Gas Properties, in accordance with Schedule
6.12 (as revised from time to time pursuant to Section 6.01(c) to reflect the
acceleration of expenditures for, or other changes to, Value Enhancing CapEx as
may be approved by the Administrative Agent), (i) in order to bring into
production Proved Reserves and other reserves, and (ii) in order to further
explore and/or develop the Hydrocarbons. Certain Approved Development Activities
have been approved in the initial Schedule 6.12; depending upon the success of
these initial Approved Development Activities, Administrative Agent may approve
the acceleration of expenditures for, or other changes to, Value Enhancing
CapEx, in an updated Schedule 6.12 delivered to and approved by the
Administrative Agent pursuant to Section 6.01(c).

Approved Fund means any Fund that is administered or managed by a Lender, an
Affiliate of a Lender, or an entity or an Affiliate of an entity that
administers or manages a Lender.

Approved General and Administrative Budget means Borrower's budget, as approved
by Administrative Agent and set forth on Schedule 6.12, as such Schedule 6.12
may be changed pursuant to Section 6.01(c), for general and administrative
expenses.

Approved Hedge Counterparty means BP Corporation North America, Inc. or any of
its Affiliates or any other Person designated by the Administrative Agent in
writing to be an Approved Hedge Counterparty that enters into an Approved Hedge
Counterparty Swap Contract.

Approved Hedge Counterparty Swap Contract means any Swap Contract entered into
by an Approved Hedge Counterparty with the Borrower.

Arranger means RBC Capital Markets in its capacity as lead arranger and sole
bookrunner.

Assignment and Assumption means an Assignment and Assumption substantially in
the form of Exhibit D.

 

 

3

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Attorney Costs means and includes the reasonable fees and disbursements of any
law firm or other external counsel and the reasonable allocated cost of internal
legal services and disbursements of internal counsel.

Attributable Indebtedness means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

Authorizations means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

Available Cash means Cash Equivalents excluding: (i) all outstanding checks and
other uncleared items; (ii) Cash Equivalents pledged to secure letter of credit
reimbursement obligations to the extent provided herein; and (iii) other amounts
that are being held for the benefit of third parties (including, without
limitation, amounts being held in suspense, amounts payable to royalty and
working interest owners, amounts payable for gathering, compression, treating
and transportation services and Swap Contract settlements).

Base Rate means for any day a fluctuating rate per annum equal to the greater of
(a) the Federal Funds Rate plus one-half of one percent (0.5%) and (b) the Prime
Rate for such day. Any change in the Base Rate due to a change in the Prime Rate
or Federal Funds Rate shall be effective automatically and without notice to
Borrower or the Lenders on the effective date of such change in the Prime Rate
or Federal Funds Rate, respectively.

Board means the Board of Governors of the Federal Reserve System of the United
States.

Borrower has the meaning specified in the introductory paragraph hereto.

Borrower Affiliate means each of the QRC Subsidiaries.

Borrowing means a borrowing of Revolving O&G Development Loans pursuant to
Section 2.02.

Borrowing Notice means a notice of Borrowing, which, if in writing, shall be
substantially in the form of Exhibit A-1.

Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of New York, or are in
fact closed.

Capital Expenditure by a Person means an expenditure (determined in accordance
with GAAP) for any fixed asset owned by such Person for use in the operations of
such Person having a useful life of more than one year, or any improvements or
additions thereto and with respect to the development of the Phase I Oil and Gas
Properties means Mandatory CapEx and Value Enhancing CapEx.

 

 

4

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Capital Lease means any capital lease or sublease which should be capitalized on
a balance sheet in accordance with GAAP.

Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent or Collateral Agent, for the benefit of the L/C Issuer and
the Lenders and their Affiliates, as collateral for the L/C Obligations, cash
and deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents
hereby are consented to by the Lenders).

Cash Equivalents means:

 

(a)

United States Dollars;

(b)       direct general obligations, or obligations of, or obligations fully
and unconditionally guaranteed as to the timely payment of principal and
interest by, the United States or any agency or instrumentality thereof having
remaining maturities of not more than thirteen (13) months, but excluding any
such securities whose terms do not provide for payment of a fixed dollar amount
upon maturity or call for redemptions;

(c)       certificates of deposit and eurodollar-time deposits with remaining
maturities of thirteen (13) months or less, bankers acceptances with remaining
maturities not exceeding one hundred eighty (180) days, overnight bank deposits
and other similar short term instruments, in each case with any domestic
commercial bank having capital and surplus in excess of $250,000,000 and having
a rating of at least “A2” by Moody's or at least “A” by S&P;

(d)       repurchase obligations with a remaining term of not more than thirteen
(13) months for underlying securities of the types described in (b) and (c)
above entered into with any financial institution meeting the qualifications in
(c) above;

(e)       commercial paper (having remaining maturities of not more than two
hundred seventy (270) days) of any Person rated “P-1” or better by Moody's or
“A-1” or the equivalent by S&P;

(f)        money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated
AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and

(g)       money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clause (a) through (f) above, except that with respect to the
maturities of the assets included in such funds the requirements of clauses (a)
through (f) shall not be applied to the individual assets included in such funds
but to the weighted-average maturity of all assets included in such funds.

Change in Law means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 3.04(b), by any Lending Office of such Lender or by such Lender's
holding

 

 

5

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

company) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.

Change of Control means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934) of 50% or more of the
outstanding shares of Voting Stock of Borrower; provided, however, that the
following shall not be deemed a Change of Control: (i) a merger of Borrower into
another entity in which the other entity is the survivor if Borrower's
stockholders of record as constituted immediately prior to such acquisition hold
more than 50% of the outstanding shares of Voting Stock of the surviving entity;
(ii) actions taken to effect the Recombination and the Recombination itself; and
(iii) any Equity Offering.

Code means the Internal Revenue Code of 1986.

Collateral means all property and interests in property and proceeds thereof now
owned or hereafter acquired by the Borrower and its Subsidiaries (other than the
Excluded MLP Entities and Excluded Recombination Entities) in or upon which a
Lien now or hereafter exists in favor of the Secured Parties, or the
Administrative Agent or Collateral Agent on behalf of the Secured Parties,
including, but not limited to substantially all of the Oil and Gas Properties
and personal property (including stock and other equity interests) of the
Borrower and its respective Subsidiaries (other than the Excluded MLP Entities
and Excluded Recombination Entities), whether under this Agreement, the
Collateral Documents, or under any other document executed by any Borrower
Affiliate (other than the Excluded MLP Entities and Excluded Recombination
Entities) and delivered to the Administrative Agent, Collateral Agent or any
Secured Party. For the avoidance of doubt, the ORRI is not Collateral.

Collateral Agent means Royal Bank of Canada in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

Collateral Documents means (a) each Guaranty, Mortgage and Security Agreement,
and all other security agreements, deeds of trust, mortgages, chattel mortgages,
assignments, pledges, guaranties, extension agreements and other similar
agreements or instruments executed by the Borrower, or any other Loan Party for
the benefit of the Secured Parties now or hereafter delivered to the Secured
Parties, the Administrative Agent or the Collateral Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the Uniform Commercial Code or comparable Law) against the Borrower or any QRC
Subsidiary as debtor in favor of the Secured Parties, the Administrative Agent
or the Collateral Agent for the benefit of the Secured Parties, as secured
party, to secure or guarantee the payment of any part of the Obligations or the
performance of any other duties and obligations of Borrower under the Loan
Documents or the Lender Hedging Agreements or Approved Hedge Counterparty Swap
Contracts, whenever made or delivered, and (b) any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions,
restatements, continuations, and extensions of any of the foregoing.

Compensation Period has the meaning set forth in Section 2.11(e)(ii).

Compliance Certificate means a certificate substantially in the form of Exhibit
C.

 

 

6

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Consolidated EBITDA means, for any period, for the Borrower and the QRC
Subsidiaries on a consolidated basis, an amount equal to the sum of (i)
Consolidated Net Income, (ii) Consolidated Interest Charges, (iii) the amount of
taxes, based on or measured by income, used or included in the determination of
such Consolidated Net Income, (iv) the amount of depreciation, depletion and
amortization expense deducted in determining such Consolidated Net Income, (v)
merger and acquisition costs required to be expensed under FAS 141(R), (vi) fees
and expenses of the internal investigation and forensic accounting investigation
relating to the misappropriation of funds by Jerry D. Cash, David Grose and
Brent Mueller, which shall be capped at $1,500,000 for purposes of this
definition, and (vii) other non-cash charges and expenses deducted in the
determination of such Consolidated Net Income, including, without limitation,
non-cash charges and expenses relating to Swap Contracts or resulting from
accounting convention changes, of the Borrower and the QRC Subsidiaries on a
consolidated basis, all determined in accordance with GAAP.

Consolidated Funded Debt means, as of any date of determination, for the
Borrower and the QRC Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations and liabilities, whether current
or long-term, for borrowed money (including Obligations hereunder), (b) all
reimbursement obligations relating to letters of credit that have been drawn and
remain unreimbursed, (c) Attributable Indebtedness pertaining to Capital Leases,
(d) Attributable Indebtedness pertaining to Synthetic Lease Obligations, and (e)
without duplication, all Guaranty Obligations with respect to Indebtedness of
the type specified in subsections (a) through (d) above.

Consolidated Interest Charges means, for any period, for the Borrower and the
QRC Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the Borrower and the QRC
Subsidiaries in connection with Indebtedness (net of interest rate Swap Contract
settlements (including capitalized interest)), to the extent treated as interest
in accordance with GAAP, and (b) the portion of rent expense of the Borrower and
the QRC Subsidiaries with respect to such period under Capital Leases that is
treated as interest in accordance with GAAP.

Consolidated Net Income means, for any period, for the Borrower and the QRC
Subsidiaries on a consolidated basis, the net income or net loss of the Borrower
and the QRC Subsidiaries from continuing operations, provided that there shall
be excluded from such net income (to the extent otherwise included therein): (a)
the income (or loss) of any entity other than a QRC Subsidiary in which the
Borrower or a QRC Subsidiary has an ownership interest, except to the extent
that any such income has been actually received by the Borrower or such QRC
Subsidiary in the form of cash dividends or similar cash distributions
(including cash distributions actually received by Borrower or any QRC
Subsidiary from QMLP and QELP in respect of general partner interest, limited
partner interest and incentive distribution rights); (b) net extraordinary gains
and losses (other than, in the case of losses, losses resulting from charges
against net income to establish or increase reserves for potential environmental
liabilities), (c) any gains or losses attributable to non-cash write-ups or
write-downs of assets, (d) proceeds of any insurance on property, plant or
equipment other than business interruption insurance, (e) any gain or loss, net
of taxes, on the sale, retirement or other disposition of assets (including the
capital stock or other equity ownership of any other Person, but excluding the
sale of inventories in the ordinary course of business), and (f) the cumulative
effect of a change in accounting principles.

Contractual Obligation means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

 

7

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Credit Extension means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

Debt Issuance means the issuance by the Borrower or any Subsidiary (other than
the Excluded MLP Entities and Excluded Recombination Entities) of any
Indebtedness listed in clause (a) of such definition other than Indebtedness
permitted under Section 7.04.

Debtor Relief Laws means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

Default Rate means an interest rate equal to (a) the Adjusted Base Rate plus (b)
2% per annum, to the fullest extent permitted by applicable Laws.

Defaulting Lender means any Lender that (a) has failed to fund any portion of
the Revolving O&G Development Loans required to be funded by it under this
Agreement within one Business Day of the date required to be funded by it under
this Agreement, (b) has otherwise failed to pay over to Administrative Agent or
any other Lender any other amount required to be paid by it under this Agreement
within one Business Day of the date when due, unless the subject of a good faith
dispute, or (c) has been deemed insolvent or become the subject of a bankruptcy
or insolvency proceeding.

Disposition or Dispose means the sale, transfer, license or other disposition
(including any sale and leaseback transaction) of any property (including stock,
partnership and other equity interests but excluding sale of inventory in the
ordinary course of business) by any Person of property owned by such Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the avoidance of doubt, a Restricted Payment is not a
Disposition.

Dollar and $ means lawful money of the United States.

Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural Person) approved
by the Administrative Agent and, unless an Event of Default has occurred and is
continuing, the Borrower (the Borrower’s approval not to be unreasonably
withheld, conditioned or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower, or any of its Affiliates or
Subsidiaries.

Environmental Law means any applicable Law that relates to (a) the condition or
protection of air, groundwater, surface water, soil, or other environmental
media, (b) the environment, including natural resources or any activity which
affects the environment, (c) the regulation of any pollutants, contaminants,
wastes, substances, and Hazardous Substances, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§9601 et seq.) (“CERCLA”), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Federal Water Pollution Control Act, as amended by the Clean Water Act (33
U.S.C. § 1251 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. § 136 et seq.), the Emergency Planning and Community Right to Know Act
of

 

 

8

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

1986 (42 U.S.C. § 1100 1 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et seq.), the National Environmental Policy Act of 1969 (42
U.S.C. § 4321 et seq.), the Oil Pollution Act (33 U.S.C. § 2701 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Rivers
and Harbors Act (33 U.S.C. §401 et seq.), the Safe Drinking Water Act (42 U.S.C.
§ 201 and § 300f et seq.), the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984 (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act
(15 U.S.C. § 2601 et seq.), and analogous state and local Laws, as any of the
foregoing may have been and may be amended or supplemented from time to time,
and any analogous enacted or adopted Law, or (d) the Release or threatened
Release of Hazardous Substances.

Equity Offering means a private or public sale of common or preferred stock in
the Borrower (or any other sale to the public of equity interest in the Borrower
including from debt convertible into equity of the Borrower), excluding proceeds
from the exercise of director and employee stock options.

ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions of
this Agreement relating to obligations imposed under Section 412 of the Code).

ERISA Event means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.

Event of Default means any of the events or circumstances specified in Article
VIII.

Evergreen Letter of Credit has the meaning specified in Section 2.14(b)(iii).

Excluded Assets means any contracts, agreements or permits as to which the
granting of a security interest in same would cause a default, termination or
penalty thereunder or under any applicable requirement of a Governmental
Authority.

Excluded MLP Entities means collectively QMLPGP, QMLP and each of their
Subsidiaries, QELPGP, QELP and each of their Subsidiaries.

 

 

9

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Excluded Recombination Entities means collectively each of New Quest Holdings
Corp., a Delaware corporation, Quest Resource Acquisition Corp., a Delaware
corporation, Quest Energy Acquisition, LLC, a Delaware limited liability
company, Quest Midstream Holdings Corp., a Delaware corporation, and Quest
Midstream Acquisition, LLC, a Delaware limited liability company.

Facility Fee Reduction Conditions means the following conditions precedent to
the proportionate reduction in the $2,000,000.00 facility fee contemplated by
Section 2.08(a): (i) repayment by the Borrower in full in cash of the
outstanding principal owing in connection with the Revolving O&G Development
Loan; (ii) termination by the Borrower of the Aggregate Revolving O&G
Development Loan Commitment; (iii) the outstanding amount of Original Term Loan
Principal Debt at the time of payment of the facility fee is not in excess of
the amount of Original Term Loan Principal Debt that would have been outstanding
if the Original Term Loan Principal Debt had been reduced by $1,500,000.00 on
the last Business Day of each March, June, September and December commencing
September 30, 2008; (iv) payment by the Borrower in full in cash of all
Additional PIK Interest owing in connection with the Original Term Loan; and (v)
repayment by the Borrower in full in cash of the outstanding principal and
accrued interest (including Additional PIK Interest) owing in connection with
the Interest Deferral Note, PIK Note and Second PIK Note.

Federal Funds Rate means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

First Amended and Restated Credit Agreement has the meaning set forth in the
Preliminary Statement B.

Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

GAAP means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board and the Public Company Accounting
Oversights Board or such other principles as may be approved by a significant
segment of the accounting profession, that are applicable to the circumstances
as of the date of determination, consistently applied.

 

 

10

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other legal
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

Guarantors means any Person and every present and future Subsidiary of Borrower
(other than the Excluded MLP Entities and Excluded Recombination Entities) which
undertakes to be liable for all or any part of the Obligations by execution of a
Guaranty, or otherwise.

Guaranty means a Guaranty now or hereafter made by any Guarantor in favor of the
Administrative Agent on behalf of the Lenders, including any Subsidiary
Guaranty, each in form and substance acceptable to the Administrative Agent.

Guaranty Obligation means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such obligees against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other payment obligation of any other Person, whether or not
such Indebtedness or other payment obligation is assumed by such Person;
provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be the lesser
of (a) an amount equal to the stated or determinable outstanding amount of the
related primary obligation and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless the outstanding amount of such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

Hazardous Substance means any substance that poses a threat to, or is regulated
to protect, human health, safety, public welfare, or the environment, including
without limitation: (a) any “hazardous substance,” “pollutant” or “contaminant,”
and any “petroleum” or “natural gas liquids” as those terms are defined or used
under Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended ( 42 U.S.C. §§ 9601 et seq.) (CERCLA), (b)
“solid waste” as defined by the federal Solid Waste Disposal Act (42 U. S.C. § §
6901 et seq.), (c) asbestos or a material containing asbestos, (d) any material
that contains lead or lead-based paint, (e) any item or equipment that contains
or is contaminated by polychlorinated biphenyls, (f) any radioactive material,
(g) urea formaldehyde, (h) putrescible materials, (i) infectious materials, (j)
toxic microorganisms, including mold, or (k) any substance the presence or
Release of which requires reporting, investigation or remediation under any
Environmental Law.

 

 

11

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Honor Date has the meaning set forth in Section 2.14(c)(i).

Hydrocarbons means crude oil, condensate, natural gas, natural gas liquids, coal
bed methane and other hydrocarbons and all products refined or separated
therefrom.

Indebtedness means, as to any Person at a particular time, all of the following:

(a)       all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)       the face amount of all letters of credit (including standby and
commercial), banker's acceptances, surety bonds, and similar instruments issued
for the account of such Person, and, without duplication, all drafts drawn and
unpaid thereunder;

(c)       whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than 90 days, and Indebtedness of others (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person, whether or not such Indebtedness shall have been assumed by such Person
or is limited in recourse;

(d)       all obligations of such Person under conditional sales or other title
retention agreements relating to property acquired by such Person;

(e)       Capital Leases and Synthetic Lease Obligations of such Person; and

(f)        all Guaranty Obligations of such Person in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders. The
amount of any Capital Lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. In addition, the determination of Indebtedness of the Borrower and/or
the QRC Subsidiaries shall be made on a consolidated basis without taking into
account any Indebtedness owed by any such Person to any other such Person.

Indemnified Liabilities has the meaning set forth in Section 10.05.

Indemnitees has the meaning set forth in Section 10.05.

Interest Coverage Ratio means for any relevant period and as of any
determination date, as calculated based on the quarterly compliance certificate
most recently delivered pursuant to Section 6.02(a) for the Borrower and the QRC
Subsidiaries, the ratio of (a) Consolidated EBITDA for the four (4) fiscal
quarters ending on the applicable determination date to (b) Consolidated
Interest Charges for the four (4) fiscal quarters ending on the applicable
determination date.

 

 

12

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Interest Deferral Loan means that certain loan from Royal Bank of Canada in the
original principal amount of $862,785.96 evidencing interest payable as of June
30, 2009 on the Original Term Loan Principal Debt outstanding under the First
Amended and Restated Credit Agreement.

Interest Deferral Loan Principal Debt means, on any date of determination, the
aggregate unpaid principal balance of the Interest Deferral Loan.

Interest Deferral Note means that certain promissory note of the Borrower dated
June 30, 2009, in the original principal amount of $862,785.96 evidencing the
obligation of Borrower to pay the amount of deferred interest due and payable on
the Original Term Loan Principal Debt outstanding under the First Amended and
Restated Credit Agreement on June 30, 2009, payable to the order of Royal Bank
of Canada, as renewed pursuant to that certain Renewal Interest Deferral Note of
even date herewith in the original principal amount of $862,785.96 in
substantially the form of Exhibit B-4, together with all future renewals and
extensions of all or any part thereof.

Interest Payment Date means, as to the Original Term Loan, Interest Deferral
Loan, PIK Loan and Second PIK Loan, the last Business Day of each March, June,
September and December and the applicable Maturity Date.

Investment means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any other Indebtedness or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less all returns of principal or
equity thereon, and shall, if made by the transfer or exchange of property other
than cash be deemed to have been made in an amount equal to the fair market
value of such property.

IRS means the United States Internal Revenue Service.

ISDA means the International Swaps and Derivatives Association, Inc.

JOA means, collectively, each joint operating agreement to which Borrower or any
QRC Subsidiary is a party with respect to any of its Oil and Gas Properties.

Laws means, collectively, all applicable international, foreign, federal, state
and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.

L/C Advance means, with respect to each Lender, such Lender's participation in
any L/C Borrowing.

 

 

13

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

L/C Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

L/C Credit Extension means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

L/C Issuer means Royal Bank of Canada in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder which
is a Lender or an Affiliate of a Lender.

L/C Obligations means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

Leases means oil and gas leases and all oil, gas and mineral leases constituting
any part of the Oil and Gas Properties.

Lender and Lenders have the meanings specified in the introductory paragraph
hereto.

Lender Hedging Agreement means a Swap Contract between the Borrower and any of
the QRC Subsidiaries and a Lender or an Affiliate of a Lender.

Lending Office means, as to any Lender, the office or offices of such Lender set
forth on its Administrative Details Form, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.

Letter of Credit means any standby letter of credit issued hereunder.

Letter of Credit Application means an application and agreement for the issuance
or amendment of a letter of credit in the form from time to time in use by the
L/C Issuer.

Letter of Credit Expiration Date means July 6, 2010.

Letter of Credit Sublimit means an amount equal to the lesser of (i) the
Aggregate Revolving O&G Development Loan Commitment and (ii) $500,000.00

Leverage Ratio means, for the Borrower and the QRC Subsidiaries on a
consolidated basis, the ratio, as calculated based on the quarterly compliance
certificate most recently delivered pursuant to Section 6.02(a), of (a)
Consolidated Funded Debt as of the determination date to (b) Consolidated EBITDA
for the four (4) fiscal quarters ending on the applicable determination date.

Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
to secure or provide for payment of any obligation of any Person (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable Laws
of any jurisdiction, other

 

 

14

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

than any financing statement filed as a notice filing), including the interest
of a purchaser of accounts receivable.

Loan Documents means this Agreement, the Original Term Loan Note, the Interest
Deferral Note, the PIK Note, the Second PIK Note, the Revolving O&G Development
Loan Note, the ORRI Conveyance, each of the Collateral Documents, each Borrowing
Notice, each Letter of Credit Application, each Compliance Certificate, the
Guaranties, and each other agreement, document or instrument delivered by any
Loan Party from time to time in connection with this Agreement and the Notes.

Loan Party means each of the Borrower, each Guarantor, and each other entity
that is an Affiliate of the Borrower that executes one or more Loan Documents,
but specifically excluding the Excluded MLP Entities and Excluded Recombination
Entities.

Loans means collectively the Original Term Loan, the Revolving O&G Development
Loan, the Interest Deferral Loan, the PIK Loan, the Second PIK Loan and each
Additional PIK Loan, and Loan means any of the foregoing individually.

Mandatory CapEx means mandatory Capital Expenditures for the Approved
Development Activities as set forth in Schedule 6.12 and approved by the
Administrative Agent.

Marketable Title means good and indefeasible title, free and clear of all Liens
other than Permitted Liens.

Margin Regulations means Regulations U, T and X of the Board.

Material Acquisition means any acquisition of property or series of related
acquisitions of property that involves the payment of consideration (including,
without limitation, the issuance of equity) by the Borrower and the QRC
Subsidiaries in excess of $1,000,000.

Material Adverse Effect means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and the QRC Subsidiaries taken as a whole; (b) a material
adverse effect on the ability of any Loan Party to perform its obligations under
the Loan Documents to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower or
any other Loan Party of any Loan Documents, except to the extent that any such
change or effect arises or results from (A) changes in general economic, capital
market, regulatory or political conditions or changes in Law or accounting
policies or the interpretation thereof, (B) changes that affect generally the
industries in which the Loan Parties are engaged, (C) any change in the trading
prices or trading volume of the Borrower's common stock (but not any change or
effect underlying such change in prices or volume to the extent such change or
effect would otherwise constitute a Material Adverse Effect), (D) any changes or
fluctuations in the prices of oil, natural gas or any other commodity, (E) the
announcement, pendency or closing of the Recombination Agreement, including any
loss of sales or loss of employees or labor disputes or employee strikes,
slowdowns, job actions or work stoppages or labor union activities, or (F) any
war, act of terrorism, civil unrest, acts of God or similar events occurring
after the Restatement Date.

 

 

15

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Material Agreements means the following: (i) Omnibus Agreement (QMLP) and (ii)
Omnibus Agreement (QELP) and any agreement or agreements entered into in
replacement or substitution of any of the forgoing. “Material Agreement” means
each of such Material Agreements.

Material Disposition means any sale, transfer or other disposition of property
or series of related sales, transfers or other dispositions of properties that
yields gross proceeds to the Borrower or any QRC Subsidiary in excess of
$5,000,000.

Maturity Date means with respect to the Revolving O&G Development Loans,
Interest Deferral Loan, PIK Loan and Second PIK Loan, July 11, 2010 and with
respect to the Original Term Loan, January 11, 2012.

Maximum Amount and Maximum Rate respectively mean, for each Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest which, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve,
or receive on the Obligations.

Midstream Businesses means gathering, transportation, fractionation, processing,
marketing, and storage of natural gas, crude oil, natural gas liquids and other
liquid and gaseous hydrocarbons and businesses closely related to the foregoing.

Moody’s means Moody’s Investors Service, Inc.

Mortgaged Properties means collectively all the Mortgaged Property as defined in
the Mortgages and Mortgaged Property individually means any one of such
Mortgaged Properties.

Mortgages means the mortgages, deeds of trust, or similar instruments executed
by any of the Loan Parties in favor of Administrative Agent or Collateral Agent,
for the benefit of the Secured Parties, and all supplements, assignments,
amendments, and restatements thereto (or any agreement in substitution therefor)
and Mortgage means each of such Mortgages.

Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

Net Cash Proceeds means (a) with respect to any Disposition, cash (including any
cash received by way of deferred payment as and when received) received by the
Borrower or any of the QRC Subsidiaries in connection with and as consideration
therefor, on or after the date of consummation of such transaction, after (i)
deduction of taxes payable in connection with or as a result of such
transaction, and (ii) payment of all brokerage commissions and all other fees
and expenses related to such transaction (including, without limitation,
attorneys' fees and closing costs incurred in connection with such transaction),
(b) with respect to the Debt Issuance or any other Indebtedness refinancing the
Loans, proceeds of such Debt Issuance or other refinancing Indebtedness after
payment of all cash closing costs and transaction costs, and (c) with respect to
any Equity Offering, proceeds of such Equity Offering after payment of
underwriting fees and payment of all cash closing costs and transaction costs.

Nonrenewal Notice Date has the meaning specified in Section 2.14(b)(iii).

 

 

16

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Notes means collectively the Original Term Loan Note, the Revolving O&G
Development Loan Note, the Interest Deferral Note, the PIK Note and the Second
PIK Note, and Note means any of the foregoing individually.

Obligations means all advances to, and debts, liabilities, obligations
(including reimbursement obligations associated with any letter of credit issued
by the L/C Issuer for the account of any Loan Party), covenants and duties of,
any Loan Party arising under any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest that
accrues after the commencement by or against any Loan Party of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding. In addition, all references to the “Obligations” in the Collateral
Documents and in Sections 2.13 and 10.09 of this Agreement shall, in addition to
the foregoing, also include all present and future indebtedness, liabilities,
and obligations (and all renewals and extensions thereof or any part thereof)
now or hereafter owed to any Lender or any Affiliate of a Lender arising
pursuant to any Lender Hedging Agreement or to an Approved Hedge Counterparty
arising pursuant to any Approved Hedge Counterparty Swap Contract.

Obligor means the Borrower or any other Person (other than the Administrative
Agent, Collateral Agent or any Lender) obligated under any Loan Document.

Oil and Gas Properties means fee, leasehold or other interests in or under
mineral estates or Hydrocarbon leases with respect to properties situated in the
United States owned by a Loan Party, including overriding royalty and royalty
interests, leasehold estate interests, net profits interests, production payment
interests and mineral fee interests, together with contracts executed in
connection therewith and all tenements, hereditaments, appurtenances and
properties, real or personal, appertaining, belonging, affixed or incidental
thereto.

Omnibus Agreement (QMLP) means the Omnibus Agreement dated as of December 22,
2006 among the Borrower, QMLPGP, QMLP and Bluestem Pipeline, LLC.

Omnibus Agreement (QELP) means the Omnibus Agreement dated as of November 15,
2007 among the Borrower, QELPGP and QELP.

Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

Original Credit Agreement has the meaning set forth in the Preliminary Statement
A.

Original Term Loan Facility means the credit facility as described in and
subject to the limitations set forth in Section 2.01.

 

 

17

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Original Term Loan Principal Debt means, on any date of determination, the
aggregate unpaid principal balance of the Original Term Loan under the Original
Term Loan Facility.

Original Term Loan means an extension of credit by the Lenders to the Borrower
pursuant to Section 2.01 of the First Amended and Restated Credit Agreement.

Original Term Loan Note means that certain promissory note in the original
principal amount of $35,000,000.00 dated July 11, 2008, from Borrower payable to
the order of Royal Bank of Canada evidencing the Original Term Loan.

ORRI means those certain conveyances of overriding royalty interests by Quest
Eastern and Quest O&G to the Lenders as of the Restatement Date.

ORRI Conveyance means an assignment in the form of Exhibit E pursuant to which a
Loan Party conveys to the Lenders an ORRI if required by the terms of this
Agreement.

Other Taxes has the meaning specified in Section 3.01(b).

Outstanding Amount on any date means (i) with respect to the Original Term Loan,
the Original Term Loan Principal Debt, (ii) with respect to the Revolving O&G
Development Loan, the Revolving O&G Development Loan Principal Debt, (iii) with
respect to the PIK Loan, the aggregate unpaid principal balance of the PIK Loan,
(iv) with respect to the Second PIK Loan, the aggregate unpaid principal balance
of the Second PIK Loan, (v) with respect to the Interest Deferral Loan, the
aggregate unpaid principal balance of the Interest Deferral Loan, (vi) with
respect to any L/C Obligations, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date, and (vii) for
purposes of Section 2.11(d) with respect to Obligations under a Lender Hedging
Agreement or an Approved Hedge Counterparty Swap Contract, the amount then due
and payable under such Lender Hedging Agreement or Approved Hedge Counterparty
Swap Contract.

Participant has the meaning specified in Section 10.07(d).

PBGC means the Pension Benefit Guaranty Corporation.

Pension Plan means any “employee pension benefit plan” (as such term is defined
in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is subject
to Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

Permitted Liens means Liens permitted under Section 7.01 as described in such
Section.

 

 

18

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Person means any individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

Phase I Oil and Gas Properties means (i) the H-1 Well, H-2A Well and WVCC#5
Well, each located on lands leased pursuant to the Mills Wetzel Lands, Inc.
lease covering lands in Wetzel County, West Virginia and (ii) the Gregory Well
located on lands leased pursuant to the Kevin Gregory Lease covering lands in
Lewis County, West Virginia, said wells and leases comprising the Phase I Oil
and Gas Properties to be developed in accordance with Schedule 6.12.

PIK Loan means that certain loan made by Royal Bank of Canada in the original
principal amount of $282,500.00 evidencing the obligation of Borrower to repay
the one percent (1%) amendment fee earned in full as of May 29, 2009 in
connection with the First Amended and Restated Credit Agreement.

PIK Loan Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of the PIK Loan.

PIK Note means that certain promissory note of the Borrower dated May 29, 2009,
in the original principal amount of $282,500.00, payable to the order of Royal
Bank of Canada, evidencing the obligation of Borrower to repay the one percent
(1%) amendment fee earned in full as of May 29, 2009 in connection with the
First Amended and Restated Credit Agreement, together with all renewals and
extensions of all or any part thereof.

PIK Notes collectively means (i) the PIK Note and (ii) the Second PIK Note.
Additional PIK Interest on the Original Term Loan, Interest Deferral Loan, PIK
Loan and Second PIK Loan shall be evidenced by the respective Note relating to
such Loan and shall not be evidenced by a separate note.

Plan means any “employee benefit plan” (as such term is defined in Section 3(3)
of ERISA) established by the Borrower or any ERISA Affiliate.

Prime Rate means for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its “prime
rate.” Such rate is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.

Proved Developed Producing Reserves means Proved Reserves which are categorized
as both “Developed” and “Producing” in the Definitions for Oil and Gas reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

Proved Reserves means Proved Reserves as defined in the Definitions for Oil and
Gas reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

PV10 means the present worth of future net revenue, discounted to present value
at the simple interest rate of ten percent (10%) per year.

 

 

19

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Pro Rata Share with respect to each Lender, at any time, a fraction (expressed
as a percentage, carried out to the ninth decimal place), the numerator of which
is the amount of Loans of such Lender at such time and the denominator of which
is the amount of aggregate Loans at such time. The initial Pro Rata Share of
each Lender is set out opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

QELP means Quest Energy Partners, L.P., a Delaware limited partnership.

QELPGP means Quest Energy GP, LLC, a Delaware limited liability company, and the
sole general partner of QELP.

QELP Units means common or subordinated units of limited partnership in QELP
which may be registered or unregistered under state or federal securities Laws.

QMLP means Quest Midstream Partners, L.P., a Delaware limited partnership.

QMLPGP means Quest Midstream GP, LLC, a Delaware limited liability company, and
the sole general partner of QMLP.

QMLP Units means common or subordinated units of limited partnership in QMLP
which may be registered or unregistered under state or federal securities Laws.

QRC Subsidiary means any Subsidiary of the Borrower other than the Excluded MLP
Entities and Excluded Recombination Entities.

Quest Eastern means Quest Eastern Resource, LLC, a Delaware limited liability
company, f/k/a PetroEdge Resources (WV), LLC.

Quest O&G  means Quest Oil & Gas, LLC, a Kansas limited liability company.

Recombination  means the transactions specified in the Recombination Agreement,
pursuant to which the equity owners of Borrower, QELP and QMLP will exchange
their equity in such entities for equity in New Quest Holdings Corp., a new
holding company, which upon the closing of the Recombination will own 100% of
the equity in Borrower, QELP and QMLP.

Recombination Agreement  means that certain Agreement and Plan of Merger, dated
as of July 2, 2009, among New Quest Holdings Corp., the Borrower, QMLP, QELP,
QMLPGP, QELPGP, Quest Resource Acquisition Corp., Quest Energy Acquisition, LLC,
Quest Midstream Holdings Corp. and Quest Midstream Acquisition, LLC, as the same
may be amended, modified or waived from time to time in accordance with Section
7.14, pursuant to which the Recombination will be consummated.

Reference Period has the meaning set forth in Section 7.17.

Register has the meaning set forth in Section 10.07(c).

Related Parties means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliate.

 

 

20

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.

Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.

Request for Credit Extension means (a) with respect to a Borrowing of Revolving
O&G Development Loans, a Borrowing Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

Required Lenders means, as of any date of determination, Lenders holding in the
aggregate more than 66+2/3% of the combined principal amount of Loans plus the
Aggregate Revolving O&G Development Loan Commitment; provided that the portion
of any Loan or Aggregate Revolving O&G Development Loan Commitment held or
deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

Repayment Notice means a notice of repayment of a Borrowing pursuant to Section
2.04(a), which, if in writing, shall be substantially in the form of Exhibit
A-2.

Reserve Report means a report regarding the Proved Reserves attributable to the
Phase I Oil and Gas Properties, using the criteria and parameters required by
and acceptable to the SEC and incorporating the present cost of appropriate
plugging and abandonment obligations to be incurred in the future, taking into
account any plugging and abandonment fund required to be accrued or established
by Borrower out of cash flow from the Phase I Oil and Gas Properties covered by
such report with respect to such future obligations.

Responsible Officer means the president, chief executive officer, executive vice
president, senior vice president, vice president, chief financial officer,
controller, treasurer or assistant treasurer of a Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership, limited liability company, and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

Restatement Date means the date upon which this Agreement has been executed by
the Borrower, the Lenders and the Administrative Agent at which time it shall
replace, amend and restate the First Amended and Restated Credit Agreement in
its entirety.

Restricted Payment by a Person means any dividend or other distribution (whether
in cash, securities or other property) with respect to any equity interest in
such Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interest or of any option, warrant or other right to acquire any such
equity interest.

Revolving O&G Development Loan means an extension of revolving credit by the
Lenders to the Borrower pursuant to Section 2.02.

 

 

21

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Revolving O&G Development Loan Commitment means, as to each Lender, its
obligation to (a) make Revolving O&G Development Loans to Borrower pursuant to
Section 2.02, and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set out opposite such Lender’s name on Schedule 2.01 (which amount is subject to
increase, reduction or cancellation as herein provided), or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

Revolving O&G Development Loan Principal Debt means, on any date of
determination, the aggregate unpaid principal balance of the Revolving O&G
Development Loan.

Revolving O&G Development Loan Note means a revolving promissory note of
Borrower in substantially the form of Exhibit B-2, evidencing the obligation of
Borrower to repay the Revolving O&G Development Loans and all renewals and
extensions of all or any part thereof.

Rights means rights, remedies, powers, privileges, and benefits.

S&P means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

SEC means the Securities and Exchange Commission.

Second PIK Loan means that certain loan by Royal Bank of Canada in the original
principal amount of $25,000.00 evidencing the obligation of Borrower to repay
the amendment fee earned in full as of June 30, 2009 in connection with the
First Amended and Restated Credit Agreement.

Second PIK Loan Principal Debt means, on any date of determination, the
aggregate unpaid principal balance of the Second PIK Loan.

Second PIK Note means that certain promissory note of the Borrower dated June
30, 2009, in the original principal amount of $25,000.00, payable to Royal Bank
of Canada, evidencing the obligation of Borrower to repay the amendment fee
earned in full as of June 30, 2009 in connection with the First Amended and
Restated Credit Agreement, together with all renewals and extensions of all or
any part thereof.

Secured Parties means the Lenders party to this Agreement, the Lenders and/or
any Affiliate of a Lender party to a Lender Hedging Agreement and an Approved
Hedge Counterparty to any Approved Hedge Counterparty Swap Contract. The term
“Secured Parties” shall include a former Lender or an Affiliate of a former
Lender that is party to a Swap Contract with any Loan Party; provided that such
former Lender or Affiliate was the Lender or an Affiliate of a Lender at the
time it entered into such Swap Contract.

Security Agreements means, collectively, the security agreements, or similar
instruments, executed by any of the Loan Parties in favor of the Administrative
Agent or the Collateral Agent for the benefit of the Secured Parties, in form
and substance acceptable to the Administrative Agent, and all supplements,
assignments, amendments, and restatements thereto (or any agreement in
substitution therefor), and “Security Agreement” means each of such Security
Agreements.

 

 

22

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower
(other than the Excluded MLP Entities and Excluded Recombination Entities).

Subsidiary Guaranty means any Guaranty made by a Subsidiary of the Borrower in
favor of the Administrative Agent on behalf of the Lenders, in form and
substance acceptable to the Administrative Agent.

Swap Contract means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

Synthetic Lease Obligation means the monetary obligation of a Person under (a) a
so-called synthetic or tax retention lease, or (b) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which are depreciated for tax purposes by such Person.

Taxes has the meaning set forth in Section 3.01(a).

Total Outstandings means the aggregate Outstanding Amount of Loans and all L/C
Obligations.

Unfunded Pension Liability means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with

 

 

23

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

the assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.

United States or U.S.   means the United States of America, its fifty states and
the District of Columbia.

Unreimbursed Amount has the meaning set forth in Section 2.14(c)(i).

Value Enhancing CapEx means value enhancing Capital Expenditures for the
Approved Development Activities as set forth in Schedule 6.12 and approved by
the Administrative Agent.

Voting Stock means the capital stock (or equivalent thereof) of any class or
kind, of a Person, the holders of which are entitled to vote for the election of
directors, managers, or other voting members of the governing body of such
Person.

Wholly-Owned when used in connection with a Person means any Subsidiary of such
Person of which all of the issued and outstanding equity interests (except
shares required as directors' qualifying shares) shall be owned by such Person
or one or more of its Wholly-Owned Subsidiaries.

 

1.02

Other Interpretive Provisions

 

(a)       The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

(b)       (i)         The words “herein” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(ii)       Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.

(iii)       The term “including” is by way of example and not limitation.

(iv)       The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

(c)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03

Accounting Terms.

 

          (a)       All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data required to
be submitted pursuant to this Agreement shall be

 

 

24

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements, except as otherwise specifically prescribed
herein.

          (b)       If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05     References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

ARTICLE II.

OUTSTANDING LOANS AND REVOLVING O&G DEVELOPMENT LOAN COMMITMENT

 

 

2.01

Loans Outstanding on Restatement Date.

 

(a)       Original Term Loan. The Original Term Loan, as evidenced by the
Original Term Loan Note, continues to be outstanding as of the Restatement Date.
The Borrower and Lenders acknowledge that the amount of the Original Term Loan
Principal Debt on the Restatement Date is $28,250,000.00. On and after the
Restatement Date, this Agreement will govern the respective rights, duties and
obligations of the Borrower, Administrative Agent and Lenders with respect to
the Original Term Loan but the Original Term Loan will continue to be evidenced
by the Original Term Loan Note and the Original Term Loan shall mature on the
applicable Maturity Date. If all or a portion of the Original Term Loan
Principal Debt is paid or prepaid, then the amount so paid or prepaid may not be
reborrowed. From and after the Restatement Date, interest shall accrue on the
Original Term Loan at the Adjusted Base Rate, as further provided in Section
2.07.

(b)       Interest Deferral Loan. The Interest Deferral Loan, as evidenced by
the Interest Deferral Note, continues to be outstanding as of the Restatement
Date. The Borrower and Lenders acknowledge

 

 

25

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

that the amount of the Interest Deferral Loan on the Restatement Date is
$862,785.96. On and after the Restatement Date, this Agreement will govern the
respective rights, duties and obligations of the Borrower, Administrative Agent
and Lenders with respect to the Interest Deferral Loan but the Interest Deferral
Loan will continue to be evidenced by the Interest Deferral Note and the
Interest Deferral Loan shall mature on the Maturity Date. If all or a portion of
the Interest Deferral Loan is paid or prepaid, then the amount so paid or
prepaid may not be reborrowed. From and after the Restatement Date, interest
shall accrue on the Interest Deferral Loan at the Adjusted Base Rate, as further
provided in Section 2.07.

(c)       PIK Loan. The PIK Loan, as evidenced by the PIK Note, continues to be
outstanding as of the Restatement Date. The Borrower and Lenders acknowledge
that the amount of the PIK Loan on the Restatement Date is $282,500.00. On and
after the Restatement Date, this Agreement will govern the respective rights,
duties and obligations of the Borrower, Administrative Agent and Lenders with
respect to the PIK Loan but the PIK Loan will continue to be evidenced by the
PIK Note and the PIK Loan shall mature on the Maturity Date. If all or a portion
of the PIK Loan is paid or prepaid, then the amount so paid or prepaid may not
be reborrowed. From and after the Restatement Date, interest shall accrue on the
PIK Loan at the Adjusted Base Rate, as further provided in Section 2.07.

(d)       Second PIK Loan. The Second PIK Loan, as evidenced by the Second PIK
Note, continues to be outstanding and as of the Restatement Date. The Borrower
and Lenders acknowledge that the amount of the Second PIK Loan on the
Restatement Date is $25,000.00. On and after the Restatement Date, this
Agreement will govern the respective rights, duties and obligations of the
Borrower, Administrative Agent and Lenders with respect to the Second PIK Loan
but the Second PIK Loan will continue to be evidenced by the Second PIK Note and
the Second PIK Loan shall mature on the Maturity Date. If all or a portion of
the Second PIK Loan is paid or prepaid, then the amount so paid or prepaid may
not be reborrowed. From and after the Restatement Date, interest shall accrue on
the Second PIK Loan at the Adjusted Base Rate, as further provided in Section
2.07.

 

2.02

Revolving O&G Development Loans.

 

Subject to and in reliance upon the terms, conditions, representations, and
warranties in the Loan Documents, each Lender severally, but not jointly, agrees
to make Revolving O&G Development Loans (each such Revolving O&G Development
Loan a “Revolving O&G Development Loan”) to Borrower from time to time on any
Business Day during the period from the Restatement Date to November 30, 2009 in
an aggregate amount not to exceed at any time outstanding the amount of such
Lender's Pro Rata Share of $5,600,000 and thereafter, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender's Pro Rata Share of
the Revolving O&G Development Loan Commitment as set forth on Schedule 2.01;
provided that, after giving effect to any Borrowing of Revolving O&G Development
Loans, (a) the aggregate Outstanding Amount of Revolving O&G Development Loans,
plus the Outstanding Amount of all L/C Obligations shall not exceed the
Aggregate Revolving O&G Development Loan Commitment as in effect at such time
and (b) the Outstanding Amount of Revolving O&G Development Loans of any Lender
plus such Lender's Pro Rata Share of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender's Revolving O&G Development Loan
Commitment. Within the limits of each Lender’s Revolving O&G Development Loan
Commitment, and subject to the other terms and conditions hereof, Borrower may
borrow under this Section 2.02, prepay under Section 2.04, and reborrow under
this Section 2.02. The Revolving O&G Development Loans will be non-interest
bearing and therefore interest shall not accrue on Revolving O&G Development
Loans.

 

 

2.03

Borrowings of Revolving O&G Development Loans

 

 

26

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

(a)       Each Borrowing of Revolving O&G Development Loans shall be made upon
the Borrower's irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than noon, New York time, (i) two Business Days prior to the
requested date of any Borrowing of Revolving O&G Development Loans. Each such
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a written Borrowing Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of Revolving O&G Development
Loans shall be in a principal amount of $25,000 or a whole multiple of $10,000
in excess thereof; provided that any Revolving O&G Development Loan may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Revolving O&G Development Loan Commitment. Each Borrowing Notice (whether
telephonic or written) shall specify (i) the requested date of the Borrowing
(which shall be a Business Day) and (ii) the principal amount of Revolving O&G
Development Loans to be borrowed.

(b)       Following receipt of a Borrowing Notice, the Administrative Agent
shall promptly notify each Lender of its Pro Rata Share of the applicable
Borrowing. Each Lender shall make the amount of its Revolving O&G Development
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent's Office not later than noon, New York time, on the
Business Day specified in the applicable Borrowing Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.01 and Section 4.02, as
applicable, the Administrative Agent shall make all funds so received available
to the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to the Administrative Agent by the
Borrower; provided, however, that if, on the date of the Borrowing there are L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowings, and second, to the
Borrower as provided above.

 

 

27

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

2.04

Prepayments.

 

(a)       Optional Prepayments. The Borrower may, upon delivery of a Repayment
Notice to the Administrative Agent, at any time or from time to time voluntarily
prepay in whole or in part the Original Term Loan, Revolving O&G Development
Loan, Interest Deferral Loan, PIK Loan, or Second PIK Loan without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than noon, New York time, on the date of prepayment of any such
Loan; and (ii) any prepayment of Loans shall be in a principal amount of $25,000
or a whole multiple of $25,000 in excess thereof; provided that any prepayment
may be in an aggregate amount that is equal to the entire Outstanding Amount of
the Loan being prepaid. Each such notice shall specify the date and amount of
such prepayment. The Administrative Agent will promptly notify each Lender of
its receipt of each such notice and of such Lender's Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Each optional prepayment shall be applied
to the Loans of the Lenders in accordance with their respective Pro Rata Shares,
as directed by the Borrower or if no such direction is given, first, to the
repayment of any L/C Borrowings, second, to the repayment of the Interest
Deferral Loan, third to the repayment of the PIK Note, fourth, to the repayment
of the Second PIK Note fifth, to the repayment of the Revolving O&G Development
Loan, and sixth, to the repayment of the Original Term Loan; provided that such
prepayment of the Revolving O&G Development Loan will not result in or require a
corresponding reduction in the Aggregate Revolving O&G Development Loan
Commitment.

Unless a Default or Event of Default has occurred and is continuing or would
arise as a result thereof, any payment or prepayment of the Revolving O&G
Development Loan may be reborrowed by Borrower, subject to the terms and
conditions hereof.

 

(b)

Mandatory Prepayments.

(i)        Dispositions. If any Net Cash Proceeds are received by any Loan Party
from one or more Dispositions (including any deferred purchase price therefor
but excluding any Disposition permitted by Section 7.07(a)), the Borrower shall
immediately upon receipt of such Net Cash Proceeds repay the Obligations in an
aggregate amount equal to 100% of such Net Cash Proceeds as provided in Section
2.04(b)(iv).

(ii)       Debt Issuances. Immediately upon receipt by any Loan Party of the Net
Cash Proceeds of any Debt Issuance, the Borrower shall repay the Obligations in
an aggregate amount equal to 100% of such Net Cash Proceeds as provided in
Section 2.04(b)(iv).

 

(iii)      Insurance Proceeds. If pursuant to Section 6.07(b) any payments in
excess of $1,000,000 are received by the Borrower or any QRC Subsidiary in
connection with any insurance policy and the Administrative Agent elects to
apply any portion of such payment as a mandatory prepayment of the Loans,
Borrower shall immediately upon receipt of such insurance proceeds repay the
Obligations in an aggregate amount equal to such portion in accordance with
Section 6.07(b) as provided in Section 2.04(b)(iv).         

 

 

28

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(iv)      Application of Mandatory Prepayments. The prepayments provided for in
Sections 2.04(b)(i), (ii) and (iii) shall be applied as follows, unless an Event
of Default has occurred and is continuing or would arise as a result thereof
(whereupon the provisions of Section 2.11(d) shall apply): first, as a repayment
of any L/C Borrowing, second, to the repayment of the Interest Deferral Loan,
third, to the repayment of the PIK Loan, fourth, to the repayment of the Second
PIK Loan, fifth, to the repayment of the Revolving O&G Development Loans until
paid in full and sixth, to the repayment of the Original Term Loan; provided
that such repayment of the Revolving O&G Development Loan will not result in or
require a corresponding reduction in the Aggregate Revolving O&G Development
Loan Commitment.

(c)       Prepayments: Interest/Consequential Loss. All prepayments under this
Section 2.04 shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid.

2.05     Reduction or Termination of Aggregate Revolving O&G Development Loan
Commitment. The Borrower may, upon notice to the Administrative Agent, terminate
the Aggregate Revolving O&G Development Loan Commitment or permanently reduce
the Aggregate Revolving O&G Development Loan Commitment to an amount not less
than the sum of the Outstanding Amount of the then existing (i) unpaid principal
balance of the Revolving O&G Development Loan and (ii) L/C Obligations; provided
that (i) any such notice shall be received by the Administrative Agent not later
than noon on the date of termination or reduction, and (ii) any such partial
reduction shall be in an aggregate amount of $500,000 or any whole multiple of
$100,000 in excess thereof. The Administrative Agent shall promptly notify the
Lenders of any such notice of reduction or termination. Once reduced in
accordance with this Section, the Aggregate Revolving O&G Development Loan
Commitment may not be increased. Any reduction of the Aggregate Revolving O&G
Development Loan Commitment shall be applied to the Revolving O&G Development
Loan Commitment of each Lender according to its Pro Rata Share.

 

 

2.06

Repayment of Loans.

 

(a)       The Borrower shall repay to the Lenders on the applicable Maturity
Date the Original Term Loan, the Revolving O&G Development Loan, the Interest
Deferral Loan, the PIK Loan and the Second PIK Loan, including all Additional
PIK Interest, if any, accrued on each such Loan.

(b)       The Borrower shall repay to the Lenders the Original Term Loan
Principal Debt in quarterly installments on the last Business Day of each March,
June, September and December and the Maturity Date, such installments commencing
on September 30, 2010, each installment in the amount of $1,500,000, with the
remaining Original Term Loan Principal Debt being payable in full on January 11,
2012.

 

2.07

Interest.

 

(a)       The Original Term Loan, Interest Deferral Loan, PIK Loan and Second
PIK Loan shall each bear interest on the outstanding principal amount thereof
from the last date any interest was paid or PIKed thereon to but not including
the Restatement Date at the rate provided for in the Original Term Loan Note,
Interest Deferral Note, PIK Note and Second PIK Note, respectively. From and
after the Restatement Date the Original Term Loan, Interest Deferral Loan, PIK
Loan and Second PIK Loan shall

 

 

29

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

bear interest at a per annum rate equal to the Adjusted Base Rate. The Revolving
O&G Development Loans will be non-interest bearing and therefore interest shall
not accrue on Revolving O&G Development Loans.

           (b)       From and after the Restatement Date, on each Interest
Payment Date interest accrued on the Original Term Loan, Interest Deferral Loan,
PIK Loan and Second PIK Loan may, at Borrower's election, either be paid in cash
or paid via an Additional PIK Loan made by Lenders to Borrower. If paid via an
Additional PIK Loan, the amount of such Additional PIK Loan shall be added to
the outstanding principal balance of the respective Loan and evidenced by the
corresponding Note. Such Additional PIK Loan shall thereafter accrue interest
thereon at a rate equal to the rate payable on the respective Loan from time to
time as provided herein, but in no event to exceed the Maximum Rate.

(c)       If any amount payable by Borrower under any Loan Document is not paid
when due (after giving effect to any applicable grace periods or the Borrower's
ability to elect to pay via Additional PIK Loans pursuant to Section 2.07(b)),
whether at stated maturity by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate, but in no event to exceed the Maximum Rate.
Furthermore, while any Event of Default exists or after acceleration of any Loan
(i) the Borrower shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate, but in no event to exceed the Maximum Rate, and (ii) accrued and
unpaid interest on past due amounts (including interest on past due interest, to
the extent allowed by Law) shall be due and payable upon demand.

(d)        Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

(e)       If the designated rate applicable to any Loan exceeds the Maximum
Rate, the rate of interest on such Loan shall be limited to the Maximum Rate,
but any subsequent reductions in such designated rate shall not reduce the rate
of interest thereon below the Maximum Rate until the total amount of interest
accrued thereon equals the amount of interest which would have accrued thereon
if such designated rate had at all times been in effect. In the event that at
maturity (stated or by acceleration), or at final payment of the Outstanding
Amount of the Loans, the total amount of interest paid or accrued is less than
the amount of interest which would have accrued if such designated rates had at
all times been in effect, then, at such time and to the extent permitted by Law,
the Borrower shall pay an amount equal to the difference between (a) the lesser
of the amount of interest which would have accrued if such designated rates had
at all times been in effect and the amount of interest which would have accrued
if the Maximum Rate had at all times been in effect, and (b) the amount of
interest actually paid or accrued on such Outstanding Amount.

 

2.08

Fees.

 

(a) Facility Fee. On the Restatement Date, each Lender shall have earned, in
accordance with its Pro Rata Share, and the Borrower irrevocably agrees to pay
to the Lenders, subject to reduction as set forth in this section, a facility
fee in the amount of $2,000,000.00. The facility fee shall be payable on the
earlier to occur of (i) the Maturity Date of the Revolving O&G Development Loan
and (ii) the date the Facility Fee Reduction Conditions are all satisfied. The
facility fee will be subject to a proportionate

 

 

30

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

reduction upon the satisfaction of the Facility Fee Reduction Conditions. Such
reduced facility fee will be equal to the product of $2,000,000.00 multiplied by
a fraction, the numerator of which is the actual number of days from the
Restatement Date to the date the Facility Fee Reduction Conditions are all
satisfied, and the denominator of which is the number of days from the
Restatement Date to the Maturity Date of the Revolving O&G Development Loan.

 

(b)

ORRI.

 

(i)        On the Restatement Date, each Lender shall have earned, and each of
Quest Eastern and Quest O&G shall assign to such Lender, pursuant to the ORRI
Conveyance, such Lender's Pro Rata Share of an ORRI in the Oil and Gas
Properties owned by Quest Eastern or Quest O&G equal in the aggregate to two
percent (2%) of such Loan Party's working interest (plus royalty interest, if
any), proportionately reduced, in its Oil and Gas Properties.

 

(ii)       Each Lender irrevocably agrees to reconvey the ORRI (and any accrued
payments owing to such Lender on account of its ORRI) to the grantor thereof if
on or before July 11, 2010 the Facility Fee Reduction Conditions are satisfied
and the Original Term Loan (including any Additional PIK Interest thereon) is
paid in full.

 

(iii)      Each Lender irrevocably agrees to reconvey the ORRI (but not any
accrued payments owing to such Lender on account of its ORRI which payments will
be due and payable on July 11, 2010) to the grantor thereof if on or before July
11, 2010 the Facility Fee Reduction Conditions are satisfied.

 

(iv)      Any and all payments otherwise payable to the Lenders on account of
their ORRI shall be accrued and retained by the respective ORRI Conveyance
grantor until the first to occur of the following:

 

(A)      satisfaction of the conditions described in Section 2.08(b)(ii) (in
which case the accrued ORRI payments will be reconveyed to the respective
grantor by the Lenders);

 

(B)       satisfaction of the conditions described in Section 2.08(b)(iii) (in
which case the accrued ORRI payments will be paid to the respective Lenders in
accordance with their Pro Rata Shares); and

 

(C)       July 11, 2010 if none of the preceding events have occurred (in which
case the accrued ORRI will be paid to the respective Lenders in accordance with
their Pro Rata Shares on July 11, 2010 and will thereafter be payable by the
respective ORRI Conveyance grantor within the usual and customary period of time
for the payment of royalties associated with the sale of Hydrocarbons in the
geographic area covered by the ORRI Conveyance).

 

(v)       Each Lender agrees that it will not Dispose of its ORRI before the
earliest to occur of the events specified in Sections 2.08(b)(iv)(A), (B) or
(C).

 

 

31

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(vi)      Borrower, Quest Eastern and Quest Oil & Gas, on the one hand, and
Lenders, on the other hand, each acknowledge and agree that the ORRI is be given
to the Lenders in partial compensation of the Lenders' providing the Aggregate
Revolving O&G Development Loan Commitment under this Agreement and is not being
given for speculative purposes.

 

2.09     Computation of Interest and Fees. Computation of interest on all Loans
and all fees shall be calculated on the basis of a year of 365 or 366 days, as
the case may be, and the actual number of days elapsed. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid.

 

2.10     Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure so to record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Loans. In the event of any conflict between the accounts and records maintained
by any Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of such Lender shall control
absent manifest error. Upon the request of any Lender made through the
Administrative Agent, the Loans may be evidenced by one or more promissory
notes. Each Lender may attach schedules to its Note(s) and endorse thereon the
date, amount and maturity of the applicable Loan and payments with respect
thereto.

 

(b)       In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control.

 

2.11

Payments Generally.

 

          (a)       Subject to Sections 2.06 and 2.07, all payments to be made
by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent's Office in Dollars and in
immediately available funds not later than noon, New York time, on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender's Lending
Office. All payments received by the Administrative Agent after noon, New York
time, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

(b)       If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

 

32

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(c)       If no Event of Default exists and if no order of application is
otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to fees, second to accrued interest then due
and payable on the Outstanding Amount of Loans and L/C Obligations, and then to
the remaining Obligations in the order and manner as Borrower may direct.

(d)       If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully the Obligations, or if an Event of Default
exists, any payment or prepayment shall be applied in the following order: (i)
to the payment of enforcement expenses incurred by the Administrative Agent,
including Attorney Costs; (ii) to the ratable payment of all fees, expenses and
indemnities (including amounts payable under Article III) for which the
Administrative Agent, Lenders or Approved Hedge Counterparty have not been paid
or reimbursed in accordance with the Loan Documents or Approved Hedge
Counterparty Swap Contract (as used in this Section 2.11(d)(ii), a “ratable
payment” for any Lender, the Administrative Agent or Approved Hedge Counterparty
shall be, on any date of determination, that proportion which the portion of the
total fees, expenses and indemnities owed to such Lender, the Administrative
Agent or Approved Hedge Counterparty bears to the total aggregate fees, expenses
and indemnities owed to all Lenders, the Administrative Agent and Approved Hedge
Counterparty on such date of determination); (iii) to the ratable payment of
accrued and unpaid Letter of Credit fees, the Outstanding Amount of L/C
Borrowings, accrued and unpaid interest on, and principal of, the Outstanding
Amount of Loans and the Outstanding Amount of Obligations under Lender Hedging
Agreements or Approved Hedge Counterparty Swap Contracts (it being understood
that for purposes of this clause (iii) the Outstanding Amount of Obligations
under Lender Hedging Agreements and Approved Hedge Counterparty Swap Contracts
refers to payments owing in connection with an Early Termination Date as defined
in the 2002 Master Agreement form promulgated by the ISDA (or equivalent type
payment obligation if some other form of Swap Contract is in effect)(as used in
this Section 2.11(d)(iii), “ratable payment” means for any Lender (or Lender
Affiliate, in the case of Lender Hedging Agreements or the Approved Hedge
Counterparty, in the case of an Approved Hedge Counterparty Swap Contract), on
any date of determination, that proportion which the accrued and unpaid Letter
of Credit fees, the Outstanding Amount of L/C Borrowings, accrued and unpaid
interest on, and principal of, the Outstanding Amount of Loans and the
Outstanding Amount of Obligations under Lender Hedging Agreements owed to such
Lender (or Lender Affiliate, in the case of Lender Hedging Agreements or the
Approved Hedge Counterparty, in the case of an Approved Hedge Counterparty Swap
Contract) bears to the accrued and unpaid Letter of Credit fees, the Outstanding
Amount of L/C Borrowings, accrued and unpaid interest on, and principal of, the
Outstanding Amount of Loans and the Outstanding Amount of Obligations under
Lender Hedging Agreements owed to all Lenders)(or Lender Affiliates, in the case
of Lender Hedging Agreements or the Approved Hedge Counterparty, in the case of
an Approved Hedge Counterparty Swap Contract)); (iv) to Cash Collateralize the
Letters of Credit; and (v) to the payment of the remaining Obligations, if any,
in the order and manner the Required Lenders deem appropriate. Subject to
Section 2.14(g), amounts used to Cash Collateralize the aggregate undrawn amount
of Letters of Credit pursuant to clause (iv) above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

(e)       Unless the Borrower or any Lender has notified the Administrative
Agent prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall

 

 

33

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:

(i)        if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and

(ii)       if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Revolving O&G Development
Loan, included in the applicable Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent's demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Revolving O&G
Development Loan Commitment or to prejudice any rights which the Administrative
Agent or the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (e) shall be conclusive, absent manifest error.

(f)        If any Lender makes available to the Administrative Agent funds for
Revolving O&G Development Loans to be made by such Lender as provided in the
foregoing provisions of this Article II, and the conditions to the applicable
Borrowing set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(g)       The obligations of the Lenders hereunder to make Revolving O&G
Development Loans are several and not joint. The failure of any Lender to make
any Revolving O&G Development Loans on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving O&G Development Loans or purchase its participation.

(h)       Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

 

34

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

2.12     Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in the L/C Obligations, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent, of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them, and/or such subparticipations in the participations in L/C Obligations
held by them, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender, such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender's ratable share (according to the proportion of (i)
the amount of such paying Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this Section shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

2.13     Pari Passu Lien Securing Lender Hedging Obligations and Approved Hedge
Counterparty Swap Contracts. All Obligations arising under the Loan Documents
including, without limitation, Obligations under this Agreement and Obligations
under any Lender Hedging Agreement (but not Indebtedness of any Loan Party owing
to any non-Lender or non-Lender Affiliate which enters into a Swap Contract with
the Borrower or any other Loan Party) or any Approved Hedge Counterparty Swap
Contract, shall be secured pari passu by the Collateral. No Lender, any
Affiliate of a Lender or Approved Hedge Counterparty shall have any voting
rights under any Loan Document as a result of the existence of obligations owed
to it under any such Lender Hedging Agreement or Approved Hedge Counterparty
Swap Contract, as applicable.

 

 

2.14

Letters of Credit. (a) The Letter of Credit Commitment.

 

(i)        Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees (1) from time to time on any Business Day during the period from
the Restatement Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower (and such Letters of Credit
may be issued for the benefit of the Borrower or any of the QRC Subsidiaries),
and to amend or renew Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drafts under the Letters of Credit;
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of the Borrower; provided that the L/C Issuer shall not be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit, if as
of the date of such L/C Credit Extension, (x) the Total Outstandings would
exceed the Aggregate Revolving O&G Development Loan Commitment, (y) the
aggregate Outstanding Amount of the

 

 

35

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Revolving O&G Development Loans of any Lender, plus such Lender's Pro Rata Share
of the Outstanding Amount of all L/C Obligations would exceed such Lender's
Revolving O&G Development Loan Commitment or (z) the Outstanding Amount of the
L/C Obligations would exceed the Letter of Credit Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower's ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)

The L/C Issuer shall be under no obligation to issue any Letter of Credit if:

(A)      any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Date and which the L/C Issuer in good faith deems material to it; provided,
however, if any of the forgoing occur, then the Borrower may, at its sole
expense and effort, upon notice to L/C Issuer and Administrative Agent, require
the L/C Issuer to resign as L/C Issuer and a new replacement L/C Issuer be
appointed, which new replacement L/C Issuer shall be reasonably acceptable to
the Administrative Agent;

(B)       subject to Section 2.14(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;

(C)       the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless the Required Lenders have approved
such expiry date;

(D)      the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer generally applicable to all borrowers; or

(E)       such Letter of Credit is in a face amount less than $50,000 (unless
upon Borrower’s request the L/C Issuer agrees to issue a Letter of Credit for a
lesser amount), or is to be used for a purpose other than as described in
Section 6.12 or is denominated in a currency other than Dollars.

(iii)      The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

 

36

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(iv)      The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and L/C Issuer documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b)       Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than noon, New York time, at least two Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require.

(ii)       Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer's
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender's Pro Rata
Share times the amount of such Letter of Credit.

(iii)      If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has

 

 

37

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

automatic renewal provisions (each, an “Evergreen Letter of Credit”); provided
that any such Evergreen Letter of Credit must permit the L/C Issuer to prevent
any such renewal at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Nonrenewal Notice Date”) in each
such twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such renewal. Once
an Evergreen Letter of Credit has been issued, the L/C Issuer shall permit the
renewal of such Letter of Credit unless the L/C Issuer has received notice on or
before the Business Day immediately preceding the Nonrenewal Notice Date from
any Lender stating that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied or the L/C Issuer would not then be required
to issue a replacement Letter of Credit pursuant to this Section 2.14.

(iv)      Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)

Drawings and Reimbursements; Funding of Participations.

(i)        Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than noon,
New York time, on the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and such
Lender's Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of a Revolving O&G Development Loan to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.03 for the principal amount
of Revolving O&G Development Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving O&G Development Loan Commitment and the
conditions set forth in Section 4.02 (other than the delivery of a Borrowing
Notice) and the failure of the Borrower to so reimburse the Administrative Agent
shall not be deemed a Default or an Event of Default. Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.14(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii)       Each Lender (including the Lender acting as L/C Issuer) shall upon
any notice pursuant to Section 2.14(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent's Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 11:00 a.m., New York time, on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.14(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Revolving O&G Development Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

 

 

38

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(iii)      With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Revolving O&G Development Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.14(c) (ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.14.

(iv)      Until each Lender funds its Revolving O&G Development Loan or L/C
Advance pursuant to this Section 2.14(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender's
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.

(v)       Each Lender's obligation to make Revolving O&G Development Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.14(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)      If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.14(c) by the time
specified in Section 2.14(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d)

Repayment of Participations.

(i)        At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender's L/C Advance in respect
of such payment in accordance with Section 2.14(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
cash Collateral applied thereto by the Administrative Agent), or any payment of
interest thereon, the Administrative Agent will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.

 

 

39

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(ii)       If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.14(c)(i) is required to be returned,
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

(e)       Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving O&G Development Loans, shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)       the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)      any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)       any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, that might otherwise constitute a defense available to,
or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

 

40

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(f)        Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any of the respective correspondents, Participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable, (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower's pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. No Agent-Related Person, nor any of the
respective correspondents, Participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.14(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer's willful misconduct or gross negligence or the L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)       Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount). The Borrower hereby
grants the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, a Lien on all such cash and deposit accounts at the Lenders.

(h)       Applicability of ISP98. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

(i)        Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share, a
Letter of Credit fee for each Letter of Credit issued equal to four percent (4%)
per annum of the actual daily undrawn amount under each Letter of Credit. Such
fee for each Letter of Credit shall be due and payable on the last Business Day
of each month during the term of this Agreement, commencing with the first such
date to occur after the issuance of such Letter of Credit, and on the Letter of
Credit Expiration Date.

 

 

41

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(j)        Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee in an amount with respect to each Letter of Credit issued equal to
the greater of (i) $500 and (ii) ¼ of 1% (25 basis points) calculated on the
face amount thereof. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such fees and
charges are due and payable on demand and are nonrefundable.

(k)       Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(l)        Letters of Credit Issued for Borrower or QRC Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, the Borrower or any of
the QRC Subsidiaries, the Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit in support
of any obligation of, or for the account of the Borrower or any of the QRC
Subsidiaries inures to the benefit of the Borrower, and that the Borrower's
business derives substantial benefits from the businesses of the QRC
Subsidiaries.

 

ARTICLE III.

TAXES AND YIELD PROTECTION

 

3.01

Taxes.

 

(a)       Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document (other than the ORRI
Conveyance, which shall be excluded from the provisions of Article III of this
Agreement) shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto;
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its net income (including any franchise taxes imposed
on or measured by its net income), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains its Lending Office (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document (other than the
ORRI Conveyance) to the Administrative Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
each of the Administrative Agent and such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws.

(b)       In addition, the Borrower agrees to pay any and all present or future
stamp, mortgage, court or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made under any
Loan Document (other than the ORRI Conveyance) or from the

 

 

42

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, any Loan Document (other than the ORRI Conveyance)(hereinafter
referred to as “Other Taxes”).

(c)       If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document (other than
the ORRI Conveyance) to the Administrative Agent or any Lender, the Borrower
shall also pay to the Administrative Agent (for the account of such Lender) or
to such Lender, at the time interest is paid, such additional amount that such
Lender specifies as necessary to preserve the after-tax yield (after factoring
in all taxes, including taxes imposed on or measured by net income) such Lender
would have received if such Taxes or Other Taxes had not been imposed.

(d)       The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, and (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, except to the
extent such sums are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent, the L/C Issuer or such Lender,
as applicable. Neither the Administrative Agent, the L/C Issuer nor any Lender
shall be entitled to receive any payment with respect to any indemnity claim
under this Section 3.01 with respect to Taxes or Other Taxes that are incurred
or accrued more than 180 days prior to the date such party gives notice and
demand with respect thereto to the Borrower. Payment under this subsection (d)
shall be made within 30 days after the date such Lender or the Administrative
Agent makes a demand therefor.

(e)       As soon as practicable after any payment of indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f)        Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the Law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law, or reasonably requested by Borrower, as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the

 

 

43

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i)        duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party;

 

(ii)

duly completed copies of Internal Revenue Service Form W-8ECI;

(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN; or

(iv)      any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

(g)      If the Administrative Agent, any Lender or the L/C Issuer determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

3.02

Intentionally Deleted.

 

 

3.03

Intentionally Deleted.

 

 

3.04

Increased Cost and Reduced Return; Capital Adequacy.

 

(a)       If any Lender or the L/C Issuer determines that as a result of a
Change in Law, or such Lender's or L/C Issuer's compliance therewith, there
shall be any increase in the cost to such Lender or L/C Issuer of participating
in, issuing or maintaining any Letter of Credit, or a reduction in the amount
received or receivable by such Lender or L/C Issuer in connection with any of
the foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i)

 

 

44

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Taxes or Other Taxes (as to which Section 3.01 shall govern) and (ii) changes in
the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender or L/C Issuer is organized or has
its Lending Office, then from time to time upon demand of such Lender or L/C
Issuer (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to such Lender or L/C Issuer, as the case may be, such additional
amounts as will compensate such Lender or L/C Issuer for such increased cost or
reduction.

(b)       If any Lender determines a Change in Law has the effect of reducing
the rate of return on the capital of such Lender or any corporation controlling
such Lender as a consequence of such Lender's obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender's
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.

 

(c)

Intentionally deleted.

(d)       Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the L/C Issuer's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or the L/C Issuer's intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

3.05

Intentionally Deleted.

 

3.06     Matters Applicable to all Requests for Compensation. A certificate of
the Administrative Agent or any Lender claiming compensation under this Article
III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.

 

3.07     Survival. All of the Borrower's obligations under this Article III
shall survive termination of the Aggregate Revolving O&G Development Loan
Commitment and payment in full of all the other Obligations.

 

3.08     Mitigation Obligations. If any Lender or L/C Issuer requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender, L/C Issuer or any Governmental Authority for
the account of any Lender or L/C Issuer, as applicable, pursuant to Section
3.01, then such Lender or L/C Issuer shall use reasonable efforts to designate a
different lending office for funding or booking its Revolving O&G Development
Loans or issuing Letters of Credit hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or L/C Issuer, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 3.01 or Section
3.04, as the case may be, in the future and (ii) would

 

 

45

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

not subject such Lender or L/C Issuer to any un-reimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or L/C Issuer. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by such
Lender or L/C Issuer in connection with any such designation or assignment.

ARTICLE IV.

CONDITIONS PRECEDENT

 

4.01     Conditions Precedent. The obligation of the L/C Issuer and each Lender
to make its initial Credit Extension hereunder and the effectiveness of this
Agreement is subject to the satisfaction of the following conditions precedent:

 

(a)       The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party or other Person party thereto, each dated the Restatement
Date (or, in the case of certificates of governmental officials, a recent date
before the Restatement Date), and each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

(i)        executed counterparts of this Agreement and amendments to existing
Mortgages to reflect that they secure the Loans, sufficient in number for
distribution to the Administrative Agent, the Lenders and Borrower;

(ii)       A Revolving O&G Development Loan Note executed by the Borrower in
favor of each Lender requesting a Revolving O&G Development Loan Note in a
principal amount equal to such Lender's Revolving O&G Development Loan
Commitment;

 

(iii)

the ORRI Conveyance;

(iv)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;

(v)       such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, and
in good standing in the jurisdiction of its organization and is qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;

(vi)      a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the representations and warranties contained in Article V
are true and correct in all respects on and as of the Restatement Date, (B) no
Default or Event of Default will exist as of the Restatement Date, (C) that as
of the Restatement Date there are no environmental or legal issues affecting any
Loan Party or any of the Collateral which could reasonably be expected to have a
Material Adverse Effect (other than as set forth in Section 5.17), (D) all
material governmental and third party approvals necessary or, in the discretion
of the Administrative Agent, advisable in

 

 

46

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

connection with the financing contemplated by this Agreement and the continuing
operation of the Borrower and the QRC Subsidiaries has been obtained and is in
full force and effect, and (E) no action, suit, investigation or proceeding is
pending or, to the knowledge of such Responsible Officer, threatened in any
court or before any arbitrator or governmental authority by or against the
Borrower, any Guarantor, or any of their respective properties (other than any
such actions disclosed on Schedule 5.06), that (x) could reasonably be expected
to materially and adversely affect the Borrower and the Guarantors, taken as a
whole, or (y) seeks to affect or pertains to any transaction contemplated hereby
or the ability of the Borrower or any Guarantor to perform its obligations under
the Loan Documents;

 

(vii)

a copy of the Approved Budgets;

(viii)    copies, each satisfactory to Administrative Agent, of each JOA or
other material agreement affecting or concerning the Oil and Gas Properties; and

(ix)      such other assurances, certificates, documents, consents or opinions
as the Administrative Agent reasonably may require.

(b)       The Administrative Agent's receipt of (i) a reserve report dated as of
December 31, 2008 prepared by Cawley, Gillespie & Associates, Inc. covering the
Phase I Oil and Gas Properties described therein and (ii) title opinions or
other title due diligence with respect to the Phase I Oil and Gas Properties
representing at least 80% of the PV10 value of the Proved Reserves included in
the Phase I Oil and Gas Properties covered by the foregoing reserve report, each
of (i) and (ii) to be in form and substance reasonably satisfactory to the
Administrative Agent and with respect to (ii), it being acknowledged that
landman title reports on proved but undeveloped Phase I Oil and Gas Properties
are satisfactory to the Administrative Agent.

(c)       A Regulation U Statement of Purpose from the Borrower stating that no
proceeds of the Revolving O&G Development Loans have been or will be used to
purchase or carry margin stock.

(d)       An opinion from counsel to each Loan Party, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(e)       The Borrower shall have paid Attorney Costs of the Administrative
Agent to the extent invoiced prior to, or on, the Restatement Date.

(f)        The Administrative Agent’s receipt of Collateral Documents or
amendments thereto, executed by each Loan Party that has assets or conducts
business, in appropriate form for recording, where necessary, together with:

(i)        such Lien searches as the Administrative Agent shall have reasonably
requested, and such termination statements or other documents as may be
necessary to confirm that the Collateral is subject to no other Liens (other
than Permitted Liens) in favor of any Persons;

(ii)       funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 and UCC-3 financing statements and fees
associated with the filing of amendments to the Mortgages, including any
mortgage tax;

 

 

47

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(iii)      evidence that the Administrative Agent has been named as loss payee
or additional insured under all policies of casualty insurance pertaining to the
Collateral and all general liability policies;

(iv)      certificates evidencing all of the issued and outstanding shares of
capital stock, partnership interests, or membership interests pledged pursuant
thereto, which certificates shall in each case be accompanied by undated stock
powers duly executed in blank, or, if any securities pledged pursuant thereto
are uncertificated securities, confirmation and evidence satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Administrative Agent for
the benefit of the Lenders in accordance with the Uniform Commercial Code; and

(v)       evidence that all other actions reasonably necessary or, in the
opinion of the Administrative Agent or the Lenders, desirable to perfect and
protect the first priority Lien created by the Collateral Documents (except to
the extent otherwise permitted hereunder), and to enhance the Administrative
Agent's ability to preserve and protect its interests in and access to the
Collateral, have been taken.

(g)       The Administrative Agent's receipt of the certificate of incorporation
of the Borrower, together with all amendments, certified by an appropriate
governmental officer in its jurisdiction of organization, as well as any other
information required by Section 326 of the USA Patriot Act or necessary for the
Administrative Agent or the Lenders to verify the identity of Borrower as
required by Section 326 of the USA Patriot Act.

4.02     Conditions Precedent to all Credit Extensions. The obligation of each
Lender to honor any Borrowing Notice for a Credit Extension and the obligation
of the L/C Issuer to issue any Letter of Credit is subject to the following
conditions precedent:

 

(a)       The representations and warranties of the Loan Parties contained in
Article V (including, without limitation, Sections 5.05(b) and 5.06), or which
are contained in any document furnished at any time under or in connection
herewith, including, but not limited to the Collateral Documents, shall be true
and correct in all material respects on and as of the date such Revolving O&G
Development Loan is made or such Letter of Credit is issued except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date.

(b)       No Default or Event of Default shall exist or would result from such
proposed Revolving O&G Development Loan or L/C Credit Extension.

(c)       The Administrative Agent and, if applicable, the L/C Issuer, shall
have received a Request for Credit Extension and, if applicable, a Letter of
Credit Application in accordance with the requirements hereof.

(d)       The Administrative Agent and the Lenders shall have been, and shall
continue to be, satisfied, in their good faith discretion, that the Borrower and
each other applicable Loan Party holds Marketable Title to the Phase I Oil and
Gas Properties, and that such ownership includes record title to an undivided
net revenue interest in the production from each such Phase I Oil and Gas
Property that is not

 

 

48

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

less than, as well as an undivided working interest in each Phase I Oil and Gas
Property that is not greater than (unless there is a corresponding increase in
the net revenue interest attributed to such party therein), the net revenue
interest therein and the working interest therein, respectively, reflected on
the Mortgage encumbering such Phase I Oil and Gas Property, subject to the
limitations and qualifications set forth in such Mortgage (or on any supplement,
amendment or modification thereof) or new Mortgage executed in connection with
any Oil and Gas Property that is added to the Phase I Oil and Gas Properties in
connection with any subsequent funding after the Restatement Date).

(f)        The Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, such other assurances, certificates, documents or
consents related to the foregoing as the Administrative Agent or the Required
Lenders reasonably may require.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Section
4.02(b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01     Existence; Qualification and Power; Compliance with Laws. The Borrower
and each other Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all governmental licenses, authorizations,
consents and approvals to own its assets, carry on its business and to execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, except in
each case referred to in clause (a), (b) or (c), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect, (d) is
not a Person (I) whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), or (II) who engages
in any dealings or transactions prohibited by Section 2 of such executive order,
or is otherwise associated with any such Person in any manner violative of
Section 2, or (III) on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order, and (e) is in compliance, in all material respects, with
(A) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (B) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans or L/C Credit Extensions will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

 

49

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any material
Contractual Obligation (other than the Liens created under the Loan Documents)
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or (c)
violate any Law except in each case referred to in clause (b) or (c), to the
extent that any such conflict, breach, contravention, creation or violation
could not reasonably be expected to have a Material Adverse Effect.

 

5.03     Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority, except for the filings in connection with the granting
or continuation of security interests pursuant to the Collateral Documents or
filings to maintain the existence, foreign qualification and good standing of
the Borrower and the Loan Parties, is necessary or required in connection with
the execution, delivery or performance by any Loan Party of this Agreement or
any other Loan Document.

 

5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.

 

 

5.05

Financial Statements; No Material Adverse Effect.

 

(a)       The financial statements delivered to the Lenders pursuant to Sections
6.01(a) and (b) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein. Such financial statements will: (i) fairly present in all material
respects the financial condition of the entities named therein and their
respective Subsidiaries as of the date thereof and their results of operations
for the period covered thereby in accordance in all material respects with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, subject in the case of quarterly financial statements
delivered pursuant to Section 6.01(b) to year-end audit adjustments and the
absence of footnotes; and (ii) show all material indebtedness and other
liabilities of the entities named therein and their respective Subsidiaries as
of the date thereof required to be reflected therein in accordance with GAAP
consistently applied throughout the period covered thereby.

(b)       Since December 31, 2008 there has been no event or circumstance that
has or could reasonably be expected to have a Material Adverse Effect.

5.06     Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any Borrower Affiliate or against any of their properties or revenues which (a)
seek to affect or pertain to this Agreement or any other Loan Document, the
borrowing of the Loans, the use of the proceeds thereof, or

 

 

50

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

the issuance of Letters of Credit hereunder, or (b) could reasonably be expected
to have a Material Adverse Effect.

5.07     No Default. Neither the Borrower nor any Borrower Affiliate is in
default under or with respect to any Contractual Obligation which could be
reasonably expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
There is no default under any Material Agreement, which could reasonably be
expected to have a Material Adverse Effect.

 

5.08     Ownership of Property; Liens. Each Loan Party has good title to, or
valid leasehold interests in, all its real and personal property necessary or
used in the ordinary conduct of its business, except for such defects in title
as would not, individually or in the aggregate, have a Material Adverse Effect,
and the property of the Borrower and Loan Parties is subject to no Liens, other
than Permitted Liens.

 

5.09     Environmental Compliance. The Borrower has reasonably concluded that
(a) there are no claims alleging potential liability under or responsibility for
violation of any Environmental Law except any such claims that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) there is no environmental condition or circumstance, such as
the presence or Release of any Hazardous Substance, on any property owned,
operated or used by the Borrower or any Borrower Affiliate that could reasonably
be expected to have a Material Adverse Effect, and (c) there is no violation by
the Borrower or any Borrower Affiliate of any Environmental Law, except for such
violations as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.10     Insurance. The properties of the Borrower and the Borrower Affiliates
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are consistent with past practice.

 

5.11     Taxes. The Borrower and the Borrower Affiliates have filed all federal,
state and other material tax returns and reports required to be filed, and have
paid all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP or to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. To the
knowledge of the Borrower, there is no proposed tax assessment against any
Borrower Affiliate or any of their respective Subsidiaries that would, if made,
have a Material Adverse Effect.

 

5.12     ERISA Compliance. The representations and warranties set forth in this
Section 5.12 shall apply only if the Borrower or an ERISA Affiliate establishes
a Plan and are subject to the matter set forth on Schedule 5.12.

 

(a)       Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws except
to the extent that noncompliance could not reasonably be expected to have a
Material Adverse Effect. Each Plan that is intended to qualify under Section
401(a) of the Code has received a favorable determination letter from the IRS,
an application for

 

 

51

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

such a letter is currently being processed by the IRS with respect thereto or
the Plan utilizes a prototype form plan document and the prototype plan’s
sponsor has received a favorable opinion or advisory letter from the IRS upon
which the Borrower may rely, and, to the knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification, except
to the extent that nonqualification could not reasonably be expected to have a
Material Adverse Effect. The Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except to the extent that nonpayment could not reasonably be expected to have a
Material Adverse Effect.

(b)       There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any ERISA Affiliate has engaged in or knowingly
permitted to occur and, to the Borrower's knowledge, no other party has engaged
in or permitted to occur any prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)       (i)         No ERISA Event has occurred or is reasonably expected to
occur that could reasonably be expected to have a Material Adverse Effect; (ii)
no Pension Plan has any Unfunded Pension Liability that (when aggregated with
any other Unfunded Pension Liability) has resulted or could reasonably be
expected to result in a Material Adverse Effect; and (iii) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA that could reasonably be expected to have a
Material Adverse Effect.

5.13     Subsidiaries and other Investments. Set forth on Schedule 5.13, are the
Subsidiaries of the Borrower and each equity Investment in any other Person as
of the Restatement Date.

 

 

5.14

Margin Regulations; Investment Company Act; Use of Proceeds.

(a)       Neither the Borrower nor any Borrower Affiliate is engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock.

(b)       Neither the Borrower nor any Borrower Affiliate, no Person controlling
the Borrower or any Borrower Affiliate, or any Subsidiary thereof is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

(c)       The Borrower will use all proceeds of Credit Extensions consisting of
Revolving O&G Development Loans in the manner set forth in Section 6.12.

5.15     Disclosure; No Material Misstatements. All material factual information
hereto furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby, as modified or supplemented by
other information so furnished, is true and accurate in all material respects,
and such information is not, or shall not be, as the case may be, incomplete by
omitting to state any material fact necessary to make such information, in light
of the circumstances under which it was made, not

 

 

52

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

misleading. All estimates and projections delivered to the Administrative Agent
or any Lender were based upon information that was available at the time such
estimates or projections were prepared and believed to be correct and upon
assumptions believed to be reasonable at that time; however, the Borrower does
not warrant that such estimates and projections will ultimately prove to have
been accurate.

5.16     Location of Business and Offices. Each Loan Party’s (i) jurisdiction of
organization, (ii) organizational identification number, (iii) correct legal
name, and (iv) principal place of business and chief executive offices are as
set forth in the Security Agreement from such Loan Party.

 

5.17     Compliance with Laws. Except with respect to Environmental Laws and
Laws relating to taxes and employee benefits (which are covered by Sections
5.09, 5.11 and 5.12, respectively), neither the Borrower nor any Borrower
Affiliate is in violation of any Laws, other than such violations which could
not, individually or collectively, reasonably be expected to have a Material
Adverse Effect and except that the Borrower has not completed the remediation of
its internal controls as reported in its Quarterly Report on Form 10-Q for the
quarter ended June 30, 2009, as filed with the SEC. Neither the Borrower nor any
Borrower Affiliate has received notice alleging any noncompliance with any Laws,
except for (i) such noncompliance which no longer exists (or as set forth in the
preceding sentence, is in the process of being remediated), or (ii)
noncompliance which could not reasonably be expected to have a Material Adverse
Effect.

 

5.18     Third Party Approvals. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any party that is not a party
to this Agreement is necessary or required in connection with the execution,
delivery or performance by any Loan Party of this Agreement or any other Loan
Document except where obtained or where the failure to receive such approval,
consent, exemption, authorization, or the failure to do such other action by, or
provide such notice could not reasonably be expected to have a Material Adverse
Effect; and provided, however, that the transfer of rights in certain Collateral
consisting of rights under contracts to a foreclosure purchaser may, in some
instances, require the consent of third parties who have rights in such
Collateral.

 

5.19     Solvency. On the Restatement Date, after giving effect to the
transactions and Credit Extensions contemplated hereunder, the Borrower and the
QRC Subsidiaries on a consolidated basis are not “insolvent” as such term is
used and defined in (i) the United States Bankruptcy Code or (ii) the New York
Uniform Fraudulent Transfer Act.

 

5.20     Oil and Gas Leases. The Leases which constitute any part of the Phase I
Oil and Gas Properties are in full force and effect as to those portions thereof
that comprise the Phase I Oil and Gas Properties.

 

5.21     Oil and Gas Contracts. Except (a) as set out on Schedule 5.21 attached
hereto, and (b) as may subsequently occur and be disclosed by Borrower in the
next Compliance Certificate delivered by Borrower after such occurrence, neither
Borrower nor any other Loan Party is obligated, by virtue of any prepayment
under any contract providing for the sale by Borrower or any other Loan Party of
Hydrocarbons which contains a “take-or-pay” clause or under any similar
prepayment agreement or arrangement, including, “gas balancing agreements”, to
deliver a material amount of Hydrocarbons produced from the Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor (i.e., in the case of oil, not in excess of sixty days, and in the case
of gas, not in excess

 

 

53

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

of ninety days). Except (a) as set out on Schedule 5.21 attached hereto, and (b)
as may subsequently occur and be disclosed by Borrower in the next Compliance
Certificate delivered by Borrower after such occurrence, the Oil and Gas
Properties are not subject to any contractual or other arrangement for the sale
of crude oil which cannot be canceled on ninety days’ (or less) notice, unless
the price provided for therein is equal to or greater than the prevailing market
price in the vicinity. To the best of the Borrower’s knowledge, the Oil and Gas
Properties are not subject to any regulatory refund obligation and no facts
exist which might cause the same to be imposed.

5.22     Producing Wells. All producing wells that constitute part of the Oil
and Gas Properties (a) have been, during all times that any such wells were
operated by Borrower or its Affiliates, and (b) to the knowledge of Borrower,
have been at all other times, drilled, operated and produced in conformity with
all applicable Laws, are subject to no penalties on account of past production,
and are bottomed under and are producing from, and the well bores are wholly
within, the Oil and Gas Properties, or on Leases which have been pooled,
unitized or communitized with the Oil and Gas Properties.

 

5.23     Purchasers of Production. The names and business addresses of the
Persons who (a) have purchased any of Borrower’s or any other Loan Party’s
interests in oil and gas produced from the Oil and Gas Properties during the six
calendar months preceding the Restatement Date, and (b) as of the Restatement
Date, are considered by Borrower or other Loan Party to be potential future
purchasers of Borrower’s interest in oil and gas produced from the Oil and Gas
Properties, are identified on Schedule 5.23 attached hereto.

 

5.24     Swap Contracts. Schedule 5.24, as of the date hereof, and after the
date hereof, each supplemental Schedule 5.24 sets forth, a true and complete
list of all Swap Contracts of each Loan Party, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving O&G Development Loan Commitment
hereunder, or any Loan or other Obligation (other than contingent indemnity
obligations and obligations under Lender Hedging Agreements or Approved Hedge
Counterparty Swap Contracts) shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding (unless such Letter of Credit has been Cash
Collateralized), the Borrower shall, and shall cause the QRC Subsidiaries to:

6.01     Financial Statements and Reports. Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders (and the Administrative Agent shall deliver to the Lenders):

 

(a)       as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (beginning with the 2009 fiscal year), stand
alone balance sheets of the Borrower as at the end of such fiscal year, and the
related statements of income and cash flows for such fiscal year (provided, that
if the Borrower is a public company, such financial statements shall be required
to be furnished no later than the date that the Borrower is required to timely
file its annual report on Form 10-K or Form 10-KSB with the SEC (taking into
account any extension of time available under Rule 12b-25

 

 

54

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

under the Securities Exchange Act of 1934)), audited and accompanied by a report
and opinion of UHY LLP or another nationally recognized firm of independent
certified public accountants reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with GAAP (except as
otherwise noted herein) and shall not be subject to any qualifications or
exceptions as to the scope of the audit nor to any qualifications and exceptions
not reasonably acceptable to the Required Lenders;

(b)       as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited stand alone balance sheet of the Borrower as at the end of such fiscal
quarter, and the related statements of income and cash flows for such fiscal
quarter and for the portion of the Borrower's fiscal year then ended (provided,
that if the Borrower is a public company, such financial statements shall be
required to be furnished no later than the date that the Borrower is required to
timely file its quarterly report on Form 10-Q with the SEC (taking into account
any extension of time available under Rule 12b-25 under the Securities Exchange
Act of 1934)), all in reasonable detail and certified by a Responsible Officer
of the Borrower, as fairly presenting in all material respects the financial
condition, results of operations and cash flows of the Borrower in accordance
with GAAP (except as otherwise noted herein), subject only to normal year-end
audit adjustments and the absence of footnotes;

(c)       on a monthly basis after the Restatement Date, by the 10th Business
Day of the succeeding month, an updated Schedule 6.12 through July 11, 2010,
reasonably satisfactory in all respects to Administrative Agent. In the event
that Administrative Agent shall have not approved such updated Schedule 6.12,
Borrower shall discuss such objections with Administrative Agent and shall
further revise and resubmit the updated Schedule 6.12 until such updated
Schedule 6.12 is in all respects reasonably satisfactory to Administrative
Agent. All references in this Agreement to Schedule 6.12 shall refer to such
schedule as updated from time to time in accordance with this Section 6.01(c);

(d)       on or before each March 31 and September 30 until the Maturity Date,
the Borrower shall furnish to the Administrative Agent a Reserve Report, which
shall set out, as of each preceding December 31 or June 30, as applicable, the
Proved Reserves attributable to the Phase I Oil and Gas Properties. Each Reserve
Report may be prepared by the Borrower's own internal petroleum engineers and
shall be certified by the President or other Responsible Officer of the
Borrower. Each Reserve Report relating to the Proved Reserves attributable to
the Phase I Oil and Gas Properties as of December 31 shall be audited by Cawley
Gillespie & Associates, Inc. or other independent reservoir engineers acceptable
to Administrative Agent. Each Reserve Report as of June 30 shall include a
reconciliation from the prior December 31 Reserve Report;

(e)       on a weekly basis, by Wednesday of the following week, a cash flow
receipt and expenditure report for the Loan Parties listing cash flow receipts
received the prior week and expenditures made the prior week for Mandatory
CapEx, Value Enhancing CapEx, general and administrative expenses and advisory
fees, in form and substance satisfactory to the Administrative Agent, together
with a report comparing such actual receipts and expenditures against the most
recently delivered 13-week cash flow forecast and accompanied by an explanation
of any variances between such actual and forecasted cash flows and expenditures;

(f)        on a monthly basis after the Restatement Date, by the 10th Business
Day of the succeeding month, Borrower shall deliver cash flow forecasts for the
following 13-week period including

 

 

55

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

details for the next four weeks' Mandatory CapEx, Value Enhancing CapEx, general
and administrative expenses and advisory fee expenditures;

(g)       as soon as available, and in any event within twenty (20) days after
the end of each calendar month, a report describing by Lease (and by well, if
available) or unit the gross volume of production during such month from the Oil
and Gas Properties; and

(h)       as soon as available, and in any event within thirty (30) days after
the end of each calendar month, a lease operating statement describing by Lease
or unit, and for the Loan Parties as a whole, the net volume of sales
attributable to production during such month from the Oil and Gas Properties and
describing the related royalties, severance taxes, other taxes, leasehold
operating expenses and capital costs attributable thereto and incurred during
such month.

6.02     Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)       concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate in form of
Exhibit C signed by a Responsible Officer of the Borrower;

(b)       promptly upon request, copies of each annual report, proxy or
financial statement or other report or written communication sent to the equity
owners of the Borrower, and copies of all annual, regular, periodic and special
reports and registration statements which the Borrower may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

(c)

copies of Material Agreements and any material amendment thereto;

(d)       copies of any JOA entered into by any Loan Party not previously
delivered to the Administrative Agent; and

(e)       promptly, such additional information (that is in the possession of
the Borrower or that may be readily produced by the Borrower without undue
effort or expense) regarding the business, financial or corporate affairs of any
Loan Party as the Administrative Agent, at the request of any Lender, may from
time to time reasonably request, which information may include copies of any
detailed audit reports, if any, management letters or recommendations submitted
to the board of directors or managers (or the audit committee of the board of
directors or managers) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any of the QRC Subsidiaries, or
any audit of any of them.

 

6.03

Notices. Promptly notify the Administrative Agent:

 

(a)       of the occurrence of any Default or Event of Default, as soon as
possible but in any event within ten (10) days after Borrower has knowledge
thereof;

(b)       of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following events if
such has resulted or could reasonably be

 

 

56

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect: (i) breach or non-performance
of, or any default under, a Contractual Obligation of any Loan Party; (ii) any
litigation, investigation by or required by a Governmental Authority, proceeding
or suspension of licenses or permits between any Loan Party and any Governmental
Authority; and (iii) any dispute, litigation, investigation or proceeding
involving any Loan Party related to any Environmental Law;

(c)       of any litigation, investigation or proceeding known to and affecting
the Borrower or any Borrower Affiliate in which (i) the amount involved exceeds
(individually or collectively) $1,000,000, or (ii) injunctive relief or other
relief is sought, which could be reasonably expected to have a Material Adverse
Effect;

(d)       of any material change in accounting policies or financial reporting
practices by the Borrower; and

(e)       by written notice at least ten (10) days before any proposed (A)
relocation of any Loan Party’s principal place of business or chief executive
office, (B) change of any Loan Party’s name, identity, or corporate, partnership
or limited liability company structure, (C) relocation of the place where the
books and records concerning a Loan Party’s accounts are kept, (D) relocation of
any Loan Party’s Collateral (other than delivery of inventory in the ordinary
course of business to third party contractors for processing and sales of
inventory in the ordinary course of business or as permitted by any Loan
Document) to a location not described on Annex A to the Security Agreement to
which such Loan Party is a party, and (E) change of any Loan Party’s
jurisdiction of organization or organizational identification number, as
applicable.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.

6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable (a) the Obligations, (b) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets and (c) all
lawful claims which, if unpaid, would by Law become a Lien upon its property;
except, in the case of clause (b) or (c), where (x) the validity thereof are
being contested in good faith by appropriate proceedings and (y) adequate
reserves in accordance with GAAP are being maintained by the appropriate Loan
Party.

 

6.05     Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, except in a transaction permitted by
Sections 7.06 and 7.07, and (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises material to the conduct of
its business, except in a transaction permitted by Sections 7.06 and 7.07,
except where the failure to do so in each case could not reasonably be expected
to have a Material Adverse Effect.

 

6.06     Maintenance of Assets and Business. (a) Keep all property material to
the conduct of its business in good working order and condition (ordinary wear
and tear excepted) and make all necessary repairs thereto and replacements
thereof; (b) do all things necessary to obtain, renew, extend,

 

 

57

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

and continue in effect all Authorizations which may at any time and from time to
time be necessary for the operation of its business in compliance with
applicable Law, except where the failure to so maintain, renew, extend, or
continue in effect could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07     Maintenance of Insurance. (a) Maintain with responsible insurance
companies insurance with respect to its properties and business (including
business interruption insurance) against such casualties and contingencies and
of such types and in such amounts as is customary in the case of similar
businesses and which is reasonably acceptable to the Administrative Agent and
will (i) furnish to the Administrative Agent on each anniversary of the
Restatement Date a certificate or certificates of insurance from the applicable
insurance company evidencing the existence of insurance required to be
maintained by this Agreement and the other Loan Documents and evidencing that
Administrative Agent is listed as loss payee on property insurance (except as to
properties owned by the Excluded MLP Entities) and the Administrative Agent and
Lenders are additional insureds on liability insurance, and (ii) upon request of
the Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of an Authorized Officer of the Borrower setting forth the nature
and extent of all insurance maintained in accordance with this Section.

 

(b)       Borrower will notify Administrative Agent in writing within five (5)
Business Days of its, or any of the QRC Subsidiaries', receipt of any cash,
checks, drafts, chattel paper and other instruments or writings for the payment
of money in full or partial payment of amounts due under any insurance policy in
an amount in excess of $1,000,000. Upon receipt of such written notice, Borrower
and Administrative Agent will have twenty (20) Business Days to determine
whether all or any portion of such proceeds should be applied to reduce the
Outstanding Amount of the Loans, or retained by Borrower for reinvestment in its
business. If, after such twenty (20) Business Day period, the Administrative
Agent elects to apply any portion of such proceeds to reduce the Outstanding
Amount of the Loans, the Borrower, or the applicable QRC Subsidiary, will
transmit and deliver to the Administrative Agent, in the form received, the
amount elected by the Administrative Agent of such cash, checks, drafts, chattel
paper and other instruments or writings for the payment of money (properly
endorsed, where required, so that such items may be collected by the
Administrative Agent). Borrower may retain any portion of such proceeds in
excess of the amount elected to be applied. Except as the Administrative Agent
may otherwise consent in writing, any such items which may be received by the
Borrower in excess of $1,000,000 and which Administrative Agent has elected to
apply to reduce the Outstanding Amount of the Loans will not be commingled with
any other funds or property of Borrower, but will be held separate and apart
from Borrower's own funds or property and upon express trust for the
Administrative Agent until delivery is made to the Administrative Agent.

6.08     Compliance with Laws and Contractual Obligations. (a) Comply in all
material respects with the requirements of all Laws (including Environmental
Laws) applicable to it or to its business or property, except in such instances
in which (i) such requirement of Law is being contested in good faith or a bona
fide dispute exists with respect thereto, (ii) the failure to comply therewith
could not be reasonably expected to have a Material Adverse Effect, or (iii)
such requirement of Law relates to the Borrower's deficiency in internal
controls as of the Restatement Date as reported in its Quarterly Report on Form
10-Q for the quarter ended June 30, 2009 as filed with the SEC; and (b) comply
with all Contractual Obligations, except if the failure to comply therewith
could not be reasonably expected to have a Material Adverse Effect.

 

 

58

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

6.09     Books and Records. Maintain (a) proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied (except as otherwise noted herein) shall be made of all financial
transactions and matters involving its assets and business, and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
it.

 

6.10     Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. Additionally, Administrative Agent may, at the
request of the Required Lenders, conduct or cause to be conducted a commercial
field examination of the Borrower's and the QRC Subsidiaries' financial and
accounting records and Borrower shall pay the cost of such commercial field
examination; provided so long as no Event of Default shall exist and be
continuing, no more than one such commercial field examination shall be
undertaken at the Borrower’s expense during any period of twelve consecutive
months and the Borrower shall not be obligated to pay more than $20,000 for any
such annual commercial field examination.

 

6.11     Compliance with ERISA. With respect to each Plan maintained by the
Borrower, do each of the following: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws, (b) cause each Plan which is qualified under Section
401(a) of the Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Code, except to the
extent that noncompliance, with respect to each event listed above, could not be
reasonably expected to have a Material Adverse Effect.

 

6.12     Use of Proceeds. Use proceeds of the Revolving O&G Development Loan to
(i) fund Borrower’s drilling program to develop the Phase I Oil and Gas
Properties, general and administrative expenses, working capital and other
corporate expenses as set forth on Schedule 6.12 and (ii) pay fees, costs and
expenses owed pursuant to this Agreement.

 

6.13     Material Agreements. Enforce the obligations of parties to the Material
Agreements, except where such failure could not reasonably be expected to have a
Material Adverse Effect.

 

6.14     Guaranties. As an inducement to the Administrative Agent and Lenders to
enter into this Agreement, cause each Subsidiary of the Borrower (other than an
Excluded MLP Entity and Excluded Recombination Entity) to execute and deliver to
Administrative Agent a Guaranty in form and substance reasonably satisfactory to
the Administrative Agent, providing for the guaranty of payment and performance
of the Obligations. In addition, within thirty (30) days after the formation or
acquisition of any Subsidiary of the Borrower (other than an Excluded MLP Entity
and Excluded Recombination Entity), cause such Subsidiary to execute and deliver
to the Administrative Agent (a) a Guaranty in form and substance reasonably
satisfactory to the Administrative Agent, providing for the guaranty of payment
and performance of the Obligations, (b) Collateral Documents in form and
substance reasonably satisfactory to the Administrative Agent creating Liens in
substantially all of the assets and properties of

 

 

59

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

such Subsidiary and in the equity interests in such Subsidiary (other than
Excluded Assets), subject to Permitted Liens, (c) certified copies of such
Subsidiary's Organization Documents and opinions of counsel with respect to such
Subsidiary and such Guaranty, and (d) such other documents and instruments as
may be required with respect to such Subsidiary pursuant to Section 6.15.

6.15     Further Assurances; Additional Collateral; In Lieu Letters. (a) The
Borrower shall and shall cause each Subsidiary of the Borrower (other than the
Excluded MLP Entities and Excluded Recombination Entities) to take such actions
and to execute and deliver such documents and instruments as the Administrative
Agent shall reasonably require to ensure that the Administrative Agent or
Collateral Agent on behalf of the Secured Parties shall, at all times, have
received currently effective, duly executed Loan Documents granting Liens and
security interests in substantially all of the assets (other than Excluded
Assets) of the Borrower and each Subsidiary of the Borrower (other than the
Excluded MLP Entities and Excluded Recombination Entities), including all
capital stock, partnership, joint venture, membership interests, or other equity
interests except for (i) any motor vehicle or other equipment that has a
certificate of title and a fair market value of less than $50,000, (ii) Excluded
Assets, and (iii) those properties and assets as to which the Administrative
Agent shall determine in its sole discretion (in consultation with the Borrower)
that the costs of obtaining such security interest are excessive in relation to
the value of the security to be afforded thereby. Without limiting the
foregoing, the Borrower shall and shall cause each Subsidiary of the Borrower
(other than the Excluded MLP Entities and Excluded Recombination Entities) to
subject any of their deposit accounts to a control agreement in form and
substance reasonably satisfactory to the Administrative Agent within 30 days of
Administrative Agent's request therefor.

 

(b)       In connection with the actions required pursuant to the foregoing
subsection (a), the Borrower shall and shall cause each Subsidiary of the
Borrower (other than the Excluded MLP Entities and Excluded Recombination
Entities) to execute and deliver such stock certificates, blank stock powers,
evidence of corporate authorization, opinions of counsel, current valuations,
evidence of title, and other documents, and shall use commercially reasonable
efforts to obtain third party consents, as shall be reasonably requested by the
Administrative Agent, in each case in form and substance reasonably satisfactory
to the Administrative Agent.

(c)       The Liens required by this Section 6.15 shall be first priority Liens
in favor of the Administrative Agent or Collateral Agent for the benefit of the
Secured Parties, subject to no other Liens except Permitted Liens of the type
described in Section 7.01. The Liens required by this Section 6.15 shall be
perfected Liens in favor of the Administrative Agent or Collateral Agent for the
benefit of the Secured Parties in all Collateral to the extent perfection has or
will occur by (i) the filing of a Uniform Commercial Code financing statement in
the relevant jurisdiction, (ii) filing or recording a mortgage in real property
records of the county in which such real property or fixtures is located, (iii)
possession or control or (iv) the notation on a certificate of title. If the
Administrative Agent shall determine that, as of any date, the Borrower shall
have failed to comply with this Section 6.15, the Administrative Agent may (and
at the direction of the Required Lenders, shall) notify the Borrower in writing
of such failure and, within 30 days from and after receipt of such written
notice by the Borrower, the Borrower shall execute and deliver to the
Administrative Agent supplemental or additional Loan Documents, in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
securing payment of the Notes and the other Obligations and covering additional
assets and properties not then encumbered by any Loan Documents (together with
such other information, as may be requested by the Administrative Agent, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent)

 

 

60

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

such that the Administrative Agent shall have received currently effective duly
executed and perfected Collateral Documents encumbering substantially all of the
assets (other than Excluded Assets) of the Borrower and the QRC Subsidiaries as
required by Section 6.15(a).

(d)       If an Event of Default exists and is continuing, Borrower agrees to
deliver and to cause each other Loan Party to deliver, whenever requested by
Administrative Agent, in its sole and absolute discretion, transfer orders or
letters in lieu thereof with respect to the production and proceeds of
production from the Oil and Gas Properties, in form and substance satisfactory
to Administrative Agent.

 

6.16     Title Defects. Cure any title defects to the Phase I Oil and Gas
Properties material in value, in the reasonable opinion of the Administrative
Agent, within thirty (30) days after receipt of written notice thereof from
Administrative Agent and, in the event any title defects are not cured in a
timely manner, pay all related costs and fees reasonably incurred by the
Administrative Agent for the account of the Lenders to do so. In the event that
the Borrower is unable to cure a title defect, the Administrative Agent shall be
entitled to reduce the Aggregate Revolving O&G Development Loan Commitment to
reflect the amount of such title defect; provided, however, that reduction in
the Aggregate Revolving O&G Development Loan Commitment related to such title
defect shall not exceed the amount of Capital Expenditures associated with such
Phase I Oil and Gas Properties on Schedule 6.12.

 

6.17     Leases. Keep and continue all Leases comprising the Phase I Oil and Gas
Properties and related contracts and agreements relating thereto in full force
and effect in accordance with the terms thereof and not permit the same to lapse
or otherwise become impaired for failure to comply with the obligations thereof,
whether express or implied; provided, however, that this provision shall not
prevent the Borrower or any other Loan Party from abandoning and releasing any
such Leases upon their termination as the result of cessation of production in
paying quantities that did not result from the Borrower’s or any other Loan
Party’s failure to maintain such production as a reasonably prudent operator.
Subject to approval by the Administrative Agent, Borrower and each Loan Party
shall have the right to replace Leases that lapse or become impaired.

 

 

6.18

Development of Phase I Oil and Gas Properties.

 

(a)       Borrower shall use all reasonable efforts promptly to complete in a
timely manner the Approved Development Activities for the Phase I Oil and Gas
Properties contemplated by Schedule 6.12. Borrower shall submit a Borrowing
Notice requesting funding of Revolving O&G Development Loans only at the times
and in the order of priority specified in Schedule 6.12 (in no event more
frequently than once each calendar week) and in no event shall such Borrowings
exceed 100% of the amount specified to be funded by the Lenders on Schedule
6.12.

 

(b)       Borrower shall ensure that at all times it has available to it, either
through its employees or through independent contractors, petroleum engineers
with appropriate experience and expertise in the proper operation and
development of properties similar to the Oil and Gas Properties.

 

(c)       From time-to-time as provided in Section 6.01(c), Borrower shall
deliver to Administrative Agent a written proposal containing revisions to
Schedule 6.12 as then in effect, showing, if applicable, among other things, any
revised projections of Approved Development Activities for the applicable period
following such revision as prescribed by Section 6.01(c), which revisions shall
in all respects be satisfactory to Administrative Agent. In the event that
Administrative Agent shall object to a

 

 

61

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

proposed revision, Borrower shall discuss such objections with Administrative
Agent and shall further revise and resubmit such proposed revisions to Schedule
6.12 until such revised Schedule 6.12 is in all respects satisfactory to
Administrative Agent. Once approved in writing by Administrative Agent, the then
existing Schedule 6.12 shall be amended and Schedule 6.12 as revised and amended
shall thereafter replace and supersede the prior Schedule 6.12.

6.19     Operation of Phase I Oil and Gas Properties. Operate or, to the extent
that the right of operation is vested in others, exercise all reasonable efforts
to require the operator to operate the Oil and Gas Properties and all wells
drilled thereon and that may hereafter be drilled thereon, continuously and in a
prudent and workmanlike manner and in accordance with all Laws of the state in
which the Oil and Gas Properties are situated and the United States, as well as
all rules, regulations, and Laws of any Governmental Authority having
jurisdiction to regulate the manner in which the operation of the Oil and Gas
Properties shall be carried on, and comply with all terms and conditions of the
Leases it now holds, and any assignment or contract obligating the Borrower or
any other Loan Party in any way with respect to the Oil and Gas Properties,
except for any such non-compliance that would not have a Material Adverse
Effect; but nothing herein shall be construed to empower the Borrower to bind
the Administrative Agent or any Lender to any contract obligation, or render the
Administrative Agent or any Lender in any way responsible or liable for bills or
obligations incurred by the Borrower or any other Loan Party.

 

6.20     Change of Purchasers of Production. Concurrently with the delivery of
(and as part of) the annual Compliance Certificate, and at any other time that
the Administrative Agent may reasonably request in writing, the Borrower shall
notify the Administrative Agent in writing of the identity and address of each
Person who: (a) has purchased any of the Borrower’s or any other Loan Party’s
interests in oil and gas produced from the Oil and Gas Properties during the
preceding six calendar months, and (b) are considered by Borrower or another
Loan Party to be potential future purchasers of Borrower’s or any other Loan
Party’s interest in oil and gas produced from the Oil and Gas Properties.

 

 

6.21

Fiscal Year. The Borrower shall maintain its December 31 fiscal year end.

6.22     Liens on Oil and Gas Properties; Title Information. (a) At all times
have granted in favor of the Administrative Agent for the benefit of the Lenders
as security for the Obligations first priority perfected Liens on no less than
ninety percent (90%) of PV10 of the Proved Reserves that are attributable to the
Oil and Gas Properties.

(b)       On or before the delivery to the Administrative Agent of each Reserve
Report required by Section 6.01(d), the Borrower will deliver (or have
previously delivered to the Administrative Agent) title information in form and
substance acceptable to the Administrative Agent comprising a minimum of ninety
percent (90%) of the PV10 of the Proved Reserves that are attributable to those
Phase I Oil and Gas Properties evaluated by such Reserve Report (it being
acknowledged that landman title reports on proved but undeveloped Oil and Gas
Properties shall be satisfactory to the Administrative Agent and Lenders for the
purpose of demonstrating the status of title to such Oil and Gas Properties).

(c)       Quest Eastern shall have obtained from the farmor under that certain
Amended and Restated Farmout Agreement dated January 13, 2009 but effective as
of August 20, 2006 an assignment

 

 

62

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

from the farmor of Quest Eastern's interest earned in each of the following
wells by the date specified below:

 

Well Name

Date

H-1 in Wetzel County, WV

November 1, 2009

H-2A in Wetzel County, WV

November 1, 2009

WVCC #5 in Wetzel County, WV

90 days after the first payments are made to the holders of royalty and
overriding royalty interests with respect to the production of Hydrocarbons from
the well

 

6.23     Available Cash Balance. At November 30, 2009, the Borrower shall have
an Available Cash balance of at least $1,500,000.00.

 

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving O&G Development Loan Commitment
hereunder, or any Revolving O&G Development Loan or other Obligations (other
than contingent indemnity obligations and obligations under Lender Hedging
Agreements and Approved Hedge Counterparty Swap Contracts) shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding (unless such
Letter of Credit has been Cash Collateralized), the Borrower agrees that it
shall not, nor shall it permit any of the QRC Subsidiaries to, directly or
indirectly:

7.01     Liens. Create, incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

 

(a)

Liens pursuant to any Loan Document;

(b)       Liens existing on the Restatement Date and listed on Schedule 7.01 to
this Agreement and any renewals or extensions thereof; provided that the
property covered thereby is not increased, the amount of the Indebtedness
secured thereby is not increased, and any renewal or extension of the
obligations secured or benefited thereby is permitted under this Agreement;

(c)       Liens for taxes, assessments, or other governmental charges or levies
not yet due or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;

(d)       landlord's, royalty owner's, supplier's, constructor's, operator's
vendor's, carriers', warehousemen's, mechanics', materialmen's, repairmen's or
other like Liens arising in the ordinary course of business or which are
incident to the exploration, development, operation and maintenance of Oil and
Gas Properties not overdue for a period of more than 90 days or which are being
contested in good faith

 

 

63

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e)       pledges or deposits in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other social security
legislation;

(f)        deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case
incurred in the ordinary course of business;

(g)       easements, rights-of-way, restrictions, and other encumbrances,
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(h)

judgment Liens not giving rise to an Event of Default;

(i)        any Lien existing on any asset (other than stock or other equity
interests of a QRC Subsidiary) prior to acquisition thereof by the Borrower or
any other Loan Party; provided that (i) no such Lien shall be extended to cover
property other than the asset being acquired, and (ii) such Lien was not created
in contemplation of or in connection with such acquisition;

(j)        Liens securing Capital Lease obligations; provided that the
Indebtedness in respect of such Capital Lease obligations is permitted under
Section 7.04(e);

(k)       purchase money Liens upon or in any property acquired, constructed or
improved by Borrower or any other Loan Party (placed on such property at the
time of such acquisition or the completion of the construction or improvement or
within 90 days thereafter) to secure the deferred portion of the purchase price
of such property or to secure Indebtedness incurred to finance the acquisition,
construction or improvement of such property; provided that (i) no such Lien
shall be extended to cover property other than the property being acquired,
constructed or improved and (ii) the Indebtedness thereby secured is permitted
by Section 7.04(d);

(l)        Liens reserved in or exercisable under any lease or sublease to which
the Borrower or any other Loan Party is a lessee which secure the payment of
rent or compliance with the terms of such lease or sublease; provided, that the
rent under such lease or sublease is not then overdue and the Borrower or any
other Loan Party is in material compliance with the terms and conditions
thereof;

(m)      any interest or title of a lessor under any lease entered into by the
Borrower or any other Loan Party in the ordinary course of its business and
covering only the assets so leased, and any interest of a landowner in the case
of easements entered into by the Borrower or any other Loan Party in the
ordinary course of its business and covering only the property subject to the
easement;

(n)       Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
the other Loan Parties;

 

 

64

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(o)       licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of the QRC Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower and the QRC Subsidiaries;

(p)       Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution;

(q)       Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;

(r)        Liens securing an obligation of a third party neither created,
assumed nor Guaranteed by the Borrower or any QRC Subsidiary upon lands over
which easements or similar rights are acquired by the Borrower or any QRC
Subsidiary in the ordinary course of business of the Borrower or any QRC
Subsidiary;

(s)        any Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section; provided that such Indebtedness is not
increased except for increases in an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, refinancing, or replacement and in an
amount equal to any existing commitments unutilized thereunder, and is not
secured by any additional assets;

(t)        Liens arising out of the cash collateralization of letter of credit
reimbursement obligations permitted under Section 7.04(i);

          (u)       contractual Liens which arise in the ordinary course of
business under JOAs, operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for sale, purchase, transportation or exchange of oil or
natural gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, royalty and overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent;

 

          (v)       Rights reserved to or vested in a Governmental Authority
having jurisdiction to control or regulate any Oil and Gas Property in any
manner whatsoever and all Laws of such Governmental Authorities, so long as the
Borrower and the QRC Subsidiaries are in compliance with all such Laws, except
for any non-compliance that would not result in a Material Adverse Effect;

 

          (w)      consents to assignment and similar contractual provisions
affecting an Oil and Gas Property to the extent, and only to the extent, such
consents are not affected by or required for the execution, delivery,
performance and enforcement of any Loan Document;

 

 

 

65

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(x)       preferential rights to purchase and similar contractual provisions
affecting an Oil and Gas Property to the extent, and only to the extent, such
consents are not affected by delivery of any Loan Document or, if affected, have
been waived;

 

          (y)       all defects and irregularities affecting title to an Oil and
Gas Property that could not operate to reduce the net revenue interest of the
Borrower and the QRC Subsidiaries for such Oil and Gas Property (if any),
increase the working interest of the Borrower and the QRC Subsidiaries for such
Oil and Gas Property (if any) without a corresponding increase in the
corresponding net revenue interest, otherwise interfere materially with the
operation, value or use of such Oil and Gas Property or cause a Material Adverse
Effect; and

 

(z)       the Lien on the limited partnership interest in LGS Development, L.P.
owned by Quest O&G arising as a result of the right of first refusal on such
limited partnership interest contained in Article X of the Agreement of Limited
Partnership for LGS Development, L.P.

 

7.02

Investments. Make or own any Investments, except:

 

(a)       Investments existing on the Restatement Date; provided the amount of
such Investment may not be increased by any Loan Party after the Restatement
Date;

 

(b)       Cash Equivalents; provided, however, so long as any Revolving O&G
Development Loan Commitment remains outstanding, the Borrower shall not at any
time permit its Available Cash balances to exceed $1,500,000.00 (and if
Borrower's Available Cash balances would at any time exceed $1,500,000.00,
Borrower shall immediately prepay the Revolving O&G Development Loan in an
amount equal to such excess);

 

(c)

Investments constituting Indebtedness permitted under Section 7.04(b);

(d)       Investments (i) by the Borrower and the QRC Subsidiaries in any
Subsidiary of the Borrower that, prior to such Investment, is a Guarantor, (ii)
by Subsidiaries in the Borrower, (iii) by the Borrower in QMLPGP and QELPGP to
maintain QMLPGP's and QELPGP’s 2% general partner interest in QMLP and QELP,
respectively, and (iv) by the Borrower in New Quest Holdings Corp.;

 

(e)

Guarantees of Indebtedness permitted under Section 7.04;

 

(f)

Swap Contracts permitted under Section 7.03;

(g)       Investments consisting of extensions of credit, including without
limitation, in the nature of accounts receivable, arising from the grant of
trade credit or prepayments or similar transactions entered into in the ordinary
course of business and investments by the Borrower or any QRC Subsidiary in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to prevent or limit financial loss;

 

(h)

endorsements for collection or deposit in the ordinary course of business;

 

 

66

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(i)        Investments listed in Section (b) of Schedule 5.13; provided the
amount of such Investment may not be increased by any Loan Party after the
Restatement Date;

(j)        Investments in Oil and Gas Properties or assets used in the Midstream
Business or Persons whose primary assets consist of Oil and Gas Properties or
whose primary business is the Midstream Business; and

(k)       provided the Facility Fee Reduction Conditions have been satisfied,
Investments not otherwise permitted by this Section 7.02 in an aggregate amount
not to exceed $500,000 at any time outstanding.

 

7.03

Hedging Agreements.

 

          (a)       Enter into any Swap Contracts other than in the ordinary
course of business for the purpose of protecting against fluctuations in
interest rates, commodity prices, or foreign exchange rates and not for purposes
of speculation; provided:

                      (i)        that the Swap Contract shall not contain any
provision (a) exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party and (b) requiring
any Loan Party at any time or under any circumstance to post any cash collateral
or letter of credit or grant a Lien of any collateral to secure any Loan Party's
obligations under such Swap Contract (except for Lender Hedging Agreements and
Approved Hedge Counterparty Swap Contracts which shall be secured by a pari
passu Lien on the Collateral as provided in Section 2.13 but which shall not be
secured by any other or additional collateral; provided further in no event may
any Approved Hedge Counterparty Swap Contract require any Loan Party at any time
or under any circumstance to post any cash collateral or letter of credit as
long as this Agreement is in effect);

                      (ii)       if the Swap Contract relates to Hydrocarbons,
Borrower enters into such Swap Contract with or through a counterparty that has
a credit rating of at least “A-” by S&P and “A3” by Moody’s;

                      (iii)      such Swap Contracts relating to Hydrocarbons
cover monthly notional volumes of Hydrocarbons that do not exceed the greater of
(i) ninety percent (90%) of Borrower’s forecasted oil and gas production for the
next five years for each of Borrower’s crude oil and natural gas properties
calculated separately, from Proved Developed Producing Reserves, and (ii)
eighty-five percent (85%) of forecasted production for the next five years from
total Proved Reserves and seventy-five percent (75%) of forecasted production
from total Proved Reserves thereafter (such amounts computed on an annual basis
and applied to crude oil and natural gas properties calculated separately);
provided that the aggregate amount of all such Swap Contracts shall not exceed
one hundred percent (100%) of actual oil or gas production, calculated
separately, in any given month (or if as a result of a force majeure event the
foregoing limitations are breached, then in any given three consecutive month
period); and

                      (iv)      that where only annual volumes are presented in
the Reserve Report, monthly volumes will be calculated by dividing the
applicable volumes by the number of months covered by the Reserve Report for the
applicable year.

 

7.04

Indebtedness.

 

 

67

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Create, incur, or assume any Indebtedness except:

 

(a)

Indebtedness incurred pursuant to the Loan Documents;

(b)       Indebtedness owed by a QRC Subsidiary to the Borrower or to a QRC
Subsidiary or by the Borrower to a Wholly-Owned Subsidiary of the Borrower;
provided that in each case such Indebtedness is evidenced by a promissory note
which has been pledged to secure the Obligations and is in the possession of the
Administrative Agent or Collateral Agent;

(c)       obligations (contingent or otherwise) of the Borrower or any other
Loan Party existing or arising under any Swap Contract to the extent permitted
by Section 7.03;

(d)       Indebtedness of the Borrower and any other Loan Party in respect of
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(k); provided, however, that the aggregate amount of
such Indebtedness at any one time outstanding shall not exceed $500,000;

(e)       Indebtedness of the Borrower or any other Loan Party in respect of
Capital Lease obligations; provided that, such Capital Lease obligations will
not require the payment of an aggregate amount in excess of $500,000 annually;
provided further, that any Capital Lease obligation relating to compressors or
compression equipment shall be excluded from this subsection and dealt with in
Section 7.05;

(f)        Indebtedness consisting of surety bonds that the Borrower or any
other Loan Party is required to obtain in order to comply with applicable Law or
the requirements of any Governmental Authority;

(g)       Indebtedness secured by any Lien permitted under Section 7.01(i);
provided, however, that the aggregate amount of such Indebtedness at any one
time outstanding shall not exceed $500,000;

(h)       other Indebtedness of the Borrower and any other Loan Party not to
exceed $500,000 in the aggregate principal amount outstanding at any time;

(i)        reimbursement obligations under letters of credit issued for any Loan
Party; provided the aggregate amount of such reimbursement obligations in
connection with such letters of credit shall not exceed $1,500,000 at any time;
and

 

(j)

Indebtedness existing on the date hereof and listed on Schedule 7.04;

provided, that if any Indebtedness is incurred pursuant to this Section 7.04,
immediately after such Indebtedness is created, incurred or assumed, no Default
or Event of Default shall exist.

7.05     Lease Obligations. Create or suffer to exist any obligations for the
payment of rent for any property under operating leases or agreements to lease,
except for (i) operating leases (or Capital Lease obligations) for compressors
and compression equipment and services for which no dollar limitation shall be
applicable and (ii) operating leases (or Capital Lease obligations) entered into
or assumed by the Borrower or any other Loan Party prior to the date hereof or
after the date hereof in the

 

 

68

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

ordinary course of business; provided that, such other operating leases (or
Capital Lease Obligations) will not require the payment of an aggregate amount
of payments in excess of (excluding escalations resulting from a rise in the
consumer price or similar index) $2,000,000 annually, exclusive of expenses for
maintenance, repairs, insurance, taxes, assessments and similar changes, net of
any reimbursement of such amounts by QELP or QMLP.

7.06     Fundamental Changes. Except in connection with the Recombination and as
contemplated by the Recombination Agreement, merge, dissolve, liquidate or
consolidate with or into, or convey, transfer, lease or otherwise Dispose of
(whether in one transaction or in a series of related transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; except that, so long as no Default or Event of Default
exists or would result therefrom:

 

(a)       any Person may merge, dissolve or liquidate into the Borrower;
provided that in the case of a merger the Borrower is the surviving entity;

(b)       any other Loan Party may dissolve or liquidate or merge with (i) the
Borrower; provided that in the case of a merger the Borrower shall be the
continuing or surviving Person, or (ii) any one or more Loan Parties;

(c)       any Loan Party may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise), to the Borrower or to another Loan Party;
and

(d)       any Person (other than the Borrower or any other Loan Party) may merge
into any Loan Party; provided that such Loan Party is the surviving entity.

 

7.07

Dispositions.

 

Except in connection with the Recombination and as contemplated by the
Recombination Agreement, make any Disposition or enter into any agreement to
make any Disposition, except:

(a)       Dispositions of property by any Loan Party to the Borrower, or by the
Borrower to a Wholly-Owned Subsidiary that is a Guarantor;

(b)       Dispositions of equipment or real property for fair market value to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property, or (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
property;

(c)       other Dispositions for fair market value; provided no Default or Event
of Default then exists or arises as a result thereof; and provided that if the
Disposition is for cash and a prepayment is required by Section 2.04(b)(i), the
Borrower shall make such prepayment in accordance with such Section;

          (d)        Dispositions of property that is no longer commercially
viable to maintain or is obsolete, surplus or worn-out property; and

 

 

(e)

Dispositions permitted under Section 7.06.

 

 

69

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

7.08     Restricted Payments; Distributions and Redemptions. Prior to the
closing of the Recombination, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that each Subsidiary may make Restricted Payments to the Borrower and to
other Loan Parties. In connection with the closing of the Recombination, Lenders
and Borrower agree to negotiate changes to this Section 7.08 to permit
Restricted Payments to New Quest Holdings Corp. on terms and conditions deemed
fair and reasonable by Royal Bank of Canada's financial advisors, Zolfo Cooper,
LLC and FTI Consulting, Inc.

 

7.09     ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or knowingly permit any Plan maintained by the
Borrower to: (a) engage in any non-exempt “prohibited transaction” (as defined
in Section 4975 of the Code); (b) fail to comply with ERISA or any other
applicable Laws; or (c) incur any material “accumulated funding deficiency” (as
defined in Section 302 of ERISA), which, with respect to each event listed
above, could be reasonably expected to have a Material Adverse Effect.

 

7.10     Nature of Business; Risk Management. Engage in any line of business
substantially different from those lines of business conducted by the Borrower
and the QRC Subsidiaries on the Restatement Date or lines of business associated
with the acquisition of Oil and Gas Properties or the Midstream Business to be
Disposed of by the Borrower or any of the QRC Subsidiaries to QMLP or QELP for
development. Without the written approval of the Administrative Agent, neither
the Borrower nor any other Loan Party may materially change its risk management
policy.

 

7.11     Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions between or among the Borrower and any other
Loan Party not involving any other Affiliate, (ii) the transactions under the
agreements listed on Schedule 7.11, (iii) any Restricted Payment permitted by
Section 7.08, (iv) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such other Loan Party, as
applicable, than could be obtained on an arm's length basis from unrelated third
parties, and (v) after the closing of the Recombination, payments to New Quest
Holdings Corp. and its Affiliates to reimburse such entities for general and
administrative and other services provided or allocated to Borrower and the QRC
Subsidiaries.

 

7.12     Burdensome Agreements. Enter into any Contractual Obligation that
limits the ability of any Subsidiary to make Restricted Payments to the Borrower
or to otherwise transfer property to the Borrower; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by applicable
Law or by this Agreement, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
and (iii) the foregoing shall not apply to restrictions and conditions contained
in the documentation evidencing any Indebtedness permitted hereunder.
Notwithstanding the foregoing, (i) documents governing a Capitalized Lease or a
purchase money Lien permitted by Sections 7.01(j) and (k) may prohibit other
Liens on the asset encumbered by such Lien.

 

7.13     Use of Proceeds. Use the proceeds of any Revolving O&G Development Loan
for purposes other than those permitted by Section 6.12, or use the proceeds of
any Loan, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within

 

 

70

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

the meaning of Regulation U of the Board) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

7.14     Material Agreements. Except in connection with the Recombination and as
contemplated by the Recombination Agreement, permit (a) any amendment to any
Borrower Organization Document, the Recombination Agreement or any Material
Agreement, if such amendment could reasonably be expected to (y) have a Material
Adverse Effect on the ability of the Borrower or any Guarantor to perform its
obligations under the Loan Documents to which it is a party or (z) otherwise
materially adversely affect the Lenders, or (b) any assignment of any Material
Agreement if such assignment could reasonably be expected to materially
adversely affect the Lenders or have a Material Adverse Effect on the ability of
the Borrower or any other Loan Party to perform its obligations under the Loan
Documents to which it is a party.

 

7.15     Phase I Oil and Gas Property Capital Expenditures. Until the Facility
Fee Reduction Conditions have been satisfied, make (A) Capital Expenditures for
the development of Oil and Gas Properties unless Borrower is in compliance with
the terms of this Agreement, and from no sources other than (i) distributions
paid to Borrower as a result of Borrower's ownership interest in QMLP and QELP,
(ii) revenues derived by Borrower or any Loan Party from the sale of
Hydrocarbons from its Oil and Gas Properties, (iii) proceeds of the Revolving
O&G Development Loan, and (iv) Net Cash Proceeds from Equity Offerings and/or,
after the Recombination, contributions of capital from New Quest Holdings Corp.
or (B) Mandatory CapEx or Value Enhancing CapEx expenditures in excess of the
amounts set forth on Schedule 6.12 with respect to the Phase I Oil and Gas
Properties by more than $100,000, unless otherwise consented to by the
Administrative Agent in writing.

 

7.16     Material Acquisitions. Make or incur any obligation to make a Material
Acquisition without the prior written consent of the Required Lenders.

 

7.17     Financial Covenants. The Borrower and the Administrative Agent agree
that if the Facility Fee Reduction Commitments are satisfied on or before July
11, 2010, they shall negotiate in good faith to amend this Agreement to add
financial covenants customary for similar credit agreements of this type.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default. Any of the following shall constitute an Event of Default:

 

(a)       Non-Payment . The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation or (ii)
within three Business Days after the same becomes due, any interest on any Loan,
any L/C Obligation, any commitment or other fee due hereunder, or any other
amount payable hereunder or under any other Loan Document; or

(b)       Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the Borrower's existence), 6.10, 6.12,6.16, 6.17, 6.18, 6.19 or Article VII; or

 

 

71

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(c)       Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the date notice has been given to the Borrower by
the Administrative Agent or a Lender; or

(d)       Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect when made or deemed made;
or

(e)       Cross-Default. (i) The Borrower or any Borrower Affiliate (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guaranty
Obligation in respect of Indebtedness (other than Indebtedness under Swap
Contracts) having an aggregate principal amount (or, in the case of a
Capitalized Lease or a Synthetic Lease Obligation, Attributable Indebtedness)
(including undrawn or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
(individually or collectively) $1,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guaranty
Obligation in respect of Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness, the lessor under such Synthetic Lease
Obligation or the beneficiary or beneficiaries of such Guaranty Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased or redeemed
(automatically or otherwise) prior to its stated maturity, or such Guaranty
Obligation to become payable or cash collateral in respect thereof to be
demanded; provided that this clause (e)(i)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; or (ii) (A) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from any event of default under such Swap Contract as to
which the Borrower or any Borrower Affiliate is the Defaulting Party (as defined
in such Swap Contract) and the Swap Termination Value owed by the Borrower or
any Borrower Affiliate as a result thereof is greater than (individually or
collectively) $1,000,000, or (B) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Borrower Affiliate is an Affected Party (as so defined) and the
Early Termination Amount owed by the Borrower and Borrower Affiliate as a result
thereof is greater than (individually or collectively) $1,000,000 and such
amount is not paid when due under such Swap Contract; or

(f)        Insolvency Proceedings, Etc. (i) The Borrower or any Borrower
Affiliate institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property or takes any action to effect any of the
foregoing; or (ii) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or (iii) any proceeding under any Debtor Relief Law relating to
any such Person or to all or any part of its property is instituted

 

 

72

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(g)       Inability to Pay Debts; Attachment. (i) The Borrower or any Borrower
Affiliate becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against property which is a
material part of the property of the Borrower and the QRC Subsidiaries taken as
a whole, and is not released, vacated or fully bonded within 45 days after its
issue or levy; or

(h)       Judgments. There is entered against the Borrower or any other Loan
Party (i) a final non-appealable judgment or order for the payment of money in
an aggregate amount exceeding (individually or collectively) $1,000,000 (to the
extent not covered by third-party insurance as to which the insurer does not
dispute coverage), or (ii) any non-monetary final non-appealable judgment that
has or could reasonably be expected to have a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order and is not released, vacated or fully bonded within 60 days
after its attachment or levy; or (B) there is a period of 60 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i)        ERISA. (i) If the Borrower, any Borrower Affiliate or any of their
ERISA Affiliates maintains any Pension Plan or any Multiemployer Plan, an ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
or any Borrower Affiliate under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $1,000,000,
or (ii) if there is any Multiemployer Plan, the Borrower, any Borrower Affiliate
or any ERISA Affiliate thereof fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $1,000,000; or

(j)        Invalidity of Loan Documents. Any Loan Document, at any time after
its execution and delivery and for any reason other than the agreement of all
the Lenders or termination of the Aggregate Revolving O&G Development Loan
Commitment and satisfaction in full of all the Obligations (other than
contingent indemnity obligations under Lender Hedging Agreements and Approved
Hedge Counterparty Swap Contracts), ceases to be in full force and effect, or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any material respect; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; provided, however, that the
foregoing shall not apply to the Guaranty and other Collateral Documents of any
Loan Party that is Disposed of by the Borrower in accordance with the provisions
of this Agreement; or

 

(k)

Change of Control. There occurs any Change of Control; or

(l)        Dissolution. The Borrower or any other Loan Party shall dissolve,
liquidate, or otherwise terminate its existence, except as permitted in Section
7.06; or

(m)      Material Agreements. (i) Except in connection with the Recombination
and as contemplated by the Recombination Agreement, termination of any Material
Agreement, or any material

 

 

73

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

provision of any of the foregoing if such termination could reasonably be
expected to have a Material Adverse Effect and such agreement or provision is
not replaced (prior to such cessation) in a manner satisfactory to the
Administrative Agent; or (ii) default by any Person in the performance or
observance of any material term of any Material Agreement which is not cured
within the applicable cure period specified in such Material Agreement, if such
default could reasonably be expected to have a Material Adverse Effect;

(n)       Collateral; Impairment of Security, etc. (i) Any provision of any Loan
Document shall for any reason cease to be valid and binding on or enforceable
against a Loan Party or any Loan Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or (ii) any
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby or such security interest shall for any reason (other than
as permitted herein or in any Collateral Document) cease to be a perfected and
first priority security interest subject to Permitted Liens; provided, however,
that the foregoing shall not apply to the Guaranty and other Collateral
Documents of any Loan Party that is Disposed of by the Borrower in accordance
with the provisions of this Agreement; or

(o)       Recombination Agreement. Failure of the Borrower by November 30, 2009
to (i) file with the SEC in connection with the Recombination a Joint Proxy
Statement and Prospectus, (ii) deliver to the Administrative Agent evidence that
the Recombination has been agreed to by the requisite lenders party to (A) that
certain Amended and Restated Credit Agreement dated as of November 15, 2007, as
amended, among Quest Cherokee, LLC, as borrower, Quest Energy Partners, L.P., as
a guarantor, Royal Bank of Canada, as administrative agent and collateral agent,
KeyBank National Association, as documentation agent, and the lenders party
thereto, (B) that certain Second Lien Senior Term Loan Agreement dated July 11,
2008, as amended, among Quest Cherokee, LLC, as borrower, Quest Energy Partners,
L.P., as a guarantor, Royal Bank of Canada, as administrative agent and
collateral agent, KeyBank National Association, as syndication agent, Sociètè
Gènèrale, as documentation agent, and the lenders party thereto, and (C) that
certain Amended and Restated Credit Agreement dated November 1, 2007, as
amended, among Quest Midstream Partners, L.P. and Bluestem Pipeline, LLC, as
borrowers, Royal Bank of Canada, as administrative agent and collateral agent,
and the lenders party thereto; and (iii) deliver to the Administrative Agent
satisfactory evidence that the board of directors or other governing body of
each of Borrower, Quest Energy Partners, L.P., Quest Cherokee, LLC, Quest
Midstream Partners, L.P. and Bluestem Pipeline, LLC have approved the terms of
any amendments, restatements or new credit facilities to renew, rearrange or
replace this Agreement and the credit facilities described in clauses (A), (B)
and (C) above.

8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders:

 

(a)       declare the Revolving O&G Development Loan Commitment of each Lender
to make Revolving O&G Development Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions to be terminated, whereupon such Revolving O&G
Development Loan Commitments and obligations shall be terminated;

(b)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate,

 

 

74

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

notice of acceleration or other notice of any kind, all of which are hereby
expressly waived by the Borrower;

(c)       declare that an amount equal to the then Outstanding Amount of all L/C
Obligations be immediately due and payable by the Borrower, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby expressly waived by the Borrower,
and require that the Borrower deliver such payments to the Administrative Agent
to Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and

(d)       exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Revolving O&G
Development Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and an amount equal to the then
Outstanding Amount of all L/C Obligations shall be deemed to be forthwith due
and owing by the Borrower to the L/C Issuer and the Lenders as of the date of
such occurrence and the Borrower's obligation to pay such amounts shall be
absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit and, to the fullest extent permitted by
applicable Law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower may now or hereafter have
against any such beneficiary, the L/C Issuer, the Administrative Agent, the
Lenders or any other Person for any reason whatsoever. Such payments shall be
delivered to and held by the Administrative Agent as cash collateral securing
the L/C Obligations. It is further agreed that if on or before July 11, 2010 the
Revolving O&G Development Loans, Interest Deferral Loan, PIK Loan and Second PIK
Loan are not repaid in full, the unpaid amount of the Original Term Loan and all
interest due thereon shall automatically become due and payable on July 11,
2010.

8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent as set forth in Section 2.11(d).

 

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01     Appointment and Authorization of Agents; Lender Hedging Agreements. (a)
Each Lender hereby irrevocably (subject to Section 9.10) appoints, designates
and authorizes the Administrative Agent to take such action on its behalf under
the provisions of this Agreement and each other Loan Document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement or any other Loan Document, together with such powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any

 

 

75

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent or Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(b)       The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article IX
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.

(c)       To the extent any Lender or any Affiliate of a Lender is a party to
any Lender Hedging Agreement and accepts the benefits of the Liens in the
Collateral arising pursuant to the Collateral Documents, such Lender (for itself
and on behalf of any such Affiliates) shall be deemed (i) to appoint the
Administrative Agent and Collateral Agent, as its nominee and agent, to act for
and on behalf of such Lender or Affiliate thereof in connection with the
Collateral Documents and (ii) to be bound by the terms of this Article IX.

9.02     Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents
(including the Collateral Agent), employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Neither the Administrative Agent nor
Collateral Agent shall be responsible for the negligence or misconduct of any
agent or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct.

 

9.03     Default; Collateral. (a) Upon the occurrence and continuance of a
Default or Event of Default, the Lenders agree to promptly confer in order that
Required Lenders or the Lenders, as the case may be, may agree upon a course of
action for the enforcement of the rights of the Lenders; and the Administrative
Agent shall be entitled to refrain from taking any action (without incurring any
liability to any Person for so refraining) unless and until the Administrative
Agent shall have received instructions from Required Lenders. All rights of
action under the Loan Documents and all right to the Collateral, if any,
hereunder may be enforced by the Administrative Agent (or Collateral Agent) and
any suit or proceeding instituted by the Administrative Agent (or Collateral
Agent) in furtherance of such enforcement shall be brought in its name as the
Administrative Agent (or Collateral Agent) without the necessity of joining as
plaintiffs or defendants any other Lender, and the recovery of any judgment
shall be for the benefit of the Lenders (and, with respect to Lender Hedging
Agreements, Affiliates, if applicable) subject to the expenses of the
Administrative Agent and Collateral Agent. In actions with respect to any
property of the Borrower or any other Obligor, the Administrative Agent (and the
Collateral Agent) is acting for the ratable benefit of each Lender (and, with
respect to Lender Hedging

 

 

76

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Agreement, Affiliates, if applicable). Any and all agreements to subordinate
(whether made heretofore or hereafter) other indebtedness or obligations of
Borrower to the Obligations shall be construed as being for the ratable benefit
of each Lender (and, with respect to Lender Hedging Agreements, Affiliates, if
applicable).

(b)       Each Lender authorizes and directs the Administrative Agent and the
Collateral Agent to enter into the Collateral Documents on behalf of and for the
benefit of the Lenders (and, with respect to Lender Hedging Agreements,
Affiliates, if applicable)(or if previously entered into, hereby ratifies the
Administrative Agent's and Collateral Agent's previously entering into such
agreements and Collateral Documents).

(c)       Except to the extent unanimity (or other percentage set forth in
Section 10.01) is required hereunder, each Lender agrees that any action taken
by the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.

(d)       The Administrative Agent and Collateral Agent are each hereby
authorized on behalf of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time to take any action with
respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Collateral Documents.

(e)       Neither the Administrative Agent nor the Collateral Agent shall have
any obligation whatsoever to any Lender or to any other Person to assure that
the Collateral exists or is owned by any Obligor or is cared for, protected, or
insured or has been encumbered or that the Liens granted to the Administrative
Agent and/or Collateral Agent herein or pursuant thereto have been properly or
sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the Rights granted or available to the Administrative Agent
or Collateral Agent in this Section 9.03 or in any of the Collateral Documents;
it being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Administrative
Agent's own interest in the Collateral as one of the Lenders and that the
Administrative Agent shall have no duty or liability whatsoever to any Lender,
other than to act without gross negligence or willful misconduct and the same
shall apply to the Collateral Agent so long as the Administrative Agent is also
the Collateral Agent.

(f)        The Lenders hereby irrevocably authorize the Administrative Agent
and/or Collateral Agent, at its option and in its discretion, to release any
Lien granted to or held by the Administrative Agent or Collateral Agent upon any
Collateral: (i) constituting property in which no Obligor owned an interest at
the time the Lien was granted or at any time thereafter; (ii) constituting
property leased or granted to an Obligor under a lease, easement or right-of-way
which has expired or been terminated in a transaction permitted under the Loan
Documents or is about to expire and which has not been, and is not intended by
such Obligor to be, renewed; and (iii) consisting of an instrument evidencing
Indebtedness pledged to the Administrative Agent or Collateral Agent (for the
benefit of the Lenders), if the Indebtedness evidenced thereby has been paid in
full. In addition, the Lenders irrevocably authorize the

 

 

77

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Administrative Agent and Collateral Agent to release Liens upon Collateral as
contemplated in Section 10.01(c) or (d), or if approved, authorized, or ratified
in writing by the requisite Lenders. Upon request by the Administrative Agent
(or Collateral Agent) at any time, the Lenders will confirm in writing the
Administrative Agent's (or Collateral Agent's) authority to release particular
types or items of Collateral pursuant to this Section 9.03.

(g)       In furtherance of the authorizations set forth in this Section 9.03,
each Lender hereby irrevocably appoints the Administrative Agent and Collateral
Agent its attorney-in-fact, with full power of substitution, for and on behalf
of and in the name of each such Lender (i) to enter into Collateral Documents
(including, without limitation, any appointments of substitute trustees under
any Collateral Documents), (ii) to take action with respect to the Collateral
and Collateral Documents to perfect, maintain, and preserve Lenders' Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any Collateral to the extent authorized in paragraph (f)
hereof. This power of attorney shall be liberally, not restrictively, construed
so as to give the greatest latitude to the Administrative Agent's and the
Collateral Agent's power, as attorney, relative to the Collateral matters
described in this Section 9.03. The powers and authorities herein conferred on
the Administrative Agent and Collateral Agent may be exercised by the
Administrative Agent or Collateral Agent through any Person who, at the time of
the execution of a particular instrument, is an officer of the Administrative
Agent or Collateral Agent (or any Person acting on behalf of the Administrative
Agent or Collateral Agent pursuant to a valid power of attorney). The power of
attorney conferred by this Section 9.03(g) to the Administrative Agent and
Collateral Agent is granted for valuable consideration and is coupled with an
interest and is irrevocable so long as the Obligations, or any part thereof,
shall remain unpaid or the Lenders have any Revolving O&G Development Loan
Commitment hereunder.

9.04     Liability of Agents. No Agent-Related Person shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or Participant for any recital, statement, representation or
warranty made by any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent or
Collateral Agent under or in connection with, this Agreement or any other Loan
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, or to make any inquiry respecting the
performance by the Borrower of its obligations hereunder or under any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or Participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

 

9.05     Reliance by Administrative Agent. (a) The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, facsimile, electronic mail message or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of

 

 

78

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders or all the Lenders, if required hereunder, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and Participants. Where this Agreement expressly permits or prohibits an
action unless the Required Lenders otherwise determine, the Administrative Agent
shall, and in all other instances, the Administrative Agent may, but shall not
be required to, initiate any solicitation for the consent or a vote of the
Lenders.

(b)       For purposes of determining compliance with the conditions specified
in Section 4.01, each Lender that has funded its Pro Rata Share of the
Borrowing(s) on the Restatement Date (or, if there is no Borrowing made on such
date, each Lender other than Lenders who gave written objection to the
Administrative Agent prior to such date) shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
either sent by the Administrative Agent to such Lender for consent, approval,
acceptance or satisfaction, or required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

9.06     Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

 

9.07     Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based

 

 

79

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any Agent
Related Person.

9.08     Indemnification of Agents. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have been caused primarily by
such Agent-Related Person's own gross negligence or willful misconduct;
provided, however, it being agreed by all Lenders that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and costs and expenses in
connection with the use of Intralinks, Inc. or other similar information
transmission systems in connection with this Agreement) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Revolving O&G Development Loan Commitments, the payment of all Obligations
hereunder and the resignation or replacement of the Administrative Agent.

 

9.09     Administrative Agent in its Individual Capacity. Royal Bank of Canada
and its Affiliates may make loans to, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Loan Parties and their
respective Affiliates as though Royal Bank of Canada were not the Administrative
Agent, Collateral Agent or the L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Royal Bank of Canada or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Royal
Bank of Canada shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, Collateral Agent or the L/C Issuer, and the terms “Lender”
and “Lenders” include Royal Bank of Canada in its individual capacity.

 

 

80

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

9.10             Successor Administrative Agent and Collateral Agent.

 

          (a)       The Administrative Agent may resign as Administrative Agent
and Collateral Agent upon 30 days' notice to the Lenders with a copy of such
notice to the Borrower. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent and collateral agent for the Lenders which successor
administrative agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default (which consent of the Borrower
shall not be unreasonably withheld, conditioned or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Borrower, a successor administrative agent
from among the Lenders who shall also succeed to the role of successor
collateral agent. Upon the acceptance of its appointment as successor
administrative agent hereunder, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent and the retiring Administrative Agent's appointment, powers
and duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent's resignation hereunder as Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.13 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent and
Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

          (b)       The Collateral Agent may resign as Collateral Agent upon 30
days' notice to the Administrative Agent with a copy of such notice to the
Borrower. If the Collateral Agent resigns under this Agreement, the
Administrative Agent shall designate a successor collateral agent. Upon the
acceptance of its appointment as successor collateral agent hereunder, such
successor collateral agent shall succeed to all the rights, powers and duties of
the retiring Collateral Agent and the term “Collateral Agent” shall mean such
successor collateral agent and the retiring Collateral Agent's appointment,
powers and duties as Collateral Agent shall be terminated. After any retiring
Collateral Agent's resignation hereunder as Collateral Agent, the provisions of
this Article IX and Sections 10.04 and 10.13 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Collateral Agent
under this Agreement.

9.11     Other Agents; Arrangers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” as a “documentation agent,” any other type of agent (other
than the Administrative Agent and Collateral Agent), “arranger,” or “bookrunner”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

          9.12     Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether

 

 

81

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

the principal of any Loans or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.08, 2.14(i) and (j), 10.04 and 10.05) allowed in such judicial
proceeding; and

(ii)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08,
10.04 and 10.05.

          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

          9.13     Hedging Agreements. To the extent any Affiliate of a Lender
is a party to a Swap Contract with the Borrower or any Loan Party and thereby
becomes a beneficiary of the Liens pursuant to the Collateral Document, such
Affiliate of a Lender shall be deemed to appoint the Administrative Agent and
Collateral Agent its nominee and agent to act for and on behalf of such
Affiliate in connection with the Collateral Documents and to be bound by the
terms of this Article IX, Section 10.01(e) and the last sentence of Section
2.13.

ARTICLE X.

MISCELLANEOUS

10.01   Amendments, Release of Collateral, Etc. (a) No amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall, unless in writing and
signed by each of the Lenders directly affected thereby and by the Borrower

 

 

82

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(in the case of the Borrower, only if no Event of Default has occurred and is
continuing), and acknowledged by the Administrative Agent, do any of the
following:

(i)        extend or increase the Revolving O&G Development Loan Commitment of
any Lender (or reinstate any Revolving O&G Development Loan Commitment
terminated pursuant to Section 8.02);

(ii)       extend the Maturity Date or extend, postpone or delay any date fixed
by this Agreement or any other Loan Document for any payment or mandatory
prepayment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document;

(iii)      reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing or (subject to clause (ii) of the proviso below) any
fees or other amounts payable hereunder or under any other Loan Document;
provided, however, that only the consent of the Required Lenders shall be
necessary to (A) amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

(iv)      change the amount of the Aggregate Revolving O&G Development Loan
Commitment or of the aggregate unpaid principal amount of Loans and L/C
Obligations which is set forth in the definition of “Required Lenders”;

 

(v)

change the Pro Rata Share of any Lender;

(vi)      release a material amount of Collateral or release any Guarantor from
a Guaranty (except in connection with a Disposition permitted under Section 7.07
or as otherwise permitted under this Section 10.01); or

(vii)     amend this Section, or Section 2.04(b) or 2.12, or any provision
herein providing for unanimous consent or other action by all the Lenders;

and, provided further: (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of the L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; and (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document. Notwithstanding anything to the contrary herein, any Lender that has
failed to fund any portion of the Revolving O&G Development Loans or
participation in L/C Obligations required to be funded by it hereunder shall not
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Revolving O&G Development Loan Commitment and the Pro
Rata Share of such Lender may not be increased without the consent of such
Lender.

 

 

83

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(b)       Any amendment to any Loan Document which purports to (i) decrease the
amount of any mandatory prepayment or (ii) change this Section 10.01(b), must be
by an instrument in writing executed by Borrower, the Administrative Agent, and
the Required Lenders.

(c)       Upon any sale, transfer, or Disposition of Collateral which is
permitted pursuant to the Loan Documents, and upon 5 Business Days' prior
written request by the Borrower (which request must be accompanied by (i) true
and correct copies of all material documents of transfer or Disposition,
including any contract of sale, (ii) a preliminary closing statement and
instructions to the title company, if any, (iii) all requested release
instruments in form and substance satisfactory to the Administrative Agent and
(iv) if required, written consent of the requisite Lenders), the Administrative
Agent and/or Collateral Agent shall (and is hereby irrevocably authorized by the
Lenders to) execute such documents as may be necessary to evidence the release
of Liens granted to the Administrative Agent and/or Collateral Agent for the
benefit of the Secured Parties pursuant hereto in such Collateral. Neither the
Administrative Agent nor the Collateral Agent shall be required to execute any
release instruments on terms which, in the Administrative Agent’s (or Collateral
Agent’s) opinion, would expose the Administrative Agent or Collateral Agent to
liability or create any obligation or entail any consequence other than the
release of Liens without recourse or warranty. No such release shall impair the
Administrative Agent's and/or Collateral Agent’s Lien on the proceeds of sale of
such Collateral.

(d)       If all outstanding Loans and other Obligations (other than contingent
indemnity obligations and obligations under Approved Hedge Counterparty Swap
Contracts) have been indefeasibly paid in full, and (or, with respect to L/C
Obligations, Cash Collateralized) and the Revolving O&G Development Loan
Commitments have terminated or have been reduced to zero, subject to Section
10.01(e) all Lender Hedging Agreements have terminated, the Administrative Agent
agrees to, and the Lenders hereby instruct the Administrative Agent and
Collateral Agent to, at the Borrower's expense, execute and authorize such
releases of the Collateral Documents as the Borrower shall reasonably request
and this Agreement shall be deemed terminated except that such termination shall
not relieve the Borrower of any obligation to make any payments to the
Administrative Agent or any Lender required by any Loan Document to the extent
accruing, or relating to an event occurring, prior to such termination.

(e)       Notwithstanding any provision herein to the contrary, if the Revolving
O&G Development Loan Commitments have been terminated, and the only outstanding
Obligations (other than contingent indemnity obligations and L/C Obligations
that are Cash Collateralized) are amounts owed pursuant to one or more Lender
Hedging Agreements and/or Approved Hedge Counterparty Swap Contracts, the
Administrative Agent and/or Collateral Agent will, and is hereby authorized to,
(A) release the Liens created under the Loan Documents and (B) release all
Guaranties of the Guarantors; provided, that contemporaneously with such
release, (i) the Borrower (and, if applicable, any Loan Party that is a party to
the Lender Hedging Agreements) (A) executes a margin agreement in form and
substance acceptable to the Lender(s) (or its Affiliates) that are parties to
the Lender Hedging Agreements (the “Lender Counterparties”) and (B), if
required, provides collateral in the form of cash or a letter of credit having
an aggregate value acceptable to the Lender Counterparties, and (ii) if the
Lender Hedging Agreements are executed by a Loan Party and the Borrower is not
party thereto, the Borrower executes a guaranty covering such Loan Party's
obligations thereunder, such guaranty to be in form and substance satisfactory
to the Lender Counterparties. Any release under this Section 10.01(e) must be in
writing and signed by the Administrative Agent.

 

10.02

Notices and Other Communications; Facsimile Copies.

 

 

 

84

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(a)       General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder and under the other Loan Documents
shall be in writing (including by facsimile transmission) and mailed, faxed or
delivered, to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices on Schedule 10.02 (for the
Borrower, any Guarantor and the Administrative Agent) or on the Administrative
Details Form (for the other Lenders); or, in the case of the Borrower, the
Guarantors, the Administrative Agent, or the L/C Issuer, to such other address
as shall be designated by such party in a notice to the other parties, and in
the case of any other party, to such other address as shall be designated by
such party in a notice to the Borrower, the Administrative Agent and the L/C
Issuer. All such notices and other communications shall be deemed to be given or
made upon the earlier to occur of (i) actual receipt by the intended recipient
and (ii) (A) if delivered by hand or by courier, when signed for by the intended
recipient; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Administrative Agent or the L/C Issuer pursuant to Article II shall not be
effective until actually received by such Person. Any notice or other
communication permitted to be given, made or confirmed by telephone hereunder
shall be given, made or confirmed by means of a telephone call to the intended
recipient at the number specified in accordance with this Section, it being
understood and agreed that a voicemail message shall in no event be effective as
a notice, communication or confirmation hereunder.

(b)       Effectiveness of Facsimile Documents and Signatures. Loan Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(c)       Limited Use of Electronic Mail. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and shall not be recognized hereunder for any
other purpose.

(d)       Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03   No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege

 

 

85

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

10.04   Attorney Costs; Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and Arranger for all reasonable costs and
expenses incurred in connection with the development, preparation, negotiation,
syndication, administration and execution of this Agreement and the other Loan
Documents, including the filing, recording, refiling or rerecording of any
mortgage, any pledge agreement and any Security Agreement and/or any Uniform
Commercial Code financing statements relating thereto and all amendments,
supplements and modifications to any thereof and any and all other documents or
instruments of further assurance required to be filed or recorded or refiled or
rerecorded by the terms hereof or of any mortgage, any pledge agreement or any
security agreement, and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
and reasonable costs and expenses in connection with the use of Intralinks, Inc.
or other similar information transmission systems in connection with this
Agreement, and (b) to pay or reimburse the Administrative Agent and each Lender
for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any workout or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. The
agreements in this Section shall survive the termination of the Aggregate
Revolving O&G Development Loan Commitment and repayment of all the other
Obligations.

 

10.05   Indemnification. Whether or not the transactions contemplated hereby are
consummated, each of the Borrower and each Guarantor (by execution of a
Guaranty), jointly and severally, agrees to indemnify, save and hold harmless
each Agent-Related Person, the Administrative Agent, the Collateral Agent, the
Arranger, each Lender, the L/C Issuer and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against: (a) any and all claims,
demands, actions or causes of action that are asserted against any Indemnitee by
any Person (other than the Administrative Agent or any Lender) relating directly
or indirectly to a claim, demand, action or cause of action that such Person
asserts or may assert against any Loan Party, any Affiliate of any Loan Party or
any of their respective officers or directors, arising out of or relating to,
the Loan Documents, the Aggregate Revolving O&G Development Loan Commitment, the
use or contemplated use of the proceeds of any Loans, or the relationship of any
Loan Party, the Administrative Agent, the Collateral Agent, the Lenders and the
L/C Issuer under this Agreement or any other Loan Document; (b) any and all
claims, demands, actions or causes of action that may at any time (including at
any time following repayment of the Obligations and the resignation of the
Administrative Agent or the replacement of any Lender) be asserted or imposed
against any Indemnitee by any Person or by the Borrower or any other Loan Party,
arising out of or relating to, the Loan Documents, the Revolving O&G Development
Loan Commitments, the use or contemplated use of the proceeds of any Loans, or
the relationship of any Loan Party, the Administrative Agent, the Collateral
Agent, the Lenders and the L/C

 

 

86

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Issuer under this Agreement or any other Loan Document; (c) without limiting the
foregoing, any and all claims, demands, actions or causes of action, judgments
and orders, penalties and fines that are asserted or imposed against any
Indemnitee, (i) under the application of any Environmental Law applicable to the
Borrower or any of its Subsidiaries or any of their properties or assets,
including the treatment or disposal of Hazardous Substances on any of their
properties or assets, (ii) as a result of the breach or non-compliance by the
Borrower or any of the QRC Subsidiaries with any Environmental Law applicable to
the Borrower or any of the QRC Subsidiaries, (iii) due to past ownership by the
Borrower or any of the QRC Subsidiaries of any of their properties or assets or
past activity on any of their properties or assets which, though lawful and
fully permissible at the time, could result in present liability, (iv) due to
the presence, use, storage, treatment or disposal of Hazardous Substances on or
under, or the escape, seepage, leakage, spillage, discharge, emission or Release
from, any of the properties owned or operated by the Borrower or any of its
Subsidiaries (including any liability asserted or arising under any
Environmental Law), regardless of whether caused by, or within the control of,
the Borrower or any of its Subsidiaries, or (v) due to any other environmental,
health or safety condition in connection with the Loan Documents; (d) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
subsection (a), (b) or (c) above; and (e) any and all liabilities (including
liabilities under indemnities), losses, costs, damages or expenses (including
Attorney Costs and settlement costs) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action, cause of action
or proceeding, or as a result of the preparation of any defense in connection
with any foregoing claim, demand, action, cause of action or proceeding, in all
cases, WHETHER OR NOT ARISING OUT OF THE STRICT LIABILITY OR NEGLIGENCE OF AN
INDEMNITEE, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitees, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. The agreements in this Section shall
survive and continue for the benefit of the Indemnitees at all times after the
Borrower's acceptance of the Lenders' Revolving O&G Development Loan Commitments
under this Agreement, whether or not the Restatement Date shall occur and shall
survive the termination of the Revolving O&G Development Loan Commitments and
repayment of all the other Obligations.

10.06   Payments Set Aside. To the extent that the Borrower makes a payment to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.

 

 

10.07

Successors and Assigns.

 

 

87

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)       Any Lender may at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving O&G Development Loan Commitment and Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that:

except in the case of an assignment of the entire remaining amount of the
assigning Lender's Revolving O&G Development Loan Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Revolving O&G Development Loan Commitment (which for this purpose
includes Revolving O&G Development Loans outstanding thereunder) or, if the
applicable Revolving O&G Development Loan Commitment is not then in effect, the
outstanding principal balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consent (Borrower’s consent not to be unreasonably withheld,
conditioned or delayed);

(i) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Loans or the Revolving O&G Development Loan Commitment
assigned;

(ii) any assignment of a Revolving O&G Development Loan Commitment must be
approved by the Administrative Agent and L/C Issuer unless the Person that is
the proposed assignee is itself the Lender (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee); and

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative Details
Form.

 

 

88

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.07, 10.04 and 10.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

(c)       The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving O&G Development Loan Commitment
of, and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)       Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Revolving O&G Development Loan Commitment and/or the Revolving O&G
Development Loans (including the Lender's participation in L/C Obligations)
owing to it); provided that (i) such Lender's obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
would (i) postpone any date upon which any payment of money is scheduled to be
paid to such Participant, (ii) reduce the principal, interest, fees or other
amounts payable to such Participant, or (iii) release any Guarantor from its
Guaranty. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01 and 3.04 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided said Participant
agrees to be subject to Sections 3.08 and 10.15 as though it were a Lender. To
the extent permitted by Law, each Participant

 

 

89

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender.

(e)       A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01 as though
it were a Lender.

(f)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g)       If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.

(h)       Notwithstanding anything to the contrary contained herein, if at any
time Royal Bank of Canada assigns all of its Revolving O&G Development Loan
Commitment and Revolving O&G Development Loans pursuant to subsection (b) above,
Royal Bank of Canada may, upon 30 days' notice to the Borrower and the Lenders,
resign as L/C Issuer. In the event of any such resignation as L/C Issuer, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Royal Bank of Canada as L/C
Issuer. Royal Bank of Canada shall retain all the rights and obligations of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Revolving
O&G Development Loans or fund participations in Unreimbursed Amounts pursuant to
Section 2.14(c)).

10.08   Confidentiality. Each Lender agrees that it will not disclose without
the prior consent of the Borrower (other than to directors, officers, employees,
auditors, accountants, counsel or other professional advisors of the
Administrative Agent or any Lender) any information with respect to the Borrower
or any of the QRC Subsidiaries, which is furnished pursuant to this Agreement;
provided that any Lender may disclose any such information (a) as has become
generally available to the public, (b) as may be required or appropriate in any
report, statement or testimony submitted to or required by any municipal, state
or federal regulatory body having or claiming to have jurisdiction over such
Lender or submitted to or required by the Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (c) as may be required or appropriate in response to any
summons or subpoena in connection with any litigation, (d) in order to comply
with any law, order, regulation or ruling applicable to such Lender, (e) to any
Eligible Assignee

 

 

90

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

of or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement; provided that such
Eligible Assignee or Participant or prospective Eligible Assignee or Participant
executes an agreement containing provisions substantially similar to those
contained in this Section 10.08, (f) in connection with the exercise of any
remedy by such Lender if an Event of Default pertaining to the Loan Documents
has occurred and is continuing, (g) in connection with any litigation involving
such Lender pertaining to the Loan Documents, (h) to any Lender or the
Administrative Agent, or (i) to any Affiliate of any Lender (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and obligated to keep such information
confidential).

10.09   Set-off. In addition to any rights and remedies of the Lenders provided
by Law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
the Administrative Agent and the Lenders, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

10.10   Interest Rate Limitation. Regardless of any provision contained in any
Loan Document, neither the Administrative Agent nor any Lender shall ever be
entitled to contract for, charge, take, reserve, receive, or apply, as interest
on all or any part of the Obligations, any amount in excess of the Maximum Rate,
and, if any Lender ever does so, then such excess shall be deemed a partial
prepayment of principal and treated hereunder as such and any remaining excess
shall be refunded to the Borrower. In determining if the interest paid or
payable exceeds the Maximum Rate, the Borrower and the Lenders shall, to the
maximum extent permitted under applicable Law, (a) treat all Borrowings as but a
single extension of credit (and the Lenders and the Borrower agree that such is
the case and that provision herein for multiple Borrowings is for convenience
only), (b) characterize any nonprincipal payment as an expense, fee, or premium
rather than as interest, (c) exclude voluntary prepayments and the effects
thereof, and (d) amortize, prorate, allocate, and spread the total amount of
interest throughout the entire contemplated term of the Obligations. However, if
the Obligations are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the Maximum Amount, the Lenders shall refund such
excess, and, in such event, the Lenders shall not, to the extent permitted by
Law, be subject to any penalties provided by any Laws for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum
Amount.

 

10.11   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.12   Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes

 

 

91

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

all prior agreements, written or oral, on such subject matter. In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

10.13   Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Loan or any other Obligation shall
remain unpaid or unsatisfied.

10.14   Severability. Any provision of this Agreement and the other Loan
Documents to which the Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.15   Replacement of Lenders. If (i) any Lender fails or refuses to consent to
any requested amendment or waiver pursuant to Section 10.01, (ii) any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, (iii) any Lender is in breach of
any of its obligations under this Agreement or (iv) if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(a)       the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.07(b)(iii);

(b)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, L/C Advances, L/C Borrowings, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) such payment being at par, with no premium or
discount;

(c)       in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

 

92

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

(d)   such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.16

Governing Law.

 

(a)       THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER UNITED STATES FEDERAL LAW.

(b)       THE BORROWER AND EACH OTHER PARTY HERETO, AND EACH GUARANTOR, BY
EXECUTION OF A GUARANTY, AGREES TO THIS SECTION 10.16(b). ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE
COURTS FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, AND BY EXECUTION OF
A GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, EACH GUARANTOR,
THE ADMINISTRATIVE AGENT AND EACH LENDER (1) IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO, AND (2) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, AT ITS ADDRESS FOR NOTICES DESIGNATED HEREIN. THE BORROWER, EACH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

10.17   Waiver of Right to Trial by Jury, Etc. EACH PARTY TO THIS AGREEMENT AND
EACH GUARANTOR, BY EXECUTION OF A GUARANTY, HEREBY (a) EXPRESSLY AND IRREVOCABLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR ANY OF
THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY,

 

 

93

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH PARTY
TO THIS AGREEMENT AND EACH GUARANTOR TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY; AND (b) EXPRESSLY AND IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH ACTION
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT THE WAIVER CONTAINED IN
THIS SECTION 10.17(b) SHALL NOT APPLY TO THE EXTENT THAT THE PARTY AGAINST WHOM
DAMAGES ARE SOUGHT HAS ENGAGED IN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

10.18

Time of the Essence. Time is of the essence of the Loan Documents.

 

10.19   Amendment and Restatement. This Agreement amends and restates in its
entirety the First Amended and Restated Credit Agreement, which First Amended
and Restated Credit Agreement amended and restated in its entirety the Original
Credit Agreement, and the Original Term Loan Note, Interest Deferral Note, First
PIK Note and Second PIK Note continue to evidence the Indebtedness incurred in
connection with First Amended and Restated Credit Agreement and/or Original
Credit Agreement, as the case may be. All liens and security interests created
and existing under the First Amended and Restated Credit Agreement and Original
Credit Agreement shall continue in force and effect to secure the Obligations of
Borrower to the Lenders pursuant to the Notes and this Agreement, and Borrower
hereby ratifies, adopts and confirms all such prior liens and security
interests.

          10.20   ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

 

94

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

QUEST RESOURCE CORPORATION,

 

 

as Borrower

 

 

 

 

 

 

By:

/s/ David C. Lawler

 

 

 

David C. Lawler

 

 

 

President

 

 

 

Each of the undersigned hereby confirms and agrees that (i) the Loan Documents
(which specifically includes each Mortgage and the Guaranty and Security
Agreement executed by the undersigned) in effect on the date hereof to which it
is a party are, and shall continue to be, in full force and effect and are
hereby confirmed and ratified in all respects except that, on and after the
Restatement Date, all references in such Loan Documents to the "Credit
Agreement" shall mean the First Amended and Restated Credit Agreement, as
amended and restated by this Agreement, and the "Note" or "Notes" shall mean
each of the Original Term Loan Note, Interest Deferral Note, First PIK Note,
Second PIK Note and Revolving O&G Development Loan Note and (ii) such Loan
Documents do, and shall continue to, secure the payment by the Borrower of its
obligations under this Agreement and each of the Original Term Loan Note,
Interest Deferral Note, First PIK Note, Second PIK Note and Revolving O&G
Development Loan Note.

 

 

QUEST ENERGY SERVICE, LLC,

 

QUEST EASTERN RESOURCE, LLC,

a Kansas limited liability company,

 

a Delaware limited liability company,

as Guarantor

 

as Guarantor

 

 

 

 

 

By:

/s/ David C. Lawler

 

By:

/s/ David C. Lawler

 

David C. Lawler

 

 

David C. Lawler

 

President

 

 

President

 

 

 

QUEST OIL & GAS, LLC,

 

QUEST MERGERSUB, INC.,

a Kansas limited liability company,

 

a Delaware corporation,

as Guarantor

 

as Guarantor

 

 

 

 

 

By:

/s/ David C. Lawler

 

By:

/s/ David C. Lawler

 

David C. Lawler

 

 

David C. Lawler

 

President

 

 

President

 

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 

 

 

ROYAL BANK OF CANADA,

 

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

By:

/s/ Susan Khokher

 

 

Name:

Susan Khokher

 

 

Title:

Manager, Agency

 

 

 

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA,

 

 

as Lender

 

 

 

 

 

 

By:

/s/ Leslie P. Vowell

 

 

 

Leslie P. Vowell

 

 

 

Attorney-in-Fact

 

 

 

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

LOANS AND COMMITMENTS

AS OF RESTATEMENT DATE

 

 

Lender

 

Original Term
Loan

 

Interest
Deferral Loan

 

PIK Loan

 

Second PIK
Loan

 

Revolving O&G
Development Loan
Commitment

 

Total

Royal Bank of Canada

 

$

28,250,000.00

 

$

862,785.96

 

282,500.00

 

$

25,000.00

 

$

8,000,000.00

 

$

37,420,285.96

 

As of the Restatement Date, the Pro Rata Share of Royal Bank of Canada is 100%.

 

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

 

•

Michael Friedman, individually and on behalf of all others similarly situated v.
Quest Energy Partners LP, Quest Energy GP LLC, Quest Resource Corporation, Jerry
Cash, and David E. Grose, Case No. 08-cv-936-M U.S., District Court for the
Western District of Oklahoma, filed September 5, 2008.

 

•

James Jents, individually and on behalf of all others similarly situated v.
Quest Resource Corporation, Jerry Cash, David E. Grose, and John Garrison, Case
No. 08-cv-968-M, U.S. District Court for the Western District of Oklahoma, filed
September 12, 2008.

 

•

J. Braxton Kyzer and Bapui Rao, individually and on behalf of all others
similarly situated v. Quest Energy Partners LP, Quest Energy GP LLC, Quest
Resource Corporation and David E. Grose, Case No. 08-cv-1066-M, U.S. District
Court for the Western District of Oklahoma, filed October 6, 2008.

 

•

Paul Rosen, individually and on behalf of all others similarly situated v. Quest
Energy Partners LP, Quest Energy GP LLC, Quest Resource Corporation, Jerry Cash,
and David E. Grose, Case No. 08-cv-978-M, U.S. District Court for the Western
District of Oklahoma, filed September 17, 2008.

 

•

James Stephens, derivatively on behalf of nominal defendant Quest Resource
Corporation. v. William H. Damon III, Jerry Cash, David Lawler, David E. Grose,
James B. Kite Jr., John C. Garrison and Jon H. Rateau, Case No. 08-cv-1025-M,
U.S. District Court for the Western District of Oklahoma, filed September 25,
2008.

 

•

William Dean Enders, derivatively on behalf of nominal defendant Quest Energy
Partners, L.P. v. Jerry D. Cash, David E. Grose, David C. Lawler, Gary Pittman,
Mark Stansberry, J. Phillip McCormick, Douglas Brent Mueller, Mid Continent
Pipe & Equipment, LLC, Reliable Pipe & Equipment, LLC, RHB Global, LLC, RHB,
Inc., Rodger H. Brooks, Murrell, Hall, McIntosh & Co. PLLP, and Eide Bailly LLP,
Case No. CIV-09-752-F, U.S. District Court for the Western District of Oklahoma,
filed July 17, 2009.

 

•

Tim Bodeker, derivatively on behalf of nominal defendant Quest Resource
Corporation v. Jerry Cash, David E. Grose, Bob G. Alexander, David C. Lawler,
James B. Kite, John C. Garrison, Jon H. Rateau and William H. Damon III, Case
No. CJ-2008-9042, in the District Court of Oklahoma County, State of Oklahoma,
filed October 8, 2008.

 

•

William H. Jacobson, derivatively on behalf of nominal defendant Quest Resource
Corporation v. Jerry Cash, David E. Grose, David C. Lawler, James B. Kite, Jon
H. Rateau, Bob G. Alexander, William H. Damon III, John C. Garrison, Murrell,
Hall, McIntosh & Co., LLP, and Eide Bailly, LLP, Case No. CJ-2008-9657, in the
District Court of Oklahoma County, State of Oklahoma, filed October 27, 2008.

 

•

Amy Wulfert, derivatively on behalf of nominal defendant Quest Resource
Corporation, v. Jerry D. Cash, David C. Lawler, Jon C. Garrison, John H. Rateau,
James B. Kite Jr., William H. Damon III, David E. Grose, N. Malone Mitchell III,
and Bryan Simmons, Case No. CJ-2008-

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



9042 — consolidated December 30, 2008, in the District Court of Oklahoma County,
State of Oklahoma (Original Case No. CJ-2008-9624, filed October 24, 2008).

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Section 5.12

 

ERISA Compliance

 

The Company is in the process of preparing a submission under the IRS’s
Voluntary Correction Program to address certain operational and documentation
errors with respect to the Company’s 401(k) plan.”

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.13

 

SUBSIDIARIES AND EQUITY INVESTMENTS

 

 

•

The Borrower owns 100% of the issued and outstanding membership interests in the
following Subsidiaries (collectively, the "QRC Subsidiaries"):

(1) Quest Oil & Gas, LLC, a Kansas limited liability company,

(2) Quest Energy Service, LLC, a Kansas limited liability company,

(3) Quest Eastern Resource LLC, a Delaware limited liability company (formerly
PetroEdge Resources (WV) LLC) and

(4) Quest Mergersub, Inc., a Delaware corporation.

The Borrower has no other Subsidiaries or equity Investments in any other Person
(other than the Excluded MLP Entities and Excluded Recombination Entities).

 

•

Quest Oil & Gas, LLC owns a 26.7990076% limited partnership interest (before
payout) and will own a 15.0% limited partnership interest (after payout) in LGS
Development, L.P., a Texas limited partnership.

 

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.21

 

TAKE-OR PAY AND GAS BALANCING OBLIGATIONS

 

NONE.

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.23

 

PURCHASERS OF PRODUCTION

 

Clearfield Energy

P.O. Box 430

Frazeyburgh, OH 43822

 

Mid American Natural Resources, LLC

200 Northpointe Circle, Suite 200

Seven Fields, PA 16046

 

Dominion Field Services, Inc.

P.O. Box 1570

Clarksburg, WV 26302-1570

 

Millenium Energy, LLC

243 Purdy Road Ex

Burgettstown, PA 15021

 

East Resources, Inc.

P.O. Box 5519

Vienna, WV 26105-5519

 

Mountaineer Gas Company

2401 Sissonville Drive

Charleston, WV 25312

 

Eastern American Energy Corporation

501 56th Street

Charleston, WV 25304

 

Petroleum Development Corporation

120 Genesis Boulevard, Charles Pointe

Bridgeport, WV 26330

 

Equitable Gas Company

200 Allegheny Center

Pittsburgh, PA 15212-5352

 

Central Trading Co.

P.O. Box 3612

Ponte Vedra Beach, FL 32004-3612

 

Hays and Company

P.O. Box 649

Spencer, WV 25768

 

Meadow Ridge Development LLC

P.O. Box 1549

Washington, PA 15301

 

Hess Corporation

1 Hess Plaza

Woodbridge, NJ 07095

 

National Fuel Supply Corporation

6363 Main Street

Williamsville, NY 14221-5887

 

Hope Gas, Inc.

P.O. Box 25593

Richmond, VA 23260

 

 

 

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.24

 

SWAP CONTRACTS

 

NONE.

 

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

Schedule 6.12

Phase I Oil and Gas Property Development Funding

 

[***]

 

[Text omitted and filed separately.

 

Confidential Treatment Requested

 

Pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended]

 

 

 

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

SCHEDULE 7.01

 

EXISTING LIENS

 

 

•

Mechanic's Lien filed by Pinpoint Drilling and Directional Services, LLC filed
on June 18, 2009 in Wetzel County, West Virginia (case number 64350.00007.000).
Note: the mechanic's lien was filed by the drilling company against several
companies, including Quest Eastern Resource, LLC. Quest Eastern, QRC and the
other QRC Subsidiaries do not own or possess any leasehold rights or other
interest in the acreage on which the lien proceeding was filed.

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

SCHEDULE 7.04

 

INDEBTEDNESS

 

NONE.

 

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

SCHEDULE 7.11

 

TRANSACTIONS WITH AFFILIATES

 

 

•

Contribution, Conveyance and Assumption Agreement, dated as of December 22,
2006, but effective as of December 1, 2006, among Quest Midstream Partners,
L.P., Quest Cherokee, LLC, Quest Midstream GP, LLC, Quest Resource Corporation,
Bluestem Pipeline, LLC, and other Quest subsidiaries.

 

•

Amended and Restated Investors’ Rights Agreement, dated as of November 1, 2007,
among Quest Midstream Partners, L.P., Quest Midstream GP, LLC, Quest Resource
Corporation and 17 investors.

 

•

Purchase Agreement, dated as of December 22, 2006, among Quest Midstream
Partners, L.P., Quest Midstream GP, LLC, Quest Resource Corporation, Alerian
Opportunity Partners IV, L.P., Swank MLP Convergence Fund, LP, Swank Investment
Partners, LP, The Cushing MLP Opportunity Fund I, LP, The Cushing GP Strategies
Fund, LP, Tortoise Capital Resources Corporation, Huizenga Opportunity Partners,
LP and HCM Energy Holdings, LLC.

 

•

Purchase Agreement, dated as of October 16, 2007, among Quest Midstream
Partners, L.P., Quest Midstream GP, LLC, Quest Resource Corporation, Alerian
Opportunity Partners, IX, L.P., Bel Air MLP Energy Infrastructure Fund, LP,
Tortoise Capital Resources Corporation, Tortoise Gas and Oil Corporation, Dalea
Partners, LP, Hartz Capital MLP, LLC, ZLP Fund, L.P., KED MME Investment
Partners, LP, KED MME Investment Partners, LP, Eagle Income Appreciation
Partners, L.P., Eagle Income Appreciation II, L.P., Citigroup Financial
Products, Inc., and The Northwestern Mutual Life Insurance Company.

 

•

Second Amended and Restated Agreement of Limited Partnership of Quest Midstream
Partners, L.P., dated as of November 1, 2007, among Quest Midstream GP, LLC,
Quest Resource Corporation, and certain limited partners, as amended.

 

•

Second Amended and Restated Limited Liability Company Agreement of Quest
Midstream GP, LLC.

 

•

Omnibus Agreement, dated as of December 22, 2006, among Quest Resource
Corporation, Quest Midstream GP, LLC, Bluestem Pipeline, LLC and Quest Midstream
Partners, L.P.

 

•

Amended and Restated Limited Liability Company Agreement of Quest Energy GP,
LLC, dated as of November 15, 2007, by Quest Resource Corporation.

 

•

Midstream Services and Gas Dedication Agreement, dated as of December 22, 2006,
but effective as of December 1, 2006, between Quest Resource Corporation and
Bluestem Pipeline, LLC, as amended by Amendment No. 1 to the Midstream Services
and Gas Dedication Agreement, between Quest Resource Corporation and Bluestem
Pipeline, LLC.

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 

•

Assignment and Assumption Agreement, dated as of November 15, 2007, among Quest
Resource Corporation, Bluestem Pipeline, LLC and Quest Energy Partners, L.P.
(whereby Quest Resource Corporation will assign the Midstream Services and Gas
Dedication Agreement to Quest Energy Partners, L.P., and Quest Energy Partners,
L.P. will assume all of Quest Resource Corporation’s rights and obligations).

 

•

Underwriting Agreement, dated as of November 8, 2007, among Quest Energy
Partners, L.P., Quest Energy GP, LLC, Quest Cherokee, LLC, Quest Resource
Corporation, and Wachovia Capital Markets, LLC.

 

•

First Amended and Restated Limited Partnership Agreement of Quest Energy
Partners, L.P., dated as of November 15, 2007, between Quest Energy GP, LLC and
Quest Resource Corporation, as amended.

 

•

Contribution, Conveyance and Assumption Agreement, dated as of November 15,
2007, among Quest Resource Corporation, Quest Energy Partners, L.P., Quest
Energy GP, LLC, Quest Cherokee, LLC, Quest Oil & Gas, LLC, and Quest Energy
Service, LLC.

 

•

Omnibus Agreement, dated as of November 15, 2007, among Quest Energy Partners,
L.P., Quest Energy GP, LLC, and Quest Resource Corporation.

 

•

Management Services Agreement, dated as of November 15, 2007, among Quest Energy
GP, LLC, Quest Energy Partners, L.P., and Quest Energy Service, LLC.

 

•

Agreement for Purchase & Sale, dated as of July 11, 2008, among Quest Eastern
Resource LLC, f/k/a PetroEdge Resources (WV), LLC, Quest Resource Corporation
and Quest Cherokee, LLC.

 

•

Agreement and Plan of Merger dated as of July 2, 2009 among New Quest Holdings
Corp., Quest Resource Corporation, Quest Midstream Partners, L.P., Quest
Midstream GP, LLC, Quest Energy Partners, L.P., Quest Energy GP, LLC, Quest
Resource Acquisition Corp., Quest Energy Acquisition, LLC, Quest Midstream
Holdings Corp., and Quest Midstream Acquisition, LLC.

 

•

Support Agreement, dated as of July 2, 2009, among Quest Resource Corporation,
Quest Midstream Partners, L.P., Quest Energy Partners, L.P. and each of the
unitholders of Quest Midstream Partners, L.P. party thereto.

 

•

Midstream Services and Gas Dedication Agreement, as amended, between Bluestem
Pipeline, LLC and Quest Energy Partners, L.P. (as assignee of Quest Resource
Corporation), entered into on December 22, 2006, but effective as of December 1,
2006.

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADDRESSES FOR NOTICES TO BORROWER,

GUARANTORS AND ADMINISTRATIVE AGENT

ADDRESS FOR NOTICES TO BORROWER

QUEST RESOURCE CORPORATION

210 Park Avenue, Suite 2750

Oklahoma City, Oklahoma 73102

Attn: Chief Executive Officer

Telephone: (405) 600-7704

Facsimile: (405) 600-7722

ADDRESS FOR NOTICES TO GUARANTORS

Quest Energy Services, LLC

210 Park Avenue, Suite 2750

Oklahoma City, Oklahoma 73102

Attn: Chief Executive Officer

Telephone: (405) 600-7704

Facsimile: (405) 600-7722

ADDRESSES FOR ROYAL BANK OF CANADA

Royal Bank of Canada's Lending Office:

Royal Bank of Canada

New York Branch

One Liberty Plaza, 3rd Floor

New York, New York 10006-1404

Attention: Manager, Loans Administration

Telephone: (212) 428-6332

Facsimile: (212) 428-2372

For matters related to letters of credit:

Attention: Manager, Trade Products

Telephone: (212) 428-6235

Facsimile: (212) 428-3015

 

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

in each case with a copy to:

Royal Bank of Canada

3 World Financial Center

200 Vessey Street, 12th Floor

New York, New York

Attention: Leslie P. Vowell

Telephone: (212) 428-6607

Facsimile: (212) 428-3097

Electronic Mail: Less.Vowell@rbccm.com

in each case with a copy to:

Royal Bank of Canada

2800 Post Oak Boulevard

3900 Williams Tower

Houston, Texas 77056

Attention: Jason York

Telephone: (713) 403-5679

Facsimile: (713) 403-5624

Electronic Mail: Jason.York@rbccm.com

 

Administrative Agent's Office:

Royal Bank of Canada

Agency Services Group

Royal Bank Plaza

P. O. Box 50, 200 Bay Street

12th Floor, South Tower

Toronto, Ontario M5J 2W7

Attention: Manager Agency

Facsimile: (416) 842-4023

Wiring Instructions:

JPMorgan Chase Bank, New York, New York

ABA 021-000021

For account Royal Bank of Canada, New York

Swift Code: ROYCUS3X

A/C 920-1033363

For further credit to A/C 293-746-4, Transit 1269

Ref: Quest Resource

Attn: Agency Services

 

 

 

Quest Resource Corp. 2nd Amended

and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF BORROWING NOTICE

 

Date: ____________, _____

To:

Royal Bank of Canada, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of September 11, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Resource
Corporation, a Nevada corporation (the “Borrower”), Royal Bank of Canada, as
Administrative Agent and Collateral Agent, and the Lenders from time to time
party thereto.

The undersigned hereby requests:

I.

LOAN

 

1.

Status Information for the Aggregate Revolving O&G Development Loan Commitment

 

(a)

Amount of Commitment: Maximum of $5,600,000 until 11/30/09; thereafter up to
$8,000,000: $__________

 

(b)

Revolving O&G Development Loans outstanding prior to the Borrowing requested
herein: $__________

 

(c)

Letters of Credit outstanding prior to the Borrowing requested herein:
$__________

 

(d)

Principal amount of Revolving O&G Development Loans available to be borrowed
(1(a) minus the sum of 1(b) and 1(c)): $__________

 

2.

Amount of Borrowing: $__________

 

3.

Requested date of Borrowing: _______________, 200_; must be prior to Maturity
Date.

 

4.

Purpose of Revolving O&G Development Loan:

___ To finance [Mandatory CapEx][Value Enhancing CapEx] associated with
[description of capital expenditure item on Schedule 6.12]

___ To pay general and administrative expenses, working capital or other
corporate purposes provided for in Schedule 6.12

___ To pay fees, costs and expenses owed pursuant to the Agreement

The undersigned hereby certifies that the following statements will be true on
the date of the proposed Borrowing(s) after giving effect thereto and to the
application of the proceeds therefrom:

 

 

Exhibit A-1 Page 1

Form of Borrowing Notice

 

 

 



--------------------------------------------------------------------------------

(a)       the representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct in all material respects as
though made on and as of such date (except such representations and warranties
which expressly refer to an earlier date, which are true and correct in all
material respects as of such earlier date);

(b)       the amount of the requested Borrowing, when added to Revolving O&G
Development Loans outstanding prior to the Borrowing and Letters of Credit
outstanding prior to the Borrowing will not exceed the Aggregate Revolving O&G
Development Loan Commitment;

(c)       the amount of the requested Borrowing, when added to Revolving O&G
Development Loans previously funded for the purpose above, do not exceed 100% of
the amount budgeted for such purpose as set forth on Schedule 6.12; and

(d)       no Default or Event of Default has occurred and is continuing, or
would result from such proposed Borrowing(s).

The Borrowing requested herein complies with Section 2.02 of the Agreement, as
applicable.

 

 

QUEST RESOURCE CORPORATION

 

 

a Nevada corporation, as Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Exhibit A-1 Page 2

Form of Borrowing Notice

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF REPAYMENT NOTICE

 

Date: ____________, _____

To:

Royal Bank of Canada, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of September 11, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Resource
Corporation, a Nevada corporation (the “Borrower”), Royal Bank of Canada, as
Administrative Agent and Collateral Agent, and the Lender from time to time
party thereto.

The undersigned hereby is repaying the below described Loan(s) as follows:

I.

REVOLVING O&G DEVELOPMENT LOAN

 

1.

Outstanding Principal Balance of Revolving O&G Development Loan outstanding
prior to the repayment referred to herein: $__________

 

2.

Amount of repayment: $__________

 

3.

Date of repayment: _______________, 20__.

II.

ORIGINAL TERM LOAN

 

1.

Outstanding Principal Balance of Original Term Loan (including Additional PIK
Interest) outstanding prior to the repayment referred to herein: $__________

 

2.

Amount of repayment: $__________

 

3.

Date of repayment: _______________, 20__.

III.

INTEREST DEFERRAL LOAN

 

1.

Outstanding Principal Balance of Interest Deferral Loan (including Additional
PIK Interest) outstanding prior to the repayment referred to herein: $__________

 

2.

Amount of repayment: $__________

 

3.

Date of repayment: _______________, 20__.

 

IV.

PIK LOAN

 

 

Exhibit A-2 Page 1

Form of Repayment Notice

 

 

 



--------------------------------------------------------------------------------



 

1.

Outstanding Principal Balance of PIK Loan (including Additional PIK Interest)
outstanding prior to the repayment referred to herein: $__________

 

2.

Amount of repayment: $__________

 

3.

Date of repayment: _______________, 20__.

V.

SECOND PIK LOAN

 

1.

Outstanding Principal Balance of Second PIK Loan (including Additional PIK
Interest) outstanding prior to the repayment referred to herein: $__________

 

2.

Amount of repayment: $__________

 

3.

Date of repayment: _______________, 20__.

 

The repayment referred to herein complies with Section 2.04 of the Agreement.

 

 

QUEST RESOURCE CORPORATION

 

 

a Nevada corporation, as Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Exhibit A-2 Page 2

Form of Repayment Notice

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B-1

ORIGINAL TERM NOTE

 

$35,000,000.00

July 11, 2008

FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
the order of ROYAL BANK OF CANADA (the "Lender"), on the Maturity Date (as
defined in the Credit Agreement referred to below) the principal amount of
THIRTY FIVE MILLION AND NO Dollars ($35,000,000), or such lesser principal
amount of Term Loans made by Lender under the Facility (both as defined in such
Credit Agreement) due and payable by the Borrower to the Lender on the Maturity
Date under that certain Amended and Restated Credit Agreement, dated as of even
date herewith (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Credit Agreement"; the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Royal Bank of Canada, as Administrative
Agent and Collateral Agent.

The Borrower promises to pay scheduled principal payments as specified in
Section 2.06 of the Credit Agreement and interest on the unpaid principal amount
of each Term Loan from the date of such Term Loan until such principal amount is
paid in full, at such interest rates, and at such times as are specified in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds to the account designated by the Administrative Agent in the
Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein. This Term Note is also
entitled to the benefits of each Subsidiary Guaranty. Upon the occurrence of one
or more of the Events of Default specified in the Credit Agreement, all amounts
then remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. Term Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.

This Term Note is a Loan Document and is subject to Section 10.10 of the Credit
Agreement, which is incorporated herein by reference the same as if set forth
herein verbatim.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this
Term Note.

 

 

 

Exhibit B-1 Page 1

Copy of Original Term Loan Note

 

 

 



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

QUEST RESOURCE CORPORATION, a Nevada

 

 

corporation, as Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jerry D. Cash

 

 

 

Jerry D. Cash

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Exhibit B-1 Page 2

Copy of Original Term Loan Note

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF REVOLVING O&G DEVELOPMENT NOTE

$8,000,000.00

September 11, 2009

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of _____________________ (the “Lender”), on the Maturity Date (as
defined in the Credit Agreement referred to below) the principal amount of EIGHT
MILLION AND NO/100 Dollars ($8,000,000), or such lesser principal amount of
Revolving O&G Development Loans made by Lender due and payable by the Borrower
to the Lender on the Maturity Date under that certain Second Amended and
Restated Credit Agreement, dated September 11, 2009 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Royal Bank of Canada, as Administrative Agent and Collateral Agent.

The Borrower promises to pay principal on the unpaid principal amount of each
Revolving O&G Development Loan from the date of such Revolving O&G Development
Loan until such principal amount is paid in full at such times as are specified
in the Credit Agreement. All payments of principal shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds to the account designated by the Administrative Agent in the
Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Revolving O&G Development Loan Note is one of the Revolving O&G Development
Loan Notes referred to in the Credit Agreement, is entitled to the benefits
thereof and is subject to optional and mandatory prepayment in whole or in part
as provided therein. This Revolving O&G Development Loan Note is also entitled
to the benefits of each Subsidiary Guaranty, Security Agreement and Mortgage.
Upon the occurrence of one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving O&G
Development Loan Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement. Additional Revolving O&G
Development Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving O&G Development Loan Note
and endorse thereon the date, amount and maturity of its Revolving O&G
Development Loans and payments with respect thereto.

This Revolving O&G Development Loan Note is a Loan Document and is subject to
Section 10.10 of the Credit Agreement, which is incorporated herein by reference
the same as if set forth herein verbatim.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this
Revolving O&G Development Loan Note.

 

 

Exhibit B-2 Page 1

Revolving O&G Development Loan Note

 

 

 



--------------------------------------------------------------------------------



THIS REVOLVING O&G DEVELOPMENT LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

QUEST RESOURCE CORPORATION a Nevada

 

 

corporation, as Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Exhibit B-2 Page 2

Revolving O&G Development Loan Note

 

 

 



--------------------------------------------------------------------------------

Exhibit B-3

 

PIK NOTE

 

PIK NOTE

 

$282,500.00

May 29, 2009

FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
the order of ROYAL BANK OF CANADA (the "Lender"), on the Maturity Date (as
defined in the Credit Agreement referred to below) the principal amount of TWO
HUNDRED EIGHTY TWO THOUSAND FIVE HUNDRED AND NO Dollars ($282,500.00) due and
payable by the Borrower to the Lender on the Maturity Date under that certain
Amended and Restated Credit Agreement, dated as of July 11, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the "Credit Agreement"; the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Royal Bank of Canada, as Administrative Agent and Collateral Agent.

The Borrower promises to pay interest on the unpaid principal amount of this PIK
Note from the date hereof until such principal amount is paid in full, at the
Adjusted Base Rate, payable at maturity. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds to the account designated by the
Administrative Agent in the Credit Agreement. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement

This PIK Note is the PIK Note referred to in the Credit Agreement, is entitled
to the benefits thereof and is subject to optional prepayment in whole or in
part as provided therein. This PIK Note is also entitled to the benefits of each
Subsidiary Guaranty. Upon the occurrence of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this PIK
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. The Loan evidenced by this PIK Note shall he
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
PIK Note and endorse thereon the date, amount and maturity of its Loans
hereunder and payments with respect thereto.

This PIK Note is a Loan Document and is subject to Section 10.10 of the Credit
Agreement, which is incorporated herein by reference the same as if set forth
herein verbatim.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this PIK
Note.

 

 

 

 

Exhibit B-3 Page 1

Form of PIK Note

 

 

 



--------------------------------------------------------------------------------

THIS PIK NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

QUEST RESOURCE CORPORATION,

 

 

a Nevada corporation, as Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Lawler

 

 

 

David Lawler

 

 

 

President

 

 

 

 

 

 

 

 

 

Exhibit B-3 Page 2

Form of PIK Note

 

 

 



--------------------------------------------------------------------------------

Exhibit B-4

 

FORM OF INTEREST DEFERRAL NOTE

 

 

$862,785.96

September 11, 2009

This Interest Deferral Note is executed and delivered in modification, renewal,
extension and replacement (and not in extinguishment) of the indebtedness, both
unpaid principal and accrued unpaid interest, as of the date hereof, on that
certain Interest Deferral Note dated June 30, 2009 in the principal amount of
$862,785.96 executed by Quest Resource Corporation payable to the order of the
Royal Bank of Canada (the “Prior Note”); and all liens, security interests,
pledges, collateral assignments and guaranties securing and/or guaranteeing
payment of the Prior Note are hereby ratified, confirmed, renewed, extended and
brought forward as security and/or guaranty for the payment hereof.

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of ROYAL BANK OF CANADA (the “Lender”), on the Maturity Date the
principal amount of EIGHT HUNDRED SIXTY-TWO THOUSAND SEVEN HUNDRED EIGHTY-FIVE
AND 96/100 Dollars ($862,785.96) due and payable by the Borrower to the Lender
on such date under that certain Amended and Restated Credit Agreement, dated as
of July 11, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Royal Bank of Canada, as Administrative
Agent and Collateral Agent.

The Borrower promises to pay interest on the unpaid principal amount of this
Interest Deferral Note from the date hereof until such principal amount is paid
in full, at the Adjusted Base Rate, payable as specified in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds to the account designated by the Administrative Agent in the
Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This Interest Deferral Note is the Interest Deferral Note referred to in the
Credit Agreement, is entitled to the benefits thereof and is subject to optional
prepayment in whole or in part as provided therein. This Interest Deferral Note
is also entitled to the benefits of each Subsidiary Guaranty. Upon the
occurrence of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Interest Deferral Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. The Loan evidenced by this Interest Deferral
Note shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Interest Deferral Note and endorse thereon the date, amount
and maturity of its Loans hereunder and payments with respect thereto.

This Interest Deferral Note is a Loan Document and is subject to Section 10.10
of the Credit Agreement, which is incorporated herein by reference the same as
if set forth herein verbatim.

 

 

Exhibit B-4 Page 1

Interest Deferral Note

 

 

 



--------------------------------------------------------------------------------

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this
Interest Deferral Note.

THIS INTEREST DEFERRAL NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

QUEST RESOURCE CORPORATION

 

 

a Nevada corporation, as Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Exhibit B-4 Page 2

Interest Deferral Note

 

 

 



--------------------------------------------------------------------------------

Exhibit B-5

 

SECOND PIK NOTE

 

SECOND PIK NOTE

 

$25,000.00

June 30, 2009

FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
the order of ROYAL BANK OF CANADA (the "Lender"), on the Maturity Date (as
defined in the Credit Agreement referred to below) the principal amount of
TWENTY-FIVE THOUSAND AND NO Dollars ($25,000.00) due and payable by the Borrower
to the Lender on the Maturity Date under that certain Amended and Restated
Credit Agreement, dated as of July 11, 2008 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the "Credit
Agreement"; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Royal Bank
of Canada, as Administrative Agent and Collateral Agent.

The Borrower promises to pay interest on the unpaid principal amount of this
Second PIK Note from the date hereof until such principal amount is paid in
full, at the Adjusted Base Rate, payable at maturity. All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in Dollars in immediately available funds to the account designated by
the Administrative Agent in the Credit Agreement. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

This Second PIK Note is the Second PIK Note-referred to in the Credit Agreement,
is entitled to the benefits thereof and is subject to optional prepayment in
whole or in part as provided therein. This Second PIK Note is also entitled to
the benefits of each Subsidiary Guaranty. Upon the occurrence of one or more of
the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Second PIK Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. The Loan
evidenced by this Second PIK Note shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Second PIK Note and endorse thereon
the date, amount and maturity of its Loans hereunder and payments with respect
thereto.

This Second PIK Note is a Loan Document and is subject to Section 10.10 of the
Credit Agreement, which is incorporated herein by reference the same as if set
forth herein verbatim.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this
Second PIK Note.

 

 

 

Exhibit B-5 Page 1

Second PIK Note

 

 

 



--------------------------------------------------------------------------------



THIS SECOND PIK NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

 

QUEST RESOURCE CORPORATION,

 

 

a Nevada corporation, as Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ David C. Lawler

 

 

Name:

David C. Lawler

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

Exhibit B-5 Page 2

Second PIK Note

 

 

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

(Pursuant to Section 6.02 of the Agreement)

Financial Statement Date: ___________, ____

To:

Royal Bank of Canada, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of September 11, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Quest Resource
Corporation, a Nevada corporation (the “Borrower”), the Lenders from time to
time party thereto, and Royal Bank of Canada, as Administrative Agent and
Collateral Agent. Capitalized terms used herein but not defined herein shall
have the meaning set forth in the Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he is the ___________________________ of the Borrower, and that, as such, he is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use the following for fiscal year-end financial statements]

Attached hereto as Schedule 1 are the year-end audited consolidated financial
statements of the Borrower and its Subsidiaries required by Section 6.01(a) of
the Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section; and

[Use the following for fiscal quarter-end financial statements]

Attached hereto as Schedule 1 are, the unaudited consolidated financial
statements of the Borrower and its Subsidiaries required by Section 6.01(b) of
the Agreement for the fiscal quarter of the Borrower ended as of the above date
and the portion of the Borrower’s fiscal year then ended, together with a
certificate of a Responsible Officer of the Borrower stating that such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

[Use the following for both fiscal year-end and quarter-end financial
statements]

1.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

2.         A review of the activities of the Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and no Default or Event
of Default has occurred and is continuing except as follows (list of each such
Default or Event of Default and include the information required by Section 6.03
of the Credit Agreement):

 

 

Exhibit C Page 1

Compliance Certificate

 

 

 



--------------------------------------------------------------------------------

3.         Beginning with the fiscal quarter ending September 30, 2010 and
thereafter, the covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___________, ________.

 

 

QUEST RESOURCE CORPORATION

 

 

a Nevada corporation, as Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Exhibit C Page 2

Compliance Certificate

 

 

 



--------------------------------------------------------------------------------



SCHEDULE 1

To the Compliance Certificate

 

[UPDATE AS REQUIRED][CONFIRM COVENANTS]

 

 

Exhibit C Page 3

Compliance Certificate

 

 

 



--------------------------------------------------------------------------------



 

For the Quarter/Year ended

_______________________ ("Statement Date")

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

 

I.

Section 7.17(a) – Interest Coverage Ratio.

 

A.

Consolidated EBITDA measured on a pro forma rolling four consecutive fiscal
quarter basis ending on the Statement Date (“Reference Period”) (see Credit
Agreement definition of “Consolidated EBITDA”):

 

 

 

 

 

 

 

1.

Consolidated EBITDA for Reference Period (prior to pro forma adjustments for
Material Dispositions and Material Acquisitions pursuant to Section 7.17(c)):

 

$_________

 

 

2.

Pro forma adjustments to EBITDA for Material Dispositions and Material
Acquisitions during the Reference Period (Section 7.17(c)), giving effect to
such Material Dispositions and Material Acquisitions on a pro forma basis for
the Reference Period as if such Material Dispositions and Material Acquisitions
occurred on the first day of the Reference Period:

 

$_________

 

 

3.

Consolidated EBITDA including pro forma adjustments for Material Dispositions
and Material Acquisitions (Lines I.A.1 +I.A.2):

 

$_________

 

B.

 

Consolidated Interest Charges for the Reference Period

 

 

 

 

1.

Consolidated Interest Charges for the four consecutive fiscal quarters ending on
the Statement Date:

 

$_________

 

 

2.

Pro forma adjustment to Consolidated Interest Charges for Material Dispositions
and Material Acquisitions during the four consecutive fiscal quarters ending on
the Statement Date (Section 7.17(c)):

 

$_________

 

 

3.

Consolidated Interest Charges including pro forma adjustments for Material
Dispositions and Material Acquisitions (Lines I.B.1 + I.B.2):

 

$_________

 

C.

 

Interest Coverage Ratio

 

 

 

 

1.

Consolidated EBITDA adjusted for Material Dispositions and Material Acquisitions
(Line I.A.3):

 

$_________

 

 

2.

Consolidated Interest Charges adjusted for Material Dispositions and Material
Acquisitions (Line I.B.3):

 

$_________

 

 

3.

Imputed interest charges on Synthetic Lease Obligations of the Borrower and its
Subsidiaries (other than the Excluded MLP Entities and Excluded Recombination
Entities) for the Reference Period:

 

$_________

 

 

4.

Interest Coverage Ratio: (Line I.C.1) divided by (Lines I.C.2 + I.C.3):

 

____ to 1.0

 

 

 

Is the Interest Coverage Ratio less than 2.5 to 1.0?

 

Yes/No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C Page 4

Compliance Certificate

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

II. Section 7.17(b) – Leverage Ratio.

 

 

 

 

 

 

 

 

 

A.

Consolidated Funded Debt

 

 

 

 

1.

Consolidated Funded Debt on Statement Date (borrowed money Indebtedness, letter
of credit reimbursement obligations, Capital Leases, Synethetic Leases, Guaranty
Obligations)

 

$_________

 

 

 

 

 

 

 

B.

Consolidated EBITDA

 

 

 

 

1.

Consolidated EBITDA (including pro forma adjustments for Material Dispositions
and Material Acquisitions) (Line I.A.3 above)

 

$_________

 

 

2.

Leverage Ratio: (Line II.A.1) divided by (Line II.B.1):

 

____ to 1.0

 

 

3.

Is the Leverage Ratio less than 2.0 to 1.0?

 

Yes/No

 

 

 

 

Exhibit C Page 5

Compliance Certificate

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as may be amended, the “Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

2.

Assignee:

[and is an Affiliate/Approved Fund of [identify Lender]

 

3.

Borrower(s):

Quest Resource Corporation

 

4.

Administrative Agent:   Royal Bank of Canada, as the administrative agent under
the Credit Agreement

 

5.

Credit Agreement:           Second Amended and Restated Credit Agreement dated
as of September 11, 2009 among Quest Resource Corporation, the Lenders parties
thereto, and Royal Bank of Canada, as Administrative Agent.

 

 

Exhibit D Page 1

Form of Assignment and Assumption

 

 

 



--------------------------------------------------------------------------------



 

6.

Assigned Interest:

 

 

Aggregate Amount of

Commitment/Loans for

all Lenders*

Amount of

Commitment/Loans

Assigned*

Percentage Assigned of

Commitment/Loans

Original Term Loan:

$

$

%

Revolving O&G Development Loan

 

 

 

Interest Deferral Loan

 

 

 

PIK Loan

 

 

 

Second PIK Loan

 

 

 

Total:

$

$

%

 

[7.

Trade Date:

________________

]

Effective Date: __________ ____, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

Consented to and Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent

 

 

 

 

Exhibit D Page 2

Form of Assignment and Assumption

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:]

 

QUEST RESOURCE CORPORATION,

 

a Nevada corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Exhibit D Page 3

Form of Assignment and Assumption

 

 

 



--------------------------------------------------------------------------------

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.

Representations and Warranties.

1.1       Assignor. The Assignor: (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.      Assignee. The Assignee: (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.         Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and

 

 

Exhibit D Page 4

Form of Assignment and Assumption

 

 

 



--------------------------------------------------------------------------------



Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

 

 

Exhibit D Page 5

Form of Assignment and Assumption

 

 

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CONVEYANCE OF OVERRIDING ROYALTY INTEREST

 

          For a good and valuable consideration, the receipt of which is hereby
acknowledged, QUEST EASTERN RESOURCE LLC, a Delaware limited liability company,
with headquarters located at 210 Park Avenue, Suite 2750, Oklahoma City,
Oklahoma 73102 (“Grantor”) does hereby grant, bargain, sell, transfer, assign
and convey to ROYAL BANK OF CANADA, as agent (“Grantee”), whose address is Royal
Bank Plaza, 12th Floor, South Tower, Toronto, Ontario, Canada, M5J 2W7, an
overriding royalty interest (the “Overriding Royalty”) equal to two percent (2%)
of the Applicable Percentage (below defined) of the oil, gas and other minerals
in, under and that may be produced from the lands (i) described in Exhibit “A”
attached hereto and made a part hereof and (ii) covered by the oil and gas
leases described in such Exhibit “A” (collectively the “Subject Lands”).

 

The term "Applicable Percentage" shall mean, with respect to the Subject Lands
or any portion thereof identified on Exhibit "A", the percentage working
interest (including, but not limited to, record title and operating rights
interests), overriding royalty interest or other royalty interest, production
payment or other ownership interest of Grantor for such Subject Lands or portion
thereof, as applicable. Should the Subject Leases (defined below) cover less
than a full mineral estate in the Subject Lands and/or if Grantor’s interest in
the Subject Leases is less than the full oil and gas leasehold estate, then the
Overriding Royalty shall be proportionately reduced to the extent not otherwise
reflected in the working interest set forth on Exhibit "A".

 

          It is understood and agreed that, the Overriding Royalty is conveyed
by Grantor to Grantee out of Grantor's interest (such interest, subject to the
Overriding Royalty, being herein called the "Burdened Interest") in the oil and
gas leases (the "Subject Leases") identified on the attached Exhibit "A" insofar
as they cover Subject Lands, such Overriding Royalty shall be equal to a full
two percent (2%) of the Applicable Percentage of the oil, gas and other minerals
produced from the Subject Lands, and shall not be reduced for any reason,
including, without limitation, the same shall not be reduced if the undivided
interest of Grantor in a Subject Lease is less than the entire interest in such
Subject Lease (or is less than the interest, if any, stated on Exhibit "A" with
respect to such Subject Lease) or if the interest in oil, gas and other minerals
underlying any portion of the Subject Lands which is covered by a particular
Subject Lease (or group of Subject Leases) is less than the entire interest in
the oil, gas and other minerals underlying such portion of the Subject Lands, or
if the share of production from any portion of Subject Lands to which Grantor is
entitled by virtue of its ownership interest in the Subject Leases is less than
the Applicable Percentage set forth on Exhibit "A" for such portion of the
Subject Lands.

 

          TO HAVE AND TO HOLD the Overriding Royalty unto Grantee, its
successors and assigns forever. The Overriding Royalty herein conveyed, and the
Burdened Interest of Grantor, shall be subject to the following provisions:

 

          1.         To the extent that Grantor acts as operator of a Subject
Lease, Grantor shall have the obligation to market, or cause to be marketed, the
oil, gas and other minerals produced from the Subject Lands and attributable to
the Overriding Royalty (the “ORRI Hydrocarbons”) on behalf of and for the
account of Grantee in arm's-length transactions with reputable purchasers in
accordance with prudent business judgment, with each such sale to be upon terms
and conditions at least as favorable as (i) Grantor obtains for the share of
oil, gas and/or other minerals attributable to the Burdened Interest in the
Subject Lands to which such sale relates, (ii) Grantor obtains for its interest
in other oil, gas and/or other minerals which are of comparable type and quality
and which are produced in the same area as the Subject Lands to which such sale
relates, and (iii) those obtained by any Affiliates (below defined) of Grantor
for oil, gas and/or

 

 

Exhibit E Page 1

Form of Conveyance of Overriding Royalty Interest

 

 

 



--------------------------------------------------------------------------------



other minerals produced from the Subject Lands to which such sale relates or
from lands in the same area. As used herein, (i) “Affiliate” shall mean any
person directly or indirectly owning or holding with power to vote 10% or more
of the outstanding voting securities of Grantor, any person with 10% or more of
its outstanding voting securities directly or indirectly owned, controlled or
held with power to vote by Grantor, any person directly or indirectly
controlling, controlled by or under common control with Grantor, and (ii)
“person” shall include an individual, an estate, a corporation, a limited
liability company, a partnership, an association, a joint stock company or a
trust. Grantor shall duly perform all obligations performable by it under
production sales contracts under which ORRI Hydrocarbons are sold and shall take
all appropriate measures to enforce the performance under each such production
sales contract of the obligations of the other parties thereto.

 

          2.         Grantee shall be entitled to receive payment for all ORRI
Hydrocarbons directly from the purchasers thereof or from other parties
obligated to make payment therefor. Grantor shall cause to be prepared and
executed such division orders, transfer orders, or instructions in lieu thereof,
as Grantee (or any third party) may require from time to time to cause payments
to be made directly to Grantee. In the event that, for any reason, Grantee
cannot (or does not) receive such payments directly, the same shall be collected
by Grantor and shall constitute trust funds in Grantor's hands and shall be
immediately paid over to Grantee. Grantee may also, at any time, and from time
to time, at Grantee’s option and expense, take all or any part of the ORRI
Hydrocarbons in kind, to the extent that Grantor acts as operator of a Subject
Lease, Grantor shall make reasonable efforts to cause and all production sales
contracts covering ORRI Hydrocarbons that Grantor enters after the effective
date hereof to be subject to Grantee's right to take in kind; during such time
or times as Grantee is so taking ORRI Hydrocarbons in kind Grantor's obligation
to market the same, as provided above, shall be suspended as to the ORRI
Hydrocarbons so taken, but shall again become effective when Grantee elects to
cease such taking in kind.

 

          3.         Grantor does hereby represent and warrant to Grantee that
Grantor owns the interests specified in Schedule 1 hereto in and to the Subject
Leases insofar as they cover Subject Lands (and Grantor has good and marketable
title to such interests, free of liens and encumbrances by, through or under the
Grantor, but not otherwise), that Grantor has good right and authority to sell
and convey the Overriding Royalty, and that this Conveyance vests in Grantee
good and marketable title to the Overriding Royalty free of liens and
encumbrances by, through or under the Grantor, but not otherwise. Grantor hereby
binds itself to warrant and forever defend, all and singular, title to the
Overriding Royalty unto Grantee, its successors and assigns, against the claims
and demands of all persons claiming or to claim the same or any part thereof by,
through or under Grantor, but not otherwise. This Conveyance is made with full
substitution and subrogation of Grantee in and to all covenants and warranties
by others heretofore given or made with respect to the Subject Lands or lands
pooled or unitized therewith.

 

          4.         Grantor shall promptly pay, when due, its share of all
costs and expenses (including all taxes and all costs, expenses and liabilities
for labor, materials and equipment incurred in connection with the Burdened
Interests and all obligations to the holders of royalty interests and other
interests affecting the Subject Leases) incurred in developing, operating and
maintaining the Burdened Interests; subject to the Grantor's right, in good
faith, to dispute any such costs and expenses.

 

          5.         Grantor shall keep full, true, and correct records of the
oil, gas, and other hydrocarbons produced from or attributable to the Subject
Lands each calendar month, and the portion attributable to the Overriding
Royalty. Such records may be inspected by Grantee or its authorized
representatives and copies made thereof at all reasonable times. Grantee shall
also have, upon request, access to review all reports, data and information
relating to the Subject Lands (and lands pooled or unitized therewith) or to
exploration, development, production and other operations conducted on the
Subject Lands (and lands pooled or unitized therewith). In the event that
Grantee does not receive direct payment of proceeds from the sale of ORRI
Hydrocarbons (or take ORRI Hydrocarbons in kind) pursuant to Section 2 above,

 

 

Exhibit E Page 2

Form of Conveyance of Overriding Royalty Interest

 

 

 



--------------------------------------------------------------------------------



Grantor shall (a) send to Grantee a statement setting forth (i) the production
from the Subject Lands for the preceding calendar month, (ii) the portion of
such production attributable to the Overriding Royalty, (iii) the gross proceeds
(“ORRI Collected Proceeds”) attributable to the sale of ORRI Hydrocarbons (and
the taxes and other costs permitted to be deducted therefrom under Section 6
below) and (iv) such other data as Grantee may reasonably request in such form
as Grantee may reasonably request, and (b) to the extent Grantee does not
receive direct payment of proceeds from the sale of ORRI Hydrocarbons (or take
ORRI Hydrocarbons in kind) pursuant to Section 2 above, make a payment to
Grantee of such ORRI Collected Proceeds (less such permitted deductions) in
immediately available funds by wire transfer (or such other form specified by
Grantee) to such bank or location as Grantee may direct from time to time in
writing. Payment by Grantor to Grantee shall be made within five (5) days from
the date that Grantor receives the ORRI Collected Proceeds. Any amounts owing by
Grantor to Grantee hereunder not paid on the date due shall bear interest at the
rate of ten percent (10%) per annum or the maximum rate permitted by law,
whichever is less, from the date due until paid. Grantor hereby agrees to pay on
demand all reasonable costs and expenses, including reasonable attorneys’ fees,
costs of settlement and out-of-pocket expenses incurred by Grantee in enforcing
any obligations of or in collecting any payments due from Grantor hereunder,
whether or not such enforcement and collection includes the filing of a lawsuit.

 

          6.         The Overriding Royalty shall be free of all costs,
expenses, and liabilities of exploration, development, production and operation
of the Subject Lands; provided, in the event Grantee does not elect to take all
of the ORRI Hydrocarbons in kind, the Overriding Royalty shall be subject to
marketing, gathering, compression, treating and transportation costs and
expenses actually incurred by Grantor in connection with Grantor’s marketing of
such ORRI Hydrocarbons as required by and in compliance with Section 1 hereof.
Specifically, but not by way of limitation, the Overriding Royalty shall never
bear, either directly or indirectly, any costs, expenses or liabilities for
building, constructing, acquiring, drilling, developing, producing or operating
the Subject Lands, Subject Leases, or wells situated on the Subject Lands or
lands pooled or unitized therewith, or production of oil and/or gas from the
Subject Lands or lands pooled or unitized therewith; provided, however, the
Overriding Royalty shall bear its proportionate share of production, severance
and similar taxes.

 

          7.         Grantor and Grantee agree to execute and deliver, and, to
the extent it is within Grantor's power to do so, to cause any third parties to
execute and deliver, to Grantee all such other and additional instruments and to
do all such further acts and things as may be necessary more fully to vest in
and assure to Grantee all of the rights, titles, interests, remedies, powers and
privileges herein granted or intended so to be.

 

          8.         Certain portions of the Subject Lands may have been pooled
or unitized for the production of oil, gas and/or minerals prior to the date
hereof. With respect to each such existing pool or unit (and with respect to
each pool or unit in which the Overriding Royalty is included, as below
provided, after the date hereof), the Overriding Royalty in each portion of
Subject Lands included in such pool or unit shall apply to the portion of
production from such pool or unit which is attributable to such portion of
Subject Lands under and by virtue of the applicable pooling and unitization
agreements, designations and/or orders. To the extent Grantee acts as operator
of a Subject Lease, from and after the date hereof, without the joinder of
Grantee with respect to the Overriding Royalty, Grantor shall have the right or
power to unitize or pool any portion or portions of the Overriding Royalty as
would any prudent operator. If pursuant to any law, rule, regulation or order of
any governmental body or official, any portion of the Subject Lands is pooled or
unitized in any manner, the Overriding Royalty insofar as it affects such
portion of Subject Lands shall also be pooled and unitized and, in each event,
the Overriding Royalty shall apply to the production which is attributable to
such portion of Subject Lands under and by virtue of such pooling and
unitization arrangements.

 

          9.         Nothing herein contained shall in any way limit or restrict
the right of Grantee to sell, convey, assign or mortgage (or grant a deed of
trust on) the Overriding Royalty (including its rights, titles, interests,
estates, remedies,

 

 

Exhibit E Page 3

Form of Conveyance of Overriding Royalty Interest

 

 

 



--------------------------------------------------------------------------------



powers and privileges appurtenant or incident to the Overriding Royalty under
this Conveyance) in whole or in part. No change of ownership of the Overriding
Royalty shall be binding upon Grantor until Grantor is furnished with copies of
the original documents evidencing such change. Upon receipt by Grantor of copies
of the original documents evidencing a sale, conveyance, assignment or mortgage
of (or grant of a deed of trust on) the Overriding Royalty, Grantor shall deal
with the purchaser or assignee in place of Grantee and shall deal with the
mortgagee (or the beneficiary of the deed of trust) in addition to the Grantee,
and references herein to the Grantee shall thereafter also be deemed to be
references to such purchaser, assignee or mortgagee (or the beneficiary of the
deed of trust).

 

          10.       If the Grantor proposes or intends to make any sale or other
disposition of all or any portion of its Burdened Interest (other than a sale or
other disposition to a person controlling, controlled by or under common control
with Grantor), Grantor shall so inform Grantee by notice in writing (the
“Transfer Notice”) describing the interest (or portion thereof) that is the
subject of such proposed or intended sale or disposition (the “Offered
Interest”), and the other pertinent and reasonable details of such proposed or
intended sale or disposition. Grantee shall thereupon have 30 days after receipt
of the Transfer Notice to notify Grantor in writing that Grantee desires Grantor
to market the Overriding Royalty, or some portion thereof, in connection with
such intended sale or disposition. Failure of Grantee to notify Grantor in
writing that Grantee desires Grantor to market the Overriding Royalty, or some
portion thereof, in connection with such intended sale or disposition within
such 30 day period shall be deemed an election by Grantee not to participate. If
Grantee does timely submit its notice to Grantor: (i) Grantor shall jointly
market the Burdened Interest, or portion thereof that is to be covered by such
intended sale or disposition, and the Overriding Royalty (or portion thereof as
designated by Grantee in its notice) together, on such terms as Grantor and
Grantee shall mutually agree, (ii) Grantor shall timely submit to Grantee any
offer to purchase such interests, (iii) each of Grantor and Grantee shall have
an independent right and a reasonable amount of time to either accept or decline
any such offer, and (iv) in the event either Grantor or Grantee shall accept any
such offer, and the other party shall decline such offer, such accepting party
shall be entitled to sell or dispose of such interests separate and apart from
the other party’s interests.

 

          11.       Grantor shall have the right without the joinder of Grantee
to release, surrender and/or abandon its Burdened Interest, or any part thereof,
or interest therein even though the effect of such release, surrender or
abandonment will be to release, surrender or abandon the Overriding Royalty;
provided, however, that Grantor shall not release, surrender or abandon any
Burdened Interest unless and until Grantor has determined in good faith that
such Burdened Interest will no longer produce in commercial paying quantities.

 

          12.       Without the prior written consent of Grantee, Grantor shall
not elect, as to any Burdened Interest, (i) to be a non-participating party
(whether pursuant to an operating agreement or other agreement or arrangement,
including without limitation, non-consent rights and obligations imposed by
statute and/or regulatory agency) with respect to any drilling, deepening,
plugging back, reworking, sidetracking or completion (or other) operation on any
Burdened Interest or (ii) elect to be an abandoning party with respect to a well
located on any Burdened Interest in the event Grantor or any Affiliate of
Grantor will be a participating party in such operation.

 

          13.       The Overriding Royalty shall apply to all renewals,
extensions and other similar arrangements (and/or interests therein) of the
Subject Leases insofar as they cover Subject Lands. A new lease taken before the
expiration of the existing Subject Lease which it replaced or within one (1)
year after expiration of such Subject Lease, and covering the same interest (or
any part thereof) which was covered by the Subject Lease, shall be considered a
renewal or extension for the purposes hereof.

 

          14.       All covenants and agreements of Grantor and Grantee herein
contained shall be deemed to be covenants running with the Subject Lands. All of
the provisions hereof shall inure to the benefit of Grantor and Grantee and
their successors and assigns.

 

 

Exhibit E Page 4

Form of Conveyance of Overriding Royalty Interest

 

 

 



--------------------------------------------------------------------------------



          15.       All communications required or permitted to be given under
this Conveyance shall be in writing and shall be given by registered or
certified mail, postage prepaid, telecopy or telex, or by personal service
(including express or courier service), and addressed to the addresses specified
at the beginning of this Conveyance (or to such other address, telecopy or telex
number as may be designated in writing in accordance herewith). Notices shall be
deemed given upon receipt.

 

          16        This Conveyance is being executed in several counterparts,
all of which are identical, except that, to facilitate recordation, in certain
counterparts hereof only that portion of Exhibit “A” which contains specific
descriptions of the Subject Lands located in the recording jurisdiction in which
the counterpart is to be recorded shall be included, and all other portions of
Exhibit A shall be included by reference only. Complete copies of this
Conveyance containing the entire Exhibit “A” have been retained by Grantor and
Grantee. All of such counterparts together shall constitute but one and the same
instrument.

 

[Remainder of Page Intentionally Left Blank]

 

 

Exhibit E Page 5

Form of Conveyance of Overriding Royalty Interest

 

 

 



--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Conveyance is executed as of the 20th day of
August, 2009, effective as of 7 o'clock a.m. local time at the locations of the
Subject Lands, respectively, on such date.

 

 

“GRANTOR”

 

 

 

 

 

QUEST EASTERN RESOURCE LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

David C. Lawler, President

 

 

 

 

STATE OF OKLAHOMA

 

COUNTY OF OKLAHOMA

 

This instrument was acknowledged before me this 11th day of September, 2009, by
David C. Lawler, President of QUEST EASTERN RESOURCE LLC, a Delaware limited
liability company on behalf of such company.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal on the day and
year first above written.

 

 

 

 

 

 

 

 

 

 

NOTARY PUBLIC IN AND FOR

 

 

 

 

THE STATE OF OKLAHOMA

 

My Commission Expires:

 

 

 

 

 

 

 

(printed name)

 

 

 

 

 

 

 

 

 

 

Exhibit E Page 6

Form of Conveyance of Overriding Royalty Interest

 

 

 



--------------------------------------------------------------------------------



Exhibit “A”

 

Attached to and made a part of that certain Conveyance of Overriding Royalty
Interest from QUEST EASTERN RESOURCE LLC to ROYAL BANK OF CANADA, as agent,

dated August 20, 2009

 

 

Lease Number

 

 

Lessor Name

 

Town

 

County

 

State

 

Recording Information

 

Working Interest

 

Net Revenue Interest

 

NY-Troup-045-000

 

Carpenter, David and Dorothy

 

 

Troupsburg

 

Steuben

 

NY

 

1794/296 as assigned

1815/350

 

50.00%

 

37.50%

 

NY-Troup-042-000

 

Cook, Marion Et Ux

 

 

Trougsburg

 

Steuben

 

NY

 

1719/142 as assigned

1745/154

 

50.00%

 

37.303516%

 

NY-Troup-010-000

 

Zinck, Wallace and Karen

 

 

Woodhull

 

Steuben

 

NY

 

1792/66 as assigned

1803/315

 

50.00%

 

37.50%

 

 

 

 

Exhibit E Page 7

Form of Conveyance of Overriding Royalty Interest

 

 

 



 